Exhibit 10.1

EXECUTION COPY

 

 

AGREEMENT AND PLAN OF MERGER

by and among

TRAMMELL CROW COMPANY,

CB RICHARD ELLIS GROUP, INC.

and

A-2 ACQUISITION CORP.

October 30, 2006

 

 

 


--------------------------------------------------------------------------------


Table of Contents

 

 

 

Page

ARTICLE 1 DEFINITIONS

 

1

1.1.

 

Definitions

 

1

 

 

 

 

 

ARTICLE 2 THE MERGER

 

14

2.1.

 

The Merger

 

14

2.2.

 

Organizational Documents

 

14

2.3.

 

Directors and Officers

 

15

 

 

 

 

 

ARTICLE 3 CONVERSION OF SECURITIES AND RELATED MATTERS

 

15

3.1.

 

Capital Stock of Acquiror

 

15

3.2.

 

Cancellation of Treasury Stock and Acquiror-Owned Shares

 

15

3.3.

 

Conversion of Company Shares

 

15

3.4.

 

Exchange of Certificates

 

15

3.5.

 

Company Stock Options and Other Awards

 

17

3.6.

 

Dissenting Shares

 

19

 

 

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

19

4.1.

 

Corporate Existence and Power

 

19

4.2.

 

Corporate Authorization

 

20

4.3.

 

Governmental Authorization

 

20

4.4.

 

Non-Contravention

 

20

4.5.

 

Capitalization

 

21

4.6.

 

Subsidiaries; Minority Investments

 

22

4.7.

 

Company SEC Documents

 

23

4.8.

 

Financial Statements; No Material Undisclosed Liabilities

 

24

4.9.

 

Absence of Certain Changes

 

25

4.10.

 

Litigation

 

26

4.11.

 

Taxes

 

26

4.12.

 

Employee Benefits

 

27

4.13.

 

Compliance with Laws; Licenses, Permits and Registrations

 

30

4.14.

 

Title to Assets

 

31

4.15.

 

Intellectual Property

 

31

4.16.

 

Transaction Fees; Opinions of Financial Advisor

 

32

4.17.

 

Labor Matters

 

32

4.18.

 

Material Contracts

 

34

4.19.

 

Real Estate

 

36

4.20.

 

Environmental

 

37

4.21.

 

Insurance

 

37

4.22.

 

Affiliate Transactions

 

37

4.23.

 

Required Vote; Board Approval; State Takeover Statutes

 

38

4.24.

 

Information to Be Supplied

 

38

 

 

 

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUIROR

 

39

 

i


--------------------------------------------------------------------------------




 

5.1.

 

Corporate Existence and Power

 

39

5.2.

 

Corporate Authorization

 

39

5.3.

 

Governmental Authorization

 

39

5.4.

 

Non-Contravention

 

39

5.5.

 

Financing

 

40

5.6.

 

Information to Be Supplied

 

40

5.7.

 

Solvency; Surviving Corporation After the Merger

 

40

5.8.

 

Vote/Approval Required

 

41

5.9.

 

Parent SEC Documents

 

41

5.10.

 

Litigation

 

41

5.11.

 

No Business Conduct; Ownership

 

42

 

 

 

 

 

ARTICLE 6 COVENANTS OF THE COMPANY

 

42

6.1.

 

Company Interim Operations

 

42

6.2.

 

Stockholder Meeting

 

49

6.3.

 

Acquisition Proposals; Board Recommendation

 

50

6.4.

 

Termination of Credit Agreements

 

53

6.5.

 

Resignation of Directors

 

53

6.6.

 

Rule 16b-3.

 

53

 

 

 

 

 

ARTICLE 7 COVENANTS OF PARENT AND ACQUIROR

 

53

7.1.

 

Director and Officer Liability

 

53

7.2.

 

Employee Benefits

 

56

7.3.

 

Transfer Taxes

 

57

7.4.

 

Debt Tender Offer or Redemption

 

57

7.5.

 

Parent Board of Directors

 

58

 

 

 

 

 

ARTICLE 8 COVENANTS OF PARENT ACQUIROR AND THE COMPANY

 

58

8.1.

 

Efforts

 

58

8.2.

 

Governmental Approvals

 

59

8.3.

 

Proxy Statement

 

61

8.4.

 

Public Announcements

 

62

8.5.

 

Access to Information; Notification of Certain Matters

 

62

8.6.

 

Disposition of Litigation

 

64

8.7.

 

Confidentiality Agreements

 

64

8.8.

 

Financing Arrangements

 

64

8.9.

 

Investigation and Agreement by Parent and Acquiror; No Other Representations or
Warranties

 

67

 

 

 

 

 

ARTICLE 9 CONDITIONS TO MERGER

 

68

9.1.

 

Conditions to the Obligations of Each Party

 

68

9.2.

 

Conditions to the Obligations of the Company

 

69

9.3.

 

Conditions to the Obligations of Parent and Acquiror

 

69

ARTICLE 10 TERMINATION

 

70

10.1.

 

Termination

 

70

10.2.

 

Effect of Termination

 

72

 

ii


--------------------------------------------------------------------------------




 

10.3.

 

Fees and Expenses

 

75

 

 

 

 

 

ARTICLE 11 MISCELLANEOUS

 

76

11.1.

 

Notices

 

76

11.2.

 

Survival

 

77

11.3.

 

Amendments; No Waivers

 

77

11.4.

 

Successors and Assigns

 

77

11.5.

 

Counterparts; Effectiveness; Third Party Beneficiaries

 

77

11.6.

 

Governing Law

 

78

11.7.

 

Jurisdiction

 

78

11.8.

 

Enforcement

 

78

11.9.

 

Entire Agreement

 

79

11.10.

 

Authorship; Representation by Counsel

 

79

11.11.

 

Severability

 

79

11.12.

 

Waiver of Jury Trial

 

79

11.13.

 

Rules of Construction

 

79

11.14.

 

Affiliate Liability

 

80

 

EXHIBIT A

 

Form of Voting Agreement

 

 

 

 

 

 

 

SCHEDULE A

 

Individuals Entering into Employment Agreement Amendments

 

 

 

iii


--------------------------------------------------------------------------------


AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER (the “Agreement”) is made and entered into
this 30th day of October 2006, by and among Trammell Crow Company, a Delaware
corporation (the “Company”), CB Richard Ellis Group, Inc., a Delaware
corporation (“Parent”), and A-2 Acquisition Corp., a Delaware corporation wholly
owned, directly or indirectly, by Parent (“Acquiror”).

WHEREAS, the Board of Directors of the Company has (i) determined that the
Merger (as defined herein) is advisable and in the best interest of the Company
Stockholders (as defined below), and (ii) approved the Merger;

WHEREAS, the Board of Directors of each of Parent and Acquiror has
(i) determined that the Merger is advisable and in the best interest of its
respective stockholders, and (ii) approved the Merger;

WHEREAS, contemporaneously with the execution of this Agreement, certain
employees of the Company identified on Schedule A hereto have entered into
employment agreements with Parent effected as amendments to existing employment
agreements with the Company pursuant to which CB Richard Ellis, Inc. shall
assume such employment agreements effective as of the Effective Time (as defined
below);

WHEREAS, contemporaneously with the execution of this Agreement, certain Company
Stockholders (as defined below) have entered into voting agreements with Parent,
Acquiror and the Company (the “Voting Agreements”), each of which is in the form
attached hereto as Exhibit A, pursuant to which, among other things, such
Company Stockholders have agreed to vote their Company Shares (as defined below)
in favor of adopting and approving this Agreement and the Merger; and

WHEREAS, by resolutions duly adopted, the respective Boards of Directors of the
Company, Parent and Acquiror have approved and adopted this Agreement and the
transactions and other agreements contemplated hereby.

NOW, THEREFORE, in consideration of the premises and promises contained herein,
and intending to be legally bound, the parties hereto agree as set forth below.


ARTICLE 1


DEFINITIONS


1.1.          DEFINITIONS.


(A)           AS USED HEREIN, THE FOLLOWING TERMS HAVE THE MEANINGS SET FORTH
BELOW:

“Acquiror Share” means one share of common stock of Acquiror, $0.01 par value
per share.

1


--------------------------------------------------------------------------------




 

“Acquisition Proposal” means, other than the Merger, any offer or proposal
(whether or not in writing) regarding any of the following: (a) the acquisition
by a Third Party of beneficial ownership (as defined in Rule 13d-3 as
promulgated by the SEC under the Exchange Act) of more than twenty percent (20%)
of the outstanding shares of any class of Equity Interests of the Company,
whether from the Company or pursuant to a tender offer or exchange offer or
otherwise, (b) a merger, consolidation, business combination, reorganization,
recapitalization or similar transaction involving the Company or any Significant
Subsidiary of the Company, (c) a liquidation or dissolution of the Company or
any Significant Subsidiary of the Company, or (d) any sale, lease, exchange or
other disposition of assets (including the sale, lease, exchange or other
disposition of Equity Interests of one or more Company Subsidiaries) that would
result in a Third Party acquiring more than twenty percent (20%) of the fair
market value on a consolidated basis of the assets of the Company and Company
Subsidiaries, taken as a whole, immediately prior to such transaction; provided,
however, that an Acquisition Proposal shall not include the sale, lease,
exchange, transfer or other disposition of one or more development or investment
properties (whether through the direct sale, exchange, transfer or other
disposition of such properties or the direct sale, exchange, transfer or other
disposition of one or more Special Purpose Vehicles that own such properties) in
the Ordinary Course of Business of the Development and Investment Group.

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, controlling, controlled by, or under common control with, such first
Person.  For purposes of this definition, the term “control” (including the
correlative terms “controlling”, “controlled by” and “under common control
with”) means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Alliance Agreements” means the Company’s alliance or affiliation agreements
with Savills plc, J.J. Barnicke and Grant Samuels.

“Antitrust Laws” means the Sherman Antitrust Act, the Clayton Antitrust Act, the
HSR Act, the Federal Trade Commission Act and all other federal, state and
foreign Laws that are designed or intended to prohibit, restrict or regulate
actions having the purpose or effect of monopolization or restriction of trade
or business or competition through merger or acquisition, each as amended.

“Business Day” means any day, other than a Saturday, Sunday or one on which
banks are authorized by Law to be closed in Dallas, Texas or Los Angeles,
California.

“Code” means the U.S. Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated thereunder.

“Company Balance Sheet” means the Company’s consolidated balance sheet included
in the Company 10-K, as amended, relating to its fiscal year ended on
December 31, 2005.

“Company Charter” means the certificate of incorporation of the Company.

2


--------------------------------------------------------------------------------




 

“Company Damages” means any loss or damage of any nature suffered as a result of
the breach by Parent or Acquiror of this Agreement or any representation,
warranty, covenant or agreement contained in this Agreement.

“Company Entities” means, collectively, the Company Subsidiaries, Special
Purpose Vehicles and the Company Minority Investments.

“Company Material Adverse Effect” means any material adverse effect on (a) the
business, assets, liabilities, financial condition or results of operations of
the Company and its Subsidiaries, taken as a whole (but with respect to Project
Entities and Company Minority Investments, only to the extent of such effects on
the Company’s direct or indirect Equity Interests therein and/or on the
obligations or liabilities of the Company and its Subsidiaries that are not
Project Entities or Company Minority Investments), or (b) the ability of the
Company to perform its obligations under this Agreement or the other agreements
and transactions contemplated hereby to which it is a party; provided, however,
that, in determining whether there has been a Company Material Adverse Effect or
whether a Company Material Adverse Effect would be reasonably likely to occur,
this definition shall exclude any material adverse effect to the extent arising
out of, attributable to or resulting from:

(I)            ANY GENERALLY APPLICABLE CHANGE IN LAW OR GAAP OR INTERPRETATION
OF ANY THEREOF;

(II)           (A) ANY PUBLIC ANNOUNCEMENT PRIOR TO THE DATE OF THIS AGREEMENT
OF DISCUSSIONS AMONG THE PARTIES HERETO REGARDING THE TRANSACTIONS CONTEMPLATED
HEREBY, (B) THE ANNOUNCEMENT OF THIS AGREEMENT, (C) THE PENDENCY OF THE
CONSUMMATION OF THE MERGER OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR (D) ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (OTHER THAN CAUSES OF ACTION BROUGHT BY
PARENT OR ACQUIROR FOR BREACH OF THIS AGREEMENT);

(III)          ACTIONS OR INACTIONS SPECIFICALLY PERMITTED BY A PRIOR WRITTEN
WAIVER BY PARENT OF PERFORMANCE BY THE COMPANY OF ANY OF ITS OBLIGATIONS UNDER
THIS AGREEMENT;

(IV)          CHANGES IN CONDITIONS GENERALLY AFFECTING THE INDUSTRIES IN WHICH
THE COMPANY AND ITS SUBSIDIARIES CONDUCT THEIR BUSINESS;

(V)           GENERAL ECONOMIC, POLITICAL OR FINANCIAL MARKET CONDITIONS;

(VI)          ANY OUTBREAK OR ESCALATION OF HOSTILITIES (INCLUDING, WITHOUT
LIMITATION, ANY DECLARATION OF WAR BY THE U.S. CONGRESS) OR ACTS OF TERRORISM;

(VII)         THE TERMINATION AFTER THE DATE OF THIS AGREEMENT OF ANY EMPLOYEE’S
OR INDEPENDENT CONTRACTOR’S EMPLOYMENT BY, OR INDEPENDENT CONTRACTOR
RELATIONSHIP WITH, THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR ANY NOTICE
THEREOF, OTHER THAN AS A RESULT OF ANY BREACH BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES OF THE TERMS OF THIS AGREEMENT;

3


--------------------------------------------------------------------------------




 

(VIII)        THE FAILURE OF THE COMPANY OR ANY COMPANY SUBSIDIARY TO COMPLY
WITH ANY APPLICABLE REQUIREMENTS OF ANY INTERNATIONAL OR FOREIGN LAWS ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY;

(IX)           THE FAILURE OF THE COMPANY OR ANY COMPANY SUBSIDIARY TO OBTAIN
ANY CONSENT, APPROVAL, ACTION, AUTHORIZATION OR PERMIT OF ANY THIRD PARTY WITH
RESPECT TO ANY CONTRACT SET FORTH IN SECTION 4.4 OF THE COMPANY DISCLOSURE
SCHEDULE ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR TRANSACTIONS
CONTEMPLATED HEREBY;

(X)            THE CANCELLATION AFTER THE DATE HEREOF OR NOTICE OF CANCELLATION
AFTER THE DATE HEREOF OF THIRD-PARTY PROPERTY MANAGEMENT, CONSTRUCTION
MANAGEMENT, BUILDING MANAGEMENT, DEVELOPMENT MANAGEMENT OR BROKERAGE CONTRACTS
TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OR MAY BECOME A PARTY UNLESS
THE APPLICABLE CONTRACT WOULD HAVE BEEN CANCELLED BY THE COUNTERPARTY THERETO
REGARDLESS OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
OR ANY DISCUSSIONS OR NEGOTIATIONS RELATING THERETO; PROVIDED, THAT IT SHALL BE
PRESUMED THAT ANY SUCH CANCELLATION RESULTED FROM OR WAS DUE TO THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSIONS OR
NEGOTIATIONS RELATING THERETO UNLESS PARENT PROVES THAT THE CONTRACT WOULD HAVE
BEEN CANCELLED REGARDLESS OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY DISCUSSIONS OR NEGOTIATIONS RELATING THERETO;

(XI)           ANY TERMINATION OF ANY OF THE ALLIANCE AGREEMENTS, THE MEGHRAJ
JOINT VENTURE OR KROMBACH JOINT VENTURE BY A COUNTERPARTY THERETO, OR THE
EXERCISE OF ANY PURCHASE OR SALE RIGHTS BY THE COUNTERPARTIES THERETO;

(XII)          THE TERMINATION OF ANY AGREEMENTS RELATING TO SPECIAL PURPOSE
VEHICLES OR THE LIQUIDATION OR DISSOLUTION OF ANY SPECIAL PURPOSE VEHICLES, IN
EACH CASE, IN THE ORDINARY COURSE OF BUSINESS;

(XIII)         ANY (A) REQUIRED CHANGE IN ACCOUNTING METHOD WITH RESPECT TO THE
COMPANY’S EQUITY INTEREST IN SAVILLS PLC, (B) ADVERSE CHANGE IN THE MARKET PRICE
OR TRADING VOLUME OF THE ORDINARY SHARES OF SAVILLS PLC OR (C) ADVERSE CHANGE IN
THE BUSINESS, ASSETS, LIABILITIES, FINANCIAL CONDITION OR RESULTS OF OPERATIONS
OF SAVILLS PLC;

(XIV)        ANY ADVERSE CHANGE IN THE MARKET PRICE OR TRADING VOLUME OF THE
COMPANY SHARES AFTER THE DATE HEREOF; PROVIDED, THAT THE UNDERLYING CAUSE OF ANY
SUCH CHANGE MAY BE TAKEN INTO CONSIDERATION IN MAKING SUCH DETERMINATION;

(XV)         ANY FAILURE BY THE COMPANY TO MEET INTERNAL PROJECTIONS OR
FORECASTS OR THIRD PARTY  PUBLISHED ESTIMATES OF REVENUE OR EARNINGS PREDICTIONS
FOR ANY PERIOD ENDING ON OR AFTER THE DATE HEREOF; PROVIDED, THAT THE UNDERLYING
CAUSE OF ANY SUCH FAILURE MAY BE TAKEN INTO CONSIDERATION IN MAKING SUCH
DETERMINATION;

(XVI)        ANY EXPENSES INCURRED IN CONNECTION WITH THE NEGOTIATION,
DOCUMENTATION AND EXECUTION OF THIS AGREEMENT, THE ACTIONS REQUIRED BY SECTIONS
6.1 THROUGH 6.6 (INCLUSIVE) AND ARTICLE 8 AND THE CONSUMMATION OF THE MERGER,
INCLUDING, AS A RESULT OF THE COMPANY’S ENTRY INTO, AND THE PAYMENT OF ANY
AMOUNTS DUE TO, OR THE PROVISION OF ANY OTHER BENEFITS (INCLUDING BENEFITS
RELATING TO ACCELERATION OF STOCK OPTIONS) TO, ANY

4


--------------------------------------------------------------------------------




 

OFFICERS OR EMPLOYEES UNDER EMPLOYMENT CONTRACTS, NON-COMPETITION AGREEMENTS,
EMPLOYEE BENEFIT PLANS, SEVERANCE, BONUS OR RETENTION ARRANGEMENTS OR OTHER
ARRANGEMENTS IN EXISTENCE AS OF THE DATE OF THIS AGREEMENT OR AS DISCLOSED IN
THIS AGREEMENT, IN EACH CASE TO THE EXTENT THAT THE FOREGOING DO NOT CONSTITUTE
A BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT SET FORTH IN
THIS AGREEMENT; OR

(XVII)       (A) THE TAKING OF ANY ACTION OUTSIDE THE ORDINARY COURSE OF
BUSINESS REQUIRED BY THIS AGREEMENT, OR (B) THE FAILURE TO TAKE ANY ACTION
PROHIBITED BY THIS AGREEMENT.

“Company Minority Investment” means a Minority Investment of the Company or any
of its Subsidiaries that does not meet the definition of a Special Purpose
Vehicle.

 “Company Option” means any option to purchase Company Shares, whether granted
pursuant to the Company Options Plans or otherwise, but excluding purchase
rights under Purchase Plans.

“Company Option Plans” means the Company’s 1997 Stock Option Plan and the
Company’s Long-Term Incentive Plan, each as amended, supplemented or otherwise
modified.

“Company SEC Documents” means (a) the annual reports on Form 10-K of the Company
for the years ended December 31, 2003, 2004 and 2005 (each a “Company 10-K”),
(b) the quarterly reports on Form 10-Q of the Company for the quarters ended
March 31, 2006 and June 30, 2006, (c) the Company’s proxy and information
statements relating to meetings of, or actions taken without a meeting by, the
Company Stockholders, since December 31, 2002, and (d) all other reports,
filings, registration statements and other documents filed by the Company with
the SEC since December 31, 2002; in each case as may be amended, including all
exhibits, appendices and attachments thereto, whether filed therewith or
incorporated by reference therein.

“Company Share” means one share of common stock of the Company, par value $0.01
per share.

“Company Stockholders” means the stockholders of the Company.

“Company Subsidiary” means a Subsidiary of the Company or any of its
Subsidiaries.

“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
October 18, 2005, between Parent and the Company, as amended and supplemented on
October 9, 2006.

“Contract” means any contract, agreement, arrangement, commitment, letter of
intent, memorandum of understanding, license, lease, promise, instrument, or
other similar understanding, whether written or oral, in each case that is
legally binding as of the date in question.

“Credit Agreements” means (i) the Credit Agreement, dated as of June 28, 2005,
among the Company, Bank of America, N.A., as administrative agent, swing line
lender and issuing bank, and the other lender parties thereto, as amended
through the date hereof and (ii) the Letter

5


--------------------------------------------------------------------------------




 

Agreement, dated June 15, 2006, between Trammell Crow Company (UK) Limited and
The Royal Bank of Scotland.

“Development and Investment Activities” means the real estate development and
investment activities conducted by the Company primarily through its Development
and Investment Group in the Ordinary Course of Business.

“Development and Investment Group” means the Company’s Development and
Investment group described in the Company 10-K through which the Company
conducts Development and Investment Activities.

“Environmental Laws” shall mean all Laws relating to the protection of the
indoor or outdoor environment (including, without limitation, the quality of the
ambient air, soil, surface water or groundwater, natural resources or human
health or safety).

“Environmental Permits” shall mean all permits, licenses, registrations, and
other authorizations required under applicable Environmental Laws.

“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations, rights in, or other equivalents (however designated
and whether voting or non-voting) of, such Person’s capital stock or other
equity interests (including partnership or membership interests in a partnership
or limited liability company or any other interest or participation that confers
on a Person the right to receive a share of the profits and losses, or
distributions of assets, of the issuing Person), whether outstanding on the date
hereof or issued after the date hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“GAAP” means United States generally accepted accounting principles, applied on
a consistent basis.

“Governmental Entity” means any federal, state, local, international or foreign
governmental authority, any transgovernmental authority or any court,
administrative or regulatory agency or commission or other governmental
authority, agency or body.

“HSR Act” means Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Indebtedness” means all indebtedness for borrowed money.

“Independent Contractor” means brokers, managers or developers who are properly
classified as “independent contractors” rather than “employees” for U.S. federal
income tax purposes.

“Initiation Date” means (A) the first date after the date hereof on which Parent
shall have received the Required Financial Information with respect to
applicable financial periods ending on and prior to September 30, 2006 that the
Company is required to provide pursuant to Section 8.8; provided that, anything
in the foregoing clause (A) to the contrary notwithstanding,

6


--------------------------------------------------------------------------------




 

(B) beginning on (and including) February 15, 2007, if the Closing Date does not
occur on or prior to February 14, 2007, then in lieu of the date determined
pursuant to clause (A) the Initiation Date shall be the later of (i) the first
date on which Parent shall have received the Required Financial Information with
respect to financial periods ending on and prior to December 31, 2006 that the
Company is required to provide pursuant to Section 8.8 or (ii) March 1, 2007
(unless (x) Parent’s or Acquiror’s material breach of, or failure to perform in
any material respect, any representation, warranty, covenant or agreement set
forth in this Agreement was the principal cause of the failure of the Closing to
occur on or before February 14, 2007 and (y) the conditions set forth in
Sections 9.1 and 9.3 (other than the delivery by the Company of the officer’s
certificate contemplated by Section 9.3(a)) were satisfied on February 14, 2007,
in which case this clause (B) will not be applicable); provided that anything in
the foregoing clauses (A) and (B) to the contrary notwithstanding, (C) beginning
on (and including) May 16, 2007, if the Closing Date does not occur on or prior
to May 15, 2007, then in lieu of the date determined pursuant to clause (B) the
Initiation Date shall be the later of (1) the first date on which Parent shall
have received the Required Financial Information with respect to financial
periods ending on and prior to March 31, 2006 that the Company is required to
provide pursuant to Section 8.8 or (2) May 10, 2007 (unless (x) Parent’s or
Acquiror’s material breach of, or failure to perform in any material respect,
any representation, warranty, covenant or agreement set forth in this Agreement
was the principal cause of the failure of the Closing to occur on or before May
15, 2007 and (y) the conditions set forth in Sections 9.1 and 9.3 (other than
the delivery by the Company of the officer’s certificate contemplated by Section
9.3(a)) were satisfied on May 15, 2007, in which case this clause (C) will not
be applicable).

“Knowledge” means, with respect to the matter in question, if any of the
employees of the Company listed in Section 1.1 of the Company Disclosure
Schedule or of Parent or Acquiror listed in Section 1.1 of the Parent and
Acquiror Disclosure Schedule, has actual knowledge, without investigation, of
the matter.

“Krombach Joint Venture” means “Krombach Trammell Crow, L.L.C.”

“Law” means any federal, state, local, international or foreign (including the
European Union) law (including common law), rule, regulation, judgment, code,
ruling, statute, order, directives, decree, injunction or ordinance or other
legal requirement.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of an asset.

“Marketing Period” means the first period of thirty-seven (37) consecutive
calendar days after the Initiation Date; provided, that (i) if the Marketing
Period would otherwise terminate on any day from and including December 21, 2006
through and including January 2, 2007, then the Marketing Period shall end on
January 3, 2007, (ii) the Marketing Period shall not be deemed to have commenced
if, prior to the completion of the Marketing Period, Ernst & Young LLP shall
have withdrawn its audit opinion with respect to any financial statements
contained in the Required Financial Information or indicated that such audit
opinion should not be relied upon, and (iii) the Marketing Period shall not
terminate any earlier than December 18, 2006.

7


--------------------------------------------------------------------------------




 

“Materials of Environmental Concern” means any substance or waste defined or
regulated as hazardous, acutely hazardous, or toxic substance or waste (or any
other words of similar import) under Environmental Laws (including the federal
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, and the federal Resource Conservation and Recovery Act, as amended) and
any other material or organism that would be reasonably expected to result in
liability under any Environmental Law (including oil, petroleum products,
asbestos, polychlorinated biphenyls and mold).

“Meghraj Joint Venture” means “Trammell Crow Meghraj”.

“Minority Investments” means, with respect to any Person, any corporation or
other entity (including a division or line of business of such corporation or
other entity) (A) of which such Person and/or any of its Subsidiaries
beneficially owns a portion of the Equity Interests that is insufficient to make
such corporation or other entity a Subsidiary of such Person, and (B) over which
such Person and/or any of its Subsidiaries does not exercise control.

 “Ordinary Course of Business” means, with respect to a Person, the ordinary
course of business consistent with past practice of such Person and its
Subsidiaries.

“Organizational Documents” means, with respect to a Person, the articles of
incorporation, certificate of incorporation, charter, bylaws, articles of
formation, articles of association, regulations, operating agreement,
certificate of limited partnership, partnership agreement, limited liability
company agreement and all other similar documents, instruments or certificates
executed, adopted, or filed in connection with the creation, formation, or
organization of such Person, including any amendments thereto.

“Parent Material Adverse Effect” means any result, occurrence, condition, fact,
change, violation, event or effect of any of the foregoing that, individually or
in the aggregate with any such other results, occurrences, conditions, facts,
changes, violations, events or effects, prevents or materially impairs the
ability of Parent or Acquiror to consummate the Merger and the other
transactions contemplated by this Agreement in accordance with the terms hereof.

“Parent SEC Documents” means (a) the annual reports on Form 10-K of Parent for
the year ended December 31, 2005, (b) the quarterly reports on Form 10-Q of
Parent for the quarters ended March 31, 2006 and June 30, 2006, (c) Parent’s
proxy and information statements relating to meetings of, or actions taken
without a meeting by, the stockholders of Parent, since December 31, 2004, and
(d) all other reports, filings, registration statements and other documents
filed by Parent with the SEC since December 31, 2004; in each case as may be
amended, including all exhibits, appendices and attachments thereto, whether
filed therewith or incorporated by reference therein.

“Permitted Liens” means (a) Liens for utilities and current Taxes not yet due
and payable, (b) mechanics’, carriers’, workers’, repairers’, materialmen’s,
warehousemen’s and other similar Liens arising or incurred in the Ordinary
Course of Business, (c) Liens for Taxes being contested in good faith for which
appropriate reserves have been included on the balance sheet of the applicable
Person, (d) easements, restrictions, covenants or rights of way currently of
record against any of the Owned Real Property which do not interfere with, or
increase the cost

8


--------------------------------------------------------------------------------




 

of operation of, the business of the Company and its Subsidiaries in any
material respect or materially affect the value or marketability of such Owned
Real Property, (e) minor irregularities of title with respect to any of the
Owned Real Property which do not interfere with, or increase the cost of the
business of the Company and its Subsidiaries in any material respect or
materially affect the value or marketability of such Owned Real Property and (f)
Liens under the Credit Agreements.

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including
any Governmental Entity.

“Project Entity” means a Special Purpose Vehicle that owns a Development and
Investment Activities project or is the general partner of any such Special
Purpose Vehicle and shall include Trammell Crow Investment Fund II, L.P.,
Trammell Crow Investment Fund III L.P., Trammell Crow Investment Fund IV, L.P.,
Trammell Crow Investment Fund V, L.P. and TCC-Lion Industrial, LLC.

“Proxy Statement” means the proxy statement to be mailed to the Company
Stockholders in connection with the Company Stockholder Approval, together with
any amendments or supplements thereto.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Significant Subsidiary” means a “significant subsidiary” as such term is
defined in Rule 12b-2 of the Exchange Act.

“Special Purpose Vehicle” means any Company Subsidiary or Company Minority
Investment whose activities with respect to the Company are limited to, and
whose assets are used only in connection with, the Company’s Development and
Investment Activities.

“SPV Guarantees” means, collectively, (i) completion or performance guarantees
guaranteeing the obligations of a Project Entity, (ii) budget guarantees
guaranteeing the obligations of a Project Entity, and (iii) other guarantees or
similar obligations entered into in the course of Development and Investment
Activities with respect to the obligations of Project Entities for environmental
claims, fraud, misapplication of cash and failure to comply with bankruptcy
remote and special purpose entity requirements.

“Stockholders” means Company Stockholders.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership or other entity (including joint ventures) of
which such Person, directly or indirectly, (a) has the right or ability to
elect, designate or appoint a majority of the board of directors or other
Persons performing similar functions for such entity, whether as a result of the
beneficial ownership of Equity Interests, contractual rights or otherwise or
(b) beneficially owns a majority of the voting Equity Interests (including
general partner Equity Interests).

9


--------------------------------------------------------------------------------


“Superior Proposal” means any Acquisition Proposal (with all of the percentages
included in the definition of Acquisition Proposal increased to fifty percent
(50%) for purposes of this definition) that the Company’s Board of Directors
concludes in good faith, after consultation with its outside legal counsel and
financial advisors, (a) is on terms that are more favorable, from a financial
point of view, to the Company Stockholders than the terms of the Merger
(including any written proposal by Parent and Acquiror received by the Company
to amend the terms of this Agreement) (taking into account all legal, financial,
regulatory and other aspects of the proposal, including to the extent financing
is required, the terms and conditions of the proposed financing); and (b) is
reasonably capable of being consummated.

“Taxes” means all United States federal, state, local or foreign income,
profits, estimated gross receipts, windfall profits, environmental (including
taxes under Section 59A of the Code), severance, property, intangible property,
occupation, production, sales, use, license, excise, emergency excise,
franchise, capital gains, capital stock, employment, withholding, social
security (or similar), disability, transfer, registration, stamp, payroll,
employer insurance, goods and services, value added, alternative or add-on
minimum tax, estimated, or any other tax, custom, duty or governmental fee, or
other like assessment or charge of any kind whatsoever, together with any
interest, penalties, fines, related liabilities or additions to tax that may
become payable in respect therefor imposed by any Governmental Entity, whether
disputed or not.

“Third Party” means a Person (or group of Persons) other than Parent, Acquiror
or any of their respective Subsidiaries.

“WARN” means the Worker Adjustment and Retraining Notification Act, as amended.


(B)           EACH OF THE FOLLOWING TERMS IS DEFINED IN THE SECTION SET FORTH
OPPOSITE SUCH TERM:

Term

 

Section

 

 

 

Trammell Crow Bank

 

4.16(a)

2006 Budget

 

6.1(a)(ix)

2006 Plans

 

7.2(c)

Acquiror

 

Preamble

Acquiror Share

 

1.1(a)

Acquisition Proposal

 

1.1(a)

Affiliate

 

1.1(a)

Agreement

 

Preamble

Alliance Agreements

 

1.1(a)

Alternative Financing

 

8.8(a)

Antitrust Conditions

 

8.2(h)

Antitrust Division

 

8.1(b)

Antitrust Laws

 

1.1(a)

Business Day

 

1.1(a)

Book-Entry Shares

 

3.4(a)

Capital Commitments

 

6.1(b)

Capital Investments

 

6.1(b)

 

10


--------------------------------------------------------------------------------




 

Term

 

Section

 

 

 

Certificate of Merger

 

2.1(b)

Certificates

 

3.4(a)

Claim

 

4.10

Closing

 

2.1(d)

Closing Date

 

2.1(d)

Code

 

1.1(a)

Commitment Letter

 

5.5

Company

 

Preamble

Company 10-K

 

1.1(a)

Company 401(k) Plan

 

7.2(c)

Company Balance Sheet

 

1.1(a)

Company Charter

 

1.1(a)

Company Damages

 

1.1(a)

Company Employees

 

4.12(a)

Company Entities

 

1.1(a)

Company Independent Contractors

 

4.12(a)

Company Intellectual Property

 

4.15

Company Minority Investment

 

1.1(a)

Company Material Adverse Effect

 

1.1(a)

Company Option

 

1.1(a)

Company Option Plans

 

1.1(a)

Company Plans

 

4.12(a)

Company Preferred Stock

 

4.5(a)

Company Recommendation

 

4.23(b)

Company Returns

 

4.11(a)

Company SEC Documents

 

1.1(a)

Company Securities

 

4.5(b)

Company Share

 

1.1(a)

Company Stockholder Approval

 

4.23(a)

Company Stockholder Meeting

 

6.2

Company Stockholders

 

1.1(a)

Company Subsidiary

 

1.1(a)

Company Termination Fee

 

10.2(b)(i)

Confidentiality Agreement

 

1.1(a)

Consent Solicitation

 

7.4(a)

Continuing Employees

 

7.2(a)

Contract

 

1.1(a)

Controlled Group

 

4.12(c)(iii)

Credit Agreements

 

1.1(a)

Debt Tender Offer

 

7.4(a)

Default

 

4.18(c)

Development and Investment Activities

 

1.1(a)

Development and Investment Group

 

1.1(a)

DGCL

 

2.1(a)

 

11


--------------------------------------------------------------------------------




 

Term

 

Section

 

 

 

Dissenting Shares

 

3.6(a)

Effective Time

 

2.1(b)

End Date

 

10.1(b)(i)

Environmental Laws

 

1.1(a)

Environmental Permits

 

1.1(a)

Equity Interest

 

1.1(a)

ERISA

 

4.12(a)

Exchange Act

 

1.1(a)

Exchange Agent

 

3.4(a)

Exchange Fund

 

3.4(a)

Exclusivity Arrangement

 

4.18(c)

Financing

 

5.5

Foreign Benefit Plans

 

4.12(i)

FTC

 

8.1(b)

GAAP

 

1.1(a)

Governmental Entity

 

1.1(a)

HSR Act

 

1.1(a)

Indebtedness

 

1.1(a)

Indemnified Parties

 

7.1(b)

Indenture

 

7.4(b)

Independent Contractor

 

1.1(a)

Initiation Date

 

1.1(a)

Joint Defense Agreement

 

8.2(c)

Minority Investment

 

1.1(a)

Knowledge

 

1.1(a)

Krombach Joint Venture

 

1.1(a)

Labor Laws

 

4.17(a)

Law

 

1.1(a)

Leased Property

 

4.19(a)

Leases

 

4.19(a)

Lender

 

5.5

Lien

 

1.1(a)

Marketing Period

 

1.1(a)

Matching Bid

 

6.3(b)

Material Contract

 

4.18(a)

Materials of Environmental Concern

 

1.1(a)

Meghraj Joint Venture

 

1.1(a)

Merger

 

2.1(a)

Merger Consideration

 

3.3

Minority Investments

 

1.1(a)

Modified Superior Proposal

 

6.3(d)

Notes

 

7.4(a)

Notice of Superior Proposal

 

6.3(d)

Order

 

4.10

 

12


--------------------------------------------------------------------------------




 

Term

 

Section

 

 

 

Ordinary Course of Business

 

1.1(a)

Organizational Documents

 

1.1(a)

Owned Real Property

 

4.19(b)

Parent

 

Preamble

Parent Antitrust Termination Fee

 

10.2(c)

Parent Breach Termination Fee

 

10.2(d)

Parent Liability Cap

 

10.2(g)

Parent Litigation

 

5.10

Parent Material Adverse Effect

 

1.1(a)

Parent Party

 

10.2(d)

Parent SEC Documents

 

1.1(a)

Participation Agreements

 

4.19(g)

Participation Party

 

4.19(g)

Permits

 

4.13(b)

Permitted Actions

 

6.3(a)(iv)

Permitted Liens

 

1.1(a)

Person

 

1.1(a)

Project Entities

 

1.1(a)

Proxy Statement

 

1.1(a)

Purchase Plans

 

3.5(b)

Real Property

 

4.19(b)

Representatives

 

6.3(a)

Requested Consents

 

7.4(a)

Required Financial Information

 

8.8(b)(ii)

Restricted Share

 

3.5(c)

SEC

 

1.1(a)

Secretary of State

 

2.1(b)

Securities Act

 

1.1(a)

Services

 

7.4

Significant Subsidiary

 

1.1(a)

Special Purpose Vehicle

 

1.1(a)

SPV Guarantees

 

1.1(a)

Stock Plan Suspension Date

 

3.5(b)

Stockholders

 

1.1(a)

Subsidiary

 

1.1(a)

Superior Proposal

 

1.1(a)

Surviving Corporation

 

2.1(a)

Taxes

 

1.1(a)

Tendered Notes

 

7.4(a)

Third Party

 

1.1(a)

Title Insurance Policy

 

4.19(b)

Transfer Taxes

 

7.3

Unit

 

3.5(d)

Voting Agreements

 

Recitals

 

13


--------------------------------------------------------------------------------




 

Term

 

Section

 

 

 

WARN

 

1.1(a)

 


ARTICLE 2


THE MERGER


2.1.          THE MERGER.


(A)           AT THE EFFECTIVE TIME, ACQUIROR SHALL BE MERGED WITH AND INTO THE
COMPANY (THE “MERGER”) IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND THE DELAWARE GENERAL CORPORATION LAW (AS AMENDED, THE “DGCL”), AT
WHICH TIME THE SEPARATE CORPORATE EXISTENCE OF ACQUIROR SHALL CEASE AND THE
COMPANY SHALL CONTINUE ITS EXISTENCE.  IN ITS CAPACITY AS THE CORPORATION
SURVIVING THE MERGER, THIS AGREEMENT SOMETIMES REFERS TO THE COMPANY AS THE
“SURVIVING CORPORATION.”


(B)           ON THE CLOSING DATE, THE COMPANY AND ACQUIROR WILL FILE A
CERTIFICATE OF MERGER OR OTHER APPROPRIATE DOCUMENTS (THE “CERTIFICATE OF
MERGER”) WITH THE DELAWARE SECRETARY OF STATE (THE “SECRETARY OF STATE”) AND
MAKE ALL OTHER FILINGS OR RECORDINGS REQUIRED BY THE DGCL IN CONNECTION WITH THE
MERGER.  THE MERGER SHALL BECOME EFFECTIVE ON THE DATE AND AT THE TIME WHEN THE
CERTIFICATE OF MERGER IS DULY FILED WITH AND ACCEPTED BY THE SECRETARY OF STATE,
OR AT SUCH LATER DATE AND TIME AS IS AGREED UPON BY THE PARTIES AND SPECIFIED IN
THE CERTIFICATE OF MERGER (SUCH DATE AND TIME AS THE MERGER BECOMES EFFECTIVE IS
REFERRED TO HEREIN AS THE “EFFECTIVE TIME”).


(C)           FROM AND AFTER THE EFFECTIVE TIME, THE MERGER SHALL HAVE THE
EFFECTS SET FORTH IN THE DGCL.


(D)           THE CLOSING OF THE MERGER (THE “CLOSING”) SHALL BE HELD AT THE
OFFICES OF SIMPSON THACHER & BARTLETT LLP, 2550 HANOVER STREET, PALO ALTO,
CALIFORNIA 94304 (OR SUCH OTHER PLACE AS AGREED BY THE PARTIES) AT 8:00 A.M.,
PACIFIC TIME, ON THE SECOND BUSINESS DAY ON WHICH ALL OF THE CONDITIONS SET
FORTH IN ARTICLE 9 (OTHER THAN THOSE CONDITIONS THAT BY THEIR NATURE ARE TO BE
SATISFIED AT THE CLOSING) CAPABLE OF SATISFACTION PRIOR TO THE CLOSING (IT BEING
UNDERSTOOD THAT THE OCCURRENCE OF THE CLOSING SHALL REMAIN SUBJECT TO THE
SATISFACTION OR WAIVER OF THE CONDITIONS THAT BY THEIR TERMS ARE TO BE SATISFIED
AT CLOSING) ARE SATISFIED OR WAIVED BY THE PARTY OR PARTIES PERMITTED TO DO SO,
UNLESS THE PARTIES HERETO AGREE TO ANOTHER DATE AND TIME; PROVIDED, HOWEVER,
THAT PARENT AND ACQUIROR SHALL NOT BE REQUIRED TO EFFECT THE CLOSING PRIOR TO
THE LATER OF (I) THE EARLIER OF (A) A DATE DURING THE MARKETING PERIOD SPECIFIED
BY PARENT ON NO LESS THAN THREE (3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE
COMPANY AND (B) THE END OF THE MARKETING PERIOD AND (II) THE EARLIER OF (X) THE
FIRST DATE ON WHICH THE REQUESTED CONSENTS SHALL HAVE BEEN OBTAINED AND THE DEBT
TENDER OFFER COMPLETED OR (Y) MARCH 19, 2007.  THE DATE UPON WHICH THE CLOSING
OCCURS IS HEREINAFTER REFERRED TO AS THE “CLOSING DATE”.

2.2.          Organizational Documents.  The Certificate of Merger shall provide
that at the Effective Time (a) the Company’s certificate of incorporation in
effect immediately prior to

14


--------------------------------------------------------------------------------




 

the Effective Time shall be the Surviving Corporation’s certificate of
incorporation and (b) the Acquiror’s by-laws in effect immediately prior to the
Effective Time shall be the Surviving Corporation’s by-laws, in each case until
amended in accordance with applicable Law; provided, however, that any such
amendment shall not amend the certificate of incorporation or by-laws in a
manner prohibited by or inconsistent with Section 7.1.

2.3.          Directors and Officers.  From and after the Effective Time (until
such time as their successors are duly elected or appointed and qualified),
(A) Acquiror’s directors at the Effective Time shall be the Surviving
Corporation’s directors and (B) the Company’s officers immediately prior to the
Effective Time shall be the Surviving Corporation’s officers.


ARTICLE 3


CONVERSION OF SECURITIES AND RELATED MATTERS

3.1.          Capital Stock of Acquiror.  As of the Effective Time, by virtue of
the Merger and without any action on the part of the holder of any Company Share
or Acquiror Share, each Acquiror Share issued and outstanding immediately prior
to the Effective Time shall be converted into one share of common stock, par
value $0.01 per share, of the Surviving Corporation.

3.2.          Cancellation of Treasury Stock and Acquiror-Owned Shares.  As of
the Effective Time, by virtue of the Merger and without any action on the part
of the holder of any Company Share or Acquiror Share, each Company Share held by
the Company as treasury stock or owned by Parent or any Subsidiary of Parent
immediately prior to the Effective Time shall be canceled and retired, and no
payment shall be made or consideration delivered or deliverable in respect
thereof.

3.3.          Conversion of Company Shares.  As of the Effective Time, by virtue
of the Merger and without any action on the part of the holder of any Company
Share or Acquiror Share, each Company Share (excluding any Restricted Shares
whose restrictions do not lapse as of the Effective Time) issued and outstanding
immediately prior to the Effective Time (other than (a) shares to be cancelled
in accordance with Section 3.2 and (b) Dissenting Shares) shall be converted
into the right to receive in cash, without interest, an amount equal to $49.51
(the “Merger Consideration”).


3.4.          EXCHANGE OF CERTIFICATES.


(A)           PRIOR TO THE EFFECTIVE TIME, ACQUIROR SHALL APPOINT A BANK OR
TRUST COMPANY REASONABLY ACCEPTABLE TO THE COMPANY AS AN AGENT (THE “EXCHANGE
AGENT”) FOR THE BENEFIT OF HOLDERS OF COMPANY SHARES FOR THE PURPOSE OF
EXCHANGING, PURSUANT TO THIS ARTICLE 3, CERTIFICATES REPRESENTING THE COMPANY
SHARES (THE “CERTIFICATES”) AND COMPANY SHARES REPRESENTED BY BOOK-ENTRY
(“BOOK-ENTRY SHARES”).  ON THE CLOSING DATE, PARENT WILL, AND WILL CAUSE
ACQUIROR TO, MAKE AVAILABLE TO AND DEPOSIT WITH THE EXCHANGE AGENT THE AGGREGATE
MERGER CONSIDERATION TO BE PAID IN RESPECT OF COMPANY SHARES PURSUANT TO THIS
ARTICLE 3 (THE “EXCHANGE FUND”), AND EXCEPT AS CONTEMPLATED BY SECTION 3.4(E) OR
SECTION 3.4(G) HEREOF, THE EXCHANGE FUND SHALL NOT BE USED FOR ANY OTHER
PURPOSE.  THE EXCHANGE AGENT SHALL INVEST THE MERGER

15


--------------------------------------------------------------------------------




 


CONSIDERATION AS DIRECTED BY THE ACQUIROR OR THE SURVIVING CORPORATION, AS THE
CASE MAY BE, ON A DAILY BASIS.  ANY INTEREST AND OTHER INCOME RESULTING FROM
SUCH INVESTMENTS SHALL BE PAID TO THE SURVIVING CORPORATION.  TO THE EXTENT THAT
THERE ARE LOSSES WITH RESPECT TO SUCH INVESTMENTS, OR THE EXCHANGE FUND
DIMINISHES FOR OTHER REASONS BELOW THE LEVEL REQUIRED TO MAKE PROMPT PAYMENTS OF
THE MERGER CONSIDERATION AS CONTEMPLATED HEREBY, PARENT AND THE SURVIVING
CORPORATION SHALL PROMPTLY REPLACE OR RESTORE THE PORTION OF THE EXCHANGE FUND
LOST THROUGH INVESTMENTS OR OTHER EVENTS SO AS TO ENSURE THAT THE EXCHANGE FUND
IS, AT ALL TIMES, MAINTAINED AT A LEVEL SUFFICIENT TO MAKE SUCH PAYMENTS.


(B)           AS PROMPTLY AS PRACTICABLE AFTER THE EFFECTIVE TIME BUT NOT LATER
THAN TEN (10) BUSINESS DAYS THEREAFTER, THE SURVIVING CORPORATION SHALL SEND, OR
SHALL CAUSE THE EXCHANGE AGENT TO SEND, TO EACH RECORD HOLDER OF CERTIFICATES
AND EACH HOLDER OF BOOK-ENTRY SHARES A LETTER OF TRANSMITTAL AND INSTRUCTIONS
(WHICH SHALL BE IN CUSTOMARY FORM AND SPECIFY THAT DELIVERY SHALL BE EFFECTED,
AND RISK OF LOSS AND TITLE SHALL PASS, ONLY UPON DELIVERY OF THE CERTIFICATES TO
THE EXCHANGE AGENT OR, IN THE CASE OF BOOK-ENTRY SHARES, UPON ADHERENCE TO THE
PROCEDURES SET FORTH IN THE LETTER OF TRANSMITTAL), FOR USE IN THE EXCHANGE
CONTEMPLATED BY THIS SECTION 3.4.  UPON SURRENDER OF A CERTIFICATE OR BOOK-ENTRY
SHARE TO THE EXCHANGE AGENT, TOGETHER WITH A DULY EXECUTED LETTER OF
TRANSMITTAL, THE HOLDER SHALL BE ENTITLED TO RECEIVE, IN EXCHANGE THEREFOR, THE
MERGER CONSIDERATION AS PROVIDED IN THIS ARTICLE 3 IN RESPECT OF THE COMPANY
SHARES REPRESENTED BY THE CERTIFICATE OR THE BOOK-ENTRY SHARE, AFTER GIVING
EFFECT TO ANY REQUIRED WITHHOLDING TAX.  UNTIL SURRENDERED AS CONTEMPLATED BY
THIS SECTION 3.4, EACH CERTIFICATE AND BOOK-ENTRY SHARE SHALL BE DEEMED AFTER
THE EFFECTIVE TIME TO REPRESENT ONLY THE RIGHT TO RECEIVE THE MERGER
CONSIDERATION.


(C)           ALL CASH PAID UPON SURRENDER OF CERTIFICATES OR BOOK-ENTRY SHARES
IN ACCORDANCE WITH THE TERMS HEREOF SHALL BE DEEMED TO HAVE BEEN ISSUED IN FULL
SATISFACTION OF ALL RIGHTS PERTAINING TO COMPANY SHARES REPRESENTED THEREBY. 
FROM AND AFTER THE EFFECTIVE TIME, THE HOLDERS OF CERTIFICATES OR BOOK-ENTRY
SHARES SHALL CEASE TO HAVE ANY RIGHTS WITH RESPECT TO COMPANY SHARES, EXCEPT AS
OTHERWISE PROVIDED HEREIN OR BY APPLICABLE LAW.  AS OF THE EFFECTIVE TIME, THE
STOCK TRANSFER BOOKS OF THE COMPANY SHALL BE CLOSED AND THERE SHALL BE NO
FURTHER REGISTRATION OF TRANSFERS ON THE COMPANY’S STOCK TRANSFER BOOKS OR BY
BOOK-ENTRY OF ANY COMPANY SHARES, OTHER THAN TRANSFERS THAT OCCURRED BEFORE THE
EFFECTIVE TIME.  IF, AFTER THE EFFECTIVE TIME, CERTIFICATES OR BOOK-ENTRY SHARES
ARE PRESENTED TO THE SURVIVING CORPORATION FOR ANY REASON, THEY SHALL BE
CANCELED AND EXCHANGED AS PROVIDED IN THIS SECTION 3.4.


(D)           IF PAYMENT OF THE MERGER CONSIDERATION IN RESPECT OF COMPANY
SHARES IS TO BE MADE TO A PERSON OTHER THAN THE PERSON IN WHOSE NAME A
SURRENDERED CERTIFICATE OR BOOK-ENTRY SHARE IS REGISTERED, IT SHALL BE A
CONDITION TO SUCH PAYMENT THAT THE CERTIFICATE OR BOOK-ENTRY SHARE SO
SURRENDERED SHALL BE PROPERLY ENDORSED OR SHALL BE OTHERWISE IN PROPER FORM FOR
TRANSFER AND THAT THE PERSON REQUESTING SUCH PAYMENT SHALL HAVE PAID ANY
TRANSFER AND OTHER TAXES REQUIRED BY REASON OF SUCH PAYMENT IN A NAME OTHER THAN
THAT OF THE REGISTERED HOLDER OF THE CERTIFICATE OR BOOK-ENTRY SHARE SURRENDERED
OR SHALL HAVE ESTABLISHED TO THE SATISFACTION OF THE SURVIVING CORPORATION OR
THE EXCHANGE AGENT THAT SUCH TAXES EITHER HAVE BEEN PAID OR ARE NOT PAYABLE.


(E)           UPON THE REQUEST OF THE SURVIVING CORPORATION, THE EXCHANGE AGENT
SHALL DELIVER TO THE SURVIVING CORPORATION ANY PORTION OF THE MERGER
CONSIDERATION MADE

16


--------------------------------------------------------------------------------




 


AVAILABLE TO THE EXCHANGE AGENT PURSUANT TO THIS SECTION 3.4 THAT REMAINS
UNDISTRIBUTED TO HOLDERS OF COMPANY SHARES SIX (6) MONTHS AFTER THE EFFECTIVE
TIME.  HOLDERS OF CERTIFICATES WHO HAVE NOT COMPLIED WITH THIS SECTION 3.4 PRIOR
TO THE DEMAND BY THE SURVIVING CORPORATION SHALL THEREAFTER LOOK ONLY TO PARENT
AND THE SURVIVING CORPORATION FOR PAYMENT OF ANY CLAIM TO THE MERGER
CONSIDERATION.


(F)            NONE OF ACQUIROR, PARENT, THE SURVIVING CORPORATION OR THE
EXCHANGE AGENT SHALL BE LIABLE TO ANY PERSON IN RESPECT OF ANY COMPANY SHARES
(OR DIVIDENDS OR DISTRIBUTIONS WITH RESPECT THERETO) FOR ANY AMOUNTS PAID TO A
PUBLIC OFFICIAL PURSUANT TO ANY APPLICABLE ABANDONED PROPERTY, ESCHEAT OR
SIMILAR LAW.


(G)           EACH OF THE SURVIVING CORPORATION AND EXCHANGE AGENT SHALL BE
ENTITLED TO DEDUCT AND WITHHOLD FROM THE MERGER CONSIDERATION OR AMOUNTS
OTHERWISE PAYABLE HEREUNDER TO ANY PERSON (INCLUDING AMOUNTS PAYABLE UNDER
ARTICLE 3) ANY AMOUNTS THAT IT IS REQUIRED TO DEDUCT AND WITHHOLD WITH RESPECT
TO PAYMENT UNDER ANY APPLICABLE PROVISION OF FEDERAL, STATE, LOCAL OR FOREIGN
INCOME TAX LAW AND SHALL MAKE ANY REQUIRED FILINGS WITH THE APPROPRIATE TAX
AUTHORITIES WITH RESPECT TO SUCH WITHHOLDING.  TO THE EXTENT THAT THE SURVIVING
CORPORATION OR EXCHANGE AGENT WITHHOLDS THOSE AMOUNTS, THE WITHHELD AMOUNTS
SHALL BE TREATED FOR ALL PURPOSES OF THIS AGREEMENT AS HAVING BEEN PAID TO THE
HOLDER OF COMPANY SHARES IN RESPECT OF WHICH DEDUCTION AND WITHHOLDING WAS MADE
BY THE SURVIVING CORPORATION OR EXCHANGE AGENT, AS THE CASE MAY BE.


(H)           IF ANY CERTIFICATE HAS BEEN OR IS CLAIMED TO HAVE BEEN LOST,
STOLEN OR DESTROYED, UPON THE MAKING OF AN AFFIDAVIT OF THAT FACT BY THE PERSON
CLAIMING THAT A CERTIFICATE HAS BEEN LOST, STOLEN OR DESTROYED AND, IF REQUIRED
BY THE SURVIVING CORPORATION, THE POSTING BY SUCH PERSON OF A BOND, IN SUCH
REASONABLE AMOUNT AS THE SURVIVING CORPORATION MAY DIRECT, AS INDEMNITY AGAINST
ANY CLAIM THAT MAY BE MADE AGAINST IT WITH RESPECT TO THAT CERTIFICATE, THE
EXCHANGE AGENT WILL DELIVER TO SUCH PERSON IN EXCHANGE FOR SUCH LOST, STOLEN OR
DESTROYED CERTIFICATE, THE PROPER AMOUNT OF THE MERGER CONSIDERATION.


3.5.          COMPANY STOCK OPTIONS AND OTHER AWARDS.


(A)           EACH OUTSTANDING COMPANY OPTION SHALL AUTOMATICALLY BE CONVERTED
AT THE EFFECTIVE TIME, PURSUANT TO THE TERMS THEREOF, INTO THE RIGHT TO RECEIVE
A CASH PAYMENT FROM THE SURVIVING CORPORATION, PAYABLE AS SOON AS PRACTICABLE
FOLLOWING THE VESTING AND EXERCISE OF THE COMPANY OPTION, EQUAL TO AN AMOUNT PER
COMPANY SHARE SUBJECT TO SUCH COMPANY OPTION EQUAL TO THE EXCESS, IF ANY, OF (I)
THE MERGER CONSIDERATION OVER (II) THE EXERCISE PRICE PER COMPANY SHARE SUBJECT
TO SUCH VESTED AND EXERCISED COMPANY OPTION, LESS ANY APPLICABLE WITHHOLDING
TAXES (THE “OPTION CONSIDERATION”).  OUTSTANDING UNVESTED COMPANY OPTIONS WILL
CONTINUE TO VEST AND BECOME EXERCISABLE FOR THE OPTION CONSIDERATION IN
ACCORDANCE WITH THE TERMS OF THE CONTRACT BETWEEN THE COMPANY AND THE HOLDER IN
EFFECT AS OF THE DATE HEREOF EVIDENCING SUCH COMPANY OPTION.  THE SURVIVING
CORPORATION AND PARENT SHALL TAKE ALL CORPORATE ACTION NECESSARY TO RESERVE
SUFFICIENT CASH FOR PAYMENT UPON THE EXERCISE OF SUCH COMPANY OPTIONS ON OR
AFTER THE EFFECTIVE TIME IN ACCORDANCE WITH THE TERMS AND CONDITIONS THEREOF. 
PRIOR TO THE EFFECTIVE TIME, THE COMPANY SHALL NOTIFY THE HOLDERS OF COMPANY
OPTIONS OF THE SURVIVING CORPORATION’S WITHHOLDING OBLIGATIONS WITH RESPECT TO
SUCH COMPANY OPTIONS ARISING ON OR AFTER THE EFFECTIVE TIME.

17


--------------------------------------------------------------------------------




 


(B)           PRIOR TO THE EFFECTIVE TIME, THE COMPANY SHALL TAKE ALL NECESSARY
ACTION UNDER ALL STOCK PURCHASE PLANS IN PLACE AT THE COMPANY OR ANY OF ITS
SUBSIDIARIES RELATING TO COMPANY SHARES (INCLUDING THE TRAMMELL CROW COMPANY
EMPLOYEE STOCK PURCHASE PLAN) (COLLECTIVELY, “PURCHASE PLANS”) TO PROVIDE THAT
(I) ALL PARTICIPANTS’ RIGHTS UNDER ALL CURRENT OFFERING PERIODS SHALL TERMINATE
AT THE END OF THE NEXT PAYROLL DATE FOLLOWING THE DATE HEREOF (THE “STOCK PLAN
SUSPENSION DATE”), BUT IN NO EVENT LATER THAN DECEMBER 31, 2006, AND ALL
ACCUMULATED PAYROLL DEDUCTIONS ALLOCATED TO EACH PARTICIPANT’S ACCOUNT UNDER THE
PURCHASE PLANS SHALL THEREUPON BE USED TO PURCHASE FROM THE COMPANY WHOLE
COMPANY SHARES AT A PRICE DETERMINED UNDER THE TERMS OF THE PURCHASE PLANS FOR
THE OFFERING PERIOD USING THE STOCK PLAN SUSPENSION DATE AS THE FINAL PURCHASE
DATE AND (II) AS OF THE CLOSE OF BUSINESS ON THE BUSINESS DAY IMMEDIATELY PRIOR
TO THE EFFECTIVE TIME, THE PURCHASE PLANS WILL TERMINATE.  AT THE EFFECTIVE
TIME, ANY COMPANY COMMON STOCK ACQUIRED UNDER THE PURCHASE PLANS WILL BE TREATED
AS PROVIDED IN SECTION 3.3.  THE COMPANY SHALL TAKE ALL NECESSARY ACTION SO THAT
AS OF THE DATE HEREOF NO NEW OFFERING IS MADE AND NO OFFERING PERIOD COMMENCES
UNDER THE PURCHASE PLANS.


(C)           EACH COMPANY SHARE OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE
TIME (BUT EXCLUDING ANY COMPANY OPTIONS PROVIDED FOR PURSUANT TO SECTION 3.5(A)
AND RESTRICTED SHARES NOT EXCLUDED FROM SECTION 3.3 (WHOSE RESTRICTIONS LAPSE AS
OF THE EFFECTIVE TIME)) THAT IS SUBJECT TO, AND AFTER THE EFFECTIVE TIME
PURSUANT TO ITS TERMS WILL REMAIN SUBJECT TO, VESTING OR OTHER LAPSE
RESTRICTIONS PURSUANT TO ANY COMPANY OPTION PLAN OR ANY APPLICABLE RESTRICTED
STOCK AWARD AGREEMENT (EACH A “RESTRICTED SHARE”) SHALL BE CONVERTED, AT THE
EFFECTIVE TIME, INTO THE RIGHT TO RECEIVE A CASH AMOUNT FROM THE SURVIVING
CORPORATION EQUAL TO THE MERGER CONSIDERATION, LESS ANY APPLICABLE WITHHOLDING
TAXES, AS SOON AS ADMINISTRATIVELY FEASIBLE FOLLOWING THE VESTING OF SUCH
RESTRICTED SHARE, PROVIDED THAT THE PAYMENT OF SUCH CASH AMOUNT SHALL REMAIN
SUBJECT TO THE SAME TERMS AND CONDITIONS (INCLUDING VESTING CONDITIONS) AS WERE
IN EFFECT WITH RESPECT TO SUCH COMPANY SHARE IMMEDIATELY PRIOR TO THE EFFECTIVE
TIME.  THE SURVIVING CORPORATION AND PARENT SHALL TAKE ALL CORPORATE ACTION
NECESSARY TO RESERVE SUFFICIENT CASH FOR PAYMENT UPON THE SETTLEMENT OF SUCH
RESTRICTED SHARES AFTER THE EFFECTIVE TIME UPON VESTING THEREOF IN ACCORDANCE
WITH THE TERMS AND CONDITIONS OF SUCH RESTRICTED SHARES.


(D)           EACH COMPANY SHARE UNDERLYING THE PERFORMANCE UNIT AWARDS SET
FORTH ON SECTIONS 4.12(B) AND 4.12(C) OF THE COMPANY DISCLOSURE SCHEDULE
OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME (EACH A “UNIT”) SHALL BE
CONVERTED, AT THE EFFECTIVE TIME, INTO THE RIGHT TO RECEIVE A CASH AMOUNT FROM
THE SURVIVING CORPORATION EQUAL TO THE MERGER CONSIDERATION, LESS ANY APPLICABLE
WITHHOLDING TAXES, AT THE TIME SET FORTH IN AND IN ACCORDANCE WITH THE TERMS OF
THE CONTRACT BETWEEN THE COMPANY AND THE HOLDER IN EFFECT AS OF THE DATE HEREOF
EVIDENCING SUCH UNIT; PROVIDED THAT THE PAYMENT OF SUCH CASH AMOUNT SHALL REMAIN
SUBJECT TO THE SAME TERMS AND CONDITIONS OF THE CONTRACT BETWEEN THE COMPANY AND
THE HOLDER EVIDENCING SUCH UNIT IN EFFECT IMMEDIATELY PRIOR TO THE EFFECTIVE
TIME.  THE SURVIVING CORPORATION AND PARENT SHALL TAKE ALL CORPORATE ACTION
NECESSARY TO RESERVE SUFFICIENT CASH FOR PAYMENT UPON THE SETTLEMENT OF SUCH
UNITS ON OR AFTER THE EFFECTIVE TIME UPON SETTLEMENT THEREOF IN ACCORDANCE WITH
THE TERMS AND CONDITIONS OF SUCH UNITS.


(E)           THE COMPANY SHALL NOTIFY THE HOLDERS OF COMPANY OPTIONS,
RESTRICTED SHARES AND UNITS, AND PARTICIPANTS UNDER THE PURCHASE PLANS, OF THE
IMPACT OF THE MERGER ON THEIR RESPECTIVE EQUITY AWARDS OR PARTICIPATION RIGHTS.

18


--------------------------------------------------------------------------------


 


3.6.          DISSENTING SHARES.


(A)           NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY,
COMPANY SHARES THAT ARE OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME AND
WHICH ARE HELD BY PERSONS WHO SHALL HAVE PROPERLY DEMANDED IN WRITING APPRAISAL
FOR SUCH SHARES IN ACCORDANCE WITH SECTION 262 (OR ANY SUCCESSOR PROVISION) OF
THE DGCL (THE “DISSENTING SHARES”) SHALL NOT BE CONVERTED INTO OR REPRESENT THE
RIGHT TO RECEIVE THE MERGER CONSIDERATION AS PROVIDED HEREUNDER AND SHALL ONLY
BE ENTITLED TO SUCH RIGHTS AND CONSIDERATION AS ARE GRANTED BY SECTION 262 (OR
ANY SUCCESSOR PROVISION) OF THE DGCL.  SUCH PERSONS SHALL BE ENTITLED TO RECEIVE
PAYMENT OF THE APPRAISED VALUE OF SUCH COMPANY SHARES IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 262 (OR ANY SUCCESSOR PROVISION) OF THE DGCL, EXCEPT THAT
ALL DISSENTING SHARES HELD BY PERSONS WHO SHALL HAVE FAILED TO PERFECT OR WHO
EFFECTIVELY SHALL HAVE WITHDRAWN OR LOST THEIR RIGHT TO APPRAISAL OF SUCH SHARES
UNDER SECTION 262 (OR ANY SUCCESSOR PROVISION) OF THE DGCL SHALL THEREUPON BE
DEEMED TO HAVE BEEN CONVERTED INTO THE RIGHT TO RECEIVE THE MERGER CONSIDERATION
PURSUANT TO SECTION 3.3 HERETO AS OF THE EFFECTIVE TIME OR THE OCCURRENCE OF
SUCH FAILURE, WITHDRAWAL OR LOSS, WHICHEVER OCCURS LATER.


(B)           THE COMPANY SHALL GIVE ACQUIROR (I) PROMPT NOTICE OF ANY DEMANDS
FOR APPRAISAL RECEIVED BY THE COMPANY, WITHDRAWALS OF SUCH DEMANDS AND ANY OTHER
INSTRUMENTS SERVED PURSUANT TO THE DGCL AND RECEIVED BY THE COMPANY AND (II) THE
OPPORTUNITY TO PARTICIPATE IN ALL NEGOTIATIONS AND PROCEEDINGS WITH RESPECT TO
DEMANDS FOR APPRAISAL OR THE PAYMENT OF THE FAIR CASH VALUE OF ANY SUCH SHARES
UNDER THE DGCL.  OTHER THAN PURSUANT TO A COURT ORDER, THE COMPANY SHALL NOT,
EXCEPT WITH THE PRIOR WRITTEN CONSENT OF ACQUIROR, MAKE ANY PAYMENT WITH RESPECT
TO ANY DEMANDS FOR APPRAISAL OR THE PAYMENT OF THE FAIR CASH VALUE OF ANY SUCH
SHARES OR OFFER TO SETTLE OR SETTLE ANY SUCH DEMANDS.


ARTICLE 4


REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except (i) as disclosed in the Company SEC Documents filed with the SEC after
January 1, 2006 and prior to the date of this Agreement with respect to
information that is reasonably apparent on its face to relate to the
representations and warranties contained in this Article 4 (excluding any
disclosures set forth in any risk factor section thereof, in any section
relating to forward looking statements and any other disclosures included
therein to the extent that they are cautionary, predictive or forward looking in
nature) or (ii) as disclosed in the Company Disclosure Schedule attached hereto,
the Company represents and warrants to Parent and Acquiror as set forth below:

4.1.          Corporate Existence and Power.  The Company is a corporation, duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware, and has all corporate powers and authority required to own, lease
and operate its properties and assets and to carry on its business as now
conducted.  The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where the character of
the property and assets owned, leased or operated by it or the nature of its
activities makes qualification necessary, except where the failure to be so
qualified would not be reasonably likely to have, individually or in the
aggregate, a Company Material Adverse Effect.  The

19


--------------------------------------------------------------------------------




 

Company is not in violation of any provision of its Organizational Documents,
and the Company has made available to Parent true and correct copies of its
Organizational Documents.

4.2.          Corporate Authorization.  The execution, delivery and performance
by the Company of this Agreement and the consummation by the Company of the
Merger and the other transactions contemplated hereby are within the Company’s
corporate powers and, except for the Company Stockholder Approval and the filing
and recordation of the Certificate of Merger in accordance with the DGCL, have
been duly and validly authorized by all necessary corporate action and no other
corporate proceedings on the part of the Company are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.  Subject to
Section 6.3, the Board of Directors of the Company unanimously has approved and
declared advisable this Agreement and has resolved to recommend that the Company
Stockholders vote their shares in favor of the adoption of this Agreement and
approval of the transactions contemplated hereby.  This Agreement has been duly
and validly executed and delivered by the Company, and assuming that this
Agreement constitutes the valid and binding obligation of Parent and Acquiror,
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms subject, as to enforceability,
to bankruptcy, insolvency, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

4.3.          Governmental Authorization.  The execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the transactions contemplated hereby will not require with respect to the
Company or any Company Subsidiary any consent, approval, action, order,
authorization, or permit of, or registration, declaration or filing with, any
Governmental Entity, other than (a) the filing of the Certificate of Merger in
accordance with the DGCL; (b) compliance with any applicable requirements of any
Antitrust Laws or any international or foreign Laws; (c) compliance with any
applicable requirements of the Securities Act and the Exchange Act; (d) filings
with the New York Stock Exchange; (e) such filings and approvals as may be
required by any applicable state securities, “blue sky” or takeover laws; and
(f) other consents, approvals, actions, orders, authorizations, permits,
registrations, declarations and filings which, if not obtained or made, would
not be reasonably likely to have, individually or in the aggregate, a Company
Material Adverse Effect.  The consummation of the Merger and the other
transactions contemplated hereby will not result in the lapse of any Permit of
the Company or Company Subsidiaries or the breach of any authorization or right
to use any Permit of the Company or Company Subsidiaries or other right that the
Company or any Company Subsidiaries has from a Governmental Entity, except where
such lapses or breaches would not be reasonably likely to have, individually or
in the aggregate, a Company Material Adverse Effect.

4.4.         Non-Contravention.  The execution, delivery and performance by the
Company of this Agreement and the consummation by the Company of the Merger and
the other transactions contemplated hereby do not and will not (a) contravene or
conflict with the Organizational Documents of the Company, (b) contravene or
conflict with the Organizational Documents of any Company Subsidiary,
(c) assuming compliance with the matters referred to in Section 4.3, contravene
or conflict with, or constitute a violation of, any provision of any Law binding
upon or applicable to the Company or its Subsidiaries or by which any of their
respective

20


--------------------------------------------------------------------------------




 

properties or assets is bound or affected, (d) constitute a breach of or default
under (or an event that with notice or lapse of time or both would be reasonably
likely to become a breach or default) or give rise (with or without notice or
lapse of time or both) to a right of termination, amendment, cancellation or
acceleration under any Contract binding upon the Company (including, in the case
of any Contract evidencing Indebtedness or other payment obligation of any
Special Purpose Vehicle, any right to claim against the Company or any Company
Subsidiaries other than a Special Purpose Vehicle all or any portion of the
amount of Indebtedness or other payment obligation underlying such Contract),
any Company Subsidiary or any of their respective properties or assets, or
(e) result in the creation or imposition of any Lien on any asset of the Company
or any Company Subsidiary, other than, in the case of clauses (b), (c), (d) and
(e) taken together, any items that would not be reasonably likely to have,
individually or in the aggregate, a Company Material Adverse Effect.


4.5.          CAPITALIZATION.


(A)           THE AUTHORIZED CAPITAL STOCK OF THE COMPANY CONSISTS SOLELY OF
100,000,000 COMPANY SHARES AND 30,000,000 SHARES OF PREFERRED STOCK, PAR VALUE
$0.01 PER SHARE (THE “COMPANY PREFERRED STOCK”).  AS OF OCTOBER 25, 2006,
(X)(I) 36,350,819 COMPANY SHARES (INCLUDING RESTRICTED SHARES) WERE ISSUED AND
OUTSTANDING, (II) 1,552,239 COMPANY SHARES WERE HELD BY THE COMPANY IN TREASURY
AND (III) 1,724,927 WERE RESTRICTED SHARES, ALL OF WHICH HAVE BEEN DULY
AUTHORIZED AND VALIDLY ISSUED AND ARE FULLY PAID AND NONASSESSABLE AND WERE
ISSUED FREE OF PREEMPTIVE OR SIMILAR RIGHTS, (Y) NO SHARES OF THE COMPANY
PREFERRED STOCK WERE ISSUED OR OUTSTANDING, AND (Z) NO COMPANY SHARES WERE HELD
BY COMPANY SUBSIDIARIES.  AS OF OCTOBER 25, 2006, (I) 3,445,884 COMPANY SHARES
WERE RESERVED FOR ISSUANCE PURSUANT TO OUTSTANDING COMPANY OPTIONS GRANTED UNDER
COMPANY OPTION PLANS, (II) 652,792 COMMON SHARES WERE RESERVED FOR FUTURE
ISSUANCE UNDER THE COMPANY OPTION PLANS (EXCLUDING COMMON SHARES RESERVED FOR
ISSUANCE PURSUANT TO OUTSTANDING COMPANY OPTIONS), AND (III) 803,187 COMMON
SHARES WERE RESERVED FOR FUTURE ISSUANCE UNDER PURCHASE PLANS.  FROM JUNE 30,
2006 UNTIL THE DATE OF THIS AGREEMENT, THE COMPANY HAS NOT DECLARED OR PAID ANY
DIVIDEND OR DISTRIBUTION IN RESPECT OF ANY OF ITS EQUITY INTERESTS AND NEITHER
THE COMPANY NOR ANY COMPANY SUBSIDIARY HAS REPURCHASED, REDEEMED OR OTHERWISE
ACQUIRED ANY SHARES OF THE COMPANY’S EQUITY INTERESTS, AND THE COMPANY’S BOARD
OF DIRECTORS HAS NOT RESOLVED TO DO ANY OF THE FOREGOING.  THERE ARE NO
OUTSTANDING OR AUTHORIZED STOCK APPRECIATION, PROFIT PARTICIPATION, “PHANTOM
STOCK,” OR OTHER SIMILAR PLANS WITH RESPECT TO THE COMPANY OR THE COMPANY
SUBSIDIARIES, OTHER THAN INCENTIVE COMPENSATION ARRANGEMENTS THAT ARE NOT BASED
ON THE MARKET PRICE OF COMPANY SHARES AND THAT ARE ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS.


(B)           EXCEPT (I) AS SET FORTH IN THIS SECTION 4.5 AND (II) FOR CHANGES
SINCE OCTOBER 25, 2006 RESULTING FROM THE EXERCISE OF COMPANY OPTIONS
OUTSTANDING ON THAT DATE, NEITHER THE COMPANY NOR ANY COMPANY SUBSIDIARY HAS
ISSUED, OR RESERVED FOR ISSUANCE, ANY, AND THERE ARE NO OUTSTANDING, (X) EQUITY
INTERESTS OF THE COMPANY, (Y) SECURITIES OF THE COMPANY OR ANY COMPANY
SUBSIDIARY CONVERTIBLE INTO OR EXERCISABLE OR EXCHANGEABLE FOR EQUITY INTERESTS
OF THE COMPANY OR (Z) OPTIONS, WARRANTS OR OTHER RIGHTS TO ACQUIRE FROM THE
COMPANY OR ANY COMPANY SUBSIDIARY, OR OBLIGATIONS OF THE COMPANY OR ANY COMPANY
SUBSIDIARY TO ISSUE, ANY EQUITY INTERESTS OF THE COMPANY OR SECURITIES OR OTHER
RIGHTS CONVERTIBLE INTO OR EXCHANGEABLE FOR EQUITY INTERESTS OF THE COMPANY (THE
ITEMS IN CLAUSES (X), (Y) AND (Z) BEING REFERRED TO COLLECTIVELY AS THE “COMPANY
SECURITIES”).  THERE ARE NO OUTSTANDING CONTRACTS OR OTHER

21


--------------------------------------------------------------------------------





 


OBLIGATIONS OF THE COMPANY OR ANY COMPANY SUBSIDIARY TO REPURCHASE, REDEEM OR
OTHERWISE ACQUIRE ANY COMPANY SECURITIES.


(C)           SECTION 4.5(C) OF THE COMPANY DISCLOSURE SCHEDULE SETS FORTH A
COMPLETE AND ACCURATE LIST OF ALL OUTSTANDING COMPANY OPTIONS AND RESTRICTED
SHARES AS OF OCTOBER 25, 2006, WHICH LIST SETS FORTH THE NAME OF THE HOLDERS
THEREOF AND, TO THE EXTENT APPLICABLE, THE EXERCISE PRICE OR PURCHASE PRICE
THEREOF, THE NUMBER OF COMPANY SHARES SUBJECT THERETO, THE SCHEDULE OF VESTING
(INCLUDING ANY ACCELERATION OF VESTING THAT MAY RESULT FROM THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY), THE GOVERNING COMPANY OPTION PLAN WITH
RESPECT THERETO AND THE EXPIRATION DATE THEREOF.  THE COMPANY HAS NO OUTSTANDING
BONDS, DEBENTURES, NOTES OR OTHER INDEBTEDNESS THAT HAVE THE RIGHT TO VOTE (OR
WHICH IS CONVERTIBLE INTO, OR EXCHANGEABLE FOR, SECURITIES HAVING THE RIGHT TO
VOTE) ON ANY MATTERS ON WHICH COMPANY STOCKHOLDERS MAY VOTE.  ALL COMPANY
OPTIONS AND RESTRICTED SHARES HAVE BEEN GRANTED IN COMPLIANCE IN ALL RESPECTS
WITH THE TERMS AND CONDITIONS OF THE COMPANY OPTION PLANS AND APPLICABLE LAWS
AND STOCK EXCHANGE RULES AND HAVE BEEN ACCOUNTED FOR CORRECTLY IN ALL MATERIAL
RESPECTS IN THE FINANCIAL STATEMENTS OF THE COMPANY.


4.6.          SUBSIDIARIES; MINORITY INVESTMENTS.


(A)           EACH COMPANY SUBSIDIARY (I) IS A CORPORATION DULY INCORPORATED OR
AN ENTITY DULY ORGANIZED, AND IS VALIDLY EXISTING AND IN GOOD STANDING (EXCEPT
IN JURISDICTIONS WHERE SUCH CONCEPT DOES NOT EXIST) UNDER THE LAWS OF ITS
JURISDICTION OF INCORPORATION OR ORGANIZATION, AND HAS ALL POWERS AND AUTHORITY
REQUIRED TO OWN, LEASE OR OPERATE ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS
BUSINESS AS NOW CONDUCTED, AND (II) HAS ALL GOVERNMENTAL LICENSES,
AUTHORIZATIONS, CONSENTS AND APPROVALS REQUIRED TO CARRY ON ITS BUSINESS AS NOW
CONDUCTED AND IS DULY QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION OR
ENTITY AND IS IN GOOD STANDING IN EACH JURISDICTION WHERE THE CHARACTER OF THE
PROPERTY AND ASSETS OWNED, LEASED OR OPERATED BY IT OR THE NATURE OF ITS
ACTIVITIES MAKES SUCH QUALIFICATION NECESSARY, IN EACH CASE IN THE FOREGOING
CLAUSES (I) AND (II) WITH EXCEPTIONS WHICH WOULD NOT BE REASONABLY LIKELY TO
HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY MATERIAL ADVERSE EFFECT.


(B)           SECTION 4.6(B) OF THE COMPANY DISCLOSURE SCHEDULE SETS FORTH THE
NAME OF ALL COMPANY SUBSIDIARIES AND, TO THE EXTENT APPLICABLE, THE TOTAL NUMBER
OF AUTHORIZED, ISSUED AND OUTSTANDING EQUITY INTERESTS OF EACH COMPANY
SUBSIDIARY AND THE AMOUNT OF THE COMPANY’S DIRECT OR INDIRECT OWNERSHIP OF
EQUITY INTERESTS IN EACH COMPANY ENTITY AND, IN THE CASE OF EACH PROJECT ENTITY,
(I) THE AMOUNT OF EQUITY THAT THE COMPANY OR ANY COMPANY SUBSIDIARY IS
AUTHORIZED TO INVEST IN SUCH PROJECT ENTITY AND (II) THE AMOUNT OF INDEBTEDNESS
OR OTHER PAYMENT OBLIGATION OF SUCH PROJECT ENTITY THAT THE COMPANY OR ANY
COMPANY SUBSIDIARY (OTHER THAN A PROJECT ENTITY) IS AUTHORIZED TO GUARANTEE, IN
EACH CASE EXCLUDING OBLIGATIONS UNDER SPV GUARANTEES.  FOR EACH COMPANY
SUBSIDIARY THAT IS A CORPORATION, ALL OF THE OUTSTANDING EQUITY INTERESTS IN
SUCH COMPANY SUBSIDIARY (1) HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND ARE
FULLY PAID AND NONASSESSABLE, (2) IF OWNED BY THE COMPANY OR ANY COMPANY
SUBSIDIARY, ARE OWNED FREE AND CLEAR OF ANY LIEN (EXCEPT FOR LIENS UNDER THE
CREDIT AGREEMENTS), (3) ARE FREE OF ANY PREEMPTIVE OR SIMILAR RIGHT, AND (4) ARE
FREE OF ANY OTHER LIMITATION OR RESTRICTION (INCLUDING ANY LIMITATION OR
RESTRICTION ON THE RIGHT TO VOTE, SELL OR OTHERWISE DISPOSE OF THE EQUITY
INTERESTS).  FOR EACH COMPANY SUBSIDIARY THAT IS A LIMITED LIABILITY COMPANY OR
PARTNERSHIP, ALL OF THE OUTSTANDING EQUITY INTERESTS IN SUCH COMPANY SUBSIDIARY
HAVE BEEN DULY

22


--------------------------------------------------------------------------------





 


AUTHORIZED AND VALIDLY ISSUED, AND IF OWNED BY THE COMPANY OR ANY COMPANY
SUBSIDIARY, ARE OWNED FREE AND CLEAR OF ALL LIENS OTHER THAN (A) LIENS UNDER THE
CREDIT AGREEMENT, (B) LIENS IN FAVOR OF FINANCING SOURCES FOR THE DEVELOPMENT
PROJECT TO WHICH SUCH COMPANY SUBSIDIARY RELATES AND (C) LIENS IN FAVOR OF OR
AGAINST THE INTERESTS OF THE OTHER EQUITY HOLDERS OF SUCH ENTITY.  THE EQUITY
INTERESTS OF EACH COMPANY SUBSIDIARY WERE ISSUED IN COMPLIANCE WITH ALL
APPLICABLE FEDERAL, STATE AND FOREIGN SECURITIES LAWS EXCEPT AS WOULD NOT BE
REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY MATERIAL
ADVERSE EFFECT.  THERE ARE NO OUTSTANDING (X) SECURITIES OF THE COMPANY OR ANY
COMPANY SUBSIDIARY (THAT IS NOT A SPECIAL PURPOSE VEHICLE) CONVERTIBLE INTO OR
EXCHANGEABLE OR EXERCISABLE FOR EQUITY INTERESTS IN ANY COMPANY SUBSIDIARY (THAT
IS NOT A SPECIAL PURPOSE VEHICLE), (Y) OPTIONS, WARRANTS OR OTHER RIGHTS TO
ACQUIRE FROM THE COMPANY OR ANY COMPANY SUBSIDIARY (THAT IS NOT A SPECIAL
PURPOSE VEHICLE), OR OBLIGATIONS OF THE COMPANY OR ANY COMPANY SUBSIDIARY (THAT
IS NOT A SPECIAL PURPOSE VEHICLE) TO ISSUE, ANY EQUITY INTERESTS IN, OR ANY
SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR ANY EQUITY
INTERESTS IN, ANY COMPANY SUBSIDIARY (THAT IS NOT A SPECIAL PURPOSE VEHICLE) OR
(Z) CONTRACTS OF THE COMPANY OR ANY COMPANY SUBSIDIARY TO ISSUE, SELL,
REPURCHASE, REDEEM OR OTHERWISE ACQUIRE ANY EQUITY INTERESTS OF ANY COMPANY
SUBSIDIARY (THAT IS NOT A SPECIAL PURPOSE VEHICLE).


(C)           NO COMPANY SUBSIDIARY IS IN VIOLATION OF ANY PROVISION OF ITS
ORGANIZATIONAL DOCUMENTS, OTHER THAN VIOLATIONS WHICH WOULD NOT BE REASONABLY
LIKELY TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY MATERIAL ADVERSE
EFFECT.  SECTION 4.6(C) OF THE COMPANY DISCLOSURE SCHEDULE LISTS EACH COMPANY
ENTITY FOR WHICH THE COMPANY HAS MADE AVAILABLE TO THE ACQUIROR TRUE AND CORRECT
COPIES OF THE ARTICLES OR CERTIFICATE OF INCORPORATION OR BYLAWS OR EQUIVALENT
ORGANIZATIONAL AND GOVERNING DOCUMENTS.


(D)           SECTION 4.6(D) OF THE COMPANY DISCLOSURE SCHEDULE LISTS EACH
COMPANY MINORITY INVESTMENT OWNED BY THE COMPANY OR A COMPANY SUBSIDIARY (OTHER
THAN A SPECIAL PURPOSE VEHICLE) AND THE COMPANY OR COMPANY SUBSIDIARY THAT OWNS
SUCH COMPANY MINORITY INVESTMENT. EACH COMPANY MINORITY INVESTMENT IS OWNED FREE
AND CLEAR OF ANY LIEN (EXCEPT FOR LIENS UNDER THE CREDIT AGREEMENTS). EXCEPT AS
SPECIFICALLY SET FORTH IN THIS SECTION 4.6(D), THE COMPANY MAKES NO
REPRESENTATION WITH RESPECT TO THE COMPANY’S OR ANY COMPANY SUBSIDIARY’S
OWNERSHIP OF ANY COMPANY MINORITY INVESTMENT OR THE BUSINESS, ASSETS,
LIABILITIES, FINANCIAL CONDITION OR RESULTS OF OPERATIONS OF ANY COMPANY
MINORITY INVESTMENT.


4.7.          COMPANY SEC DOCUMENTS.


(A)           THE COMPANY HAS FILED ALL FORMS, REPORTS, FILINGS, REGISTRATION
STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE FILED BY IT WITH THE SEC SINCE
DECEMBER 31, 2002.  NO COMPANY SUBSIDIARY IS REQUIRED TO FILE ANY FORM, REPORT,
REGISTRATION STATEMENT OR PROSPECTUS OR OTHER DOCUMENT WITH THE SEC.


(B)           AS OF ITS FILING DATE, EACH COMPANY SEC DOCUMENT COMPLIED AS TO
FORM IN ALL MATERIAL RESPECTS WITH THE APPLICABLE REQUIREMENTS OF THE SECURITIES
ACT AND/OR THE EXCHANGE ACT, AS THE CASE MAY BE.


(C)           NO COMPANY SEC DOCUMENT FILED SINCE DECEMBER 31, 2002 PURSUANT TO
THE EXCHANGE ACT CONTAINED, AS OF ITS FILING DATE, ANY UNTRUE STATEMENT OF A
MATERIAL

23


--------------------------------------------------------------------------------





 


FACT OR OMITTED TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS MADE THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.  NO COMPANY SEC DOCUMENT, AS AMENDED OR SUPPLEMENTED, IF
APPLICABLE, FILED SINCE DECEMBER 31, 2002 PURSUANT TO THE SECURITIES ACT
CONTAINED, AS OF THE DATE ON WHICH THE DOCUMENT OR AMENDMENT BECAME EFFECTIVE,
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE ANY MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING.


4.8.          FINANCIAL STATEMENTS; NO MATERIAL UNDISCLOSED LIABILITIES.


(A)           EACH OF THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS AND
UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN
THE COMPANY SEC DOCUMENTS WERE PREPARED IN CONFORMITY WITH GAAP (EXCEPT AS MAY
BE INDICATED IN THE NOTES THERETO) THROUGHOUT THE PERIODS INVOLVED, AND EACH
FAIRLY PRESENTS, IN ALL MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL POSITION
OF THE COMPANY AND THE ENTITIES THAT IT CONSOLIDATES IN ACCORDANCE WITH GAAP AS
OF THE DATES THEREOF AND THEIR CONSOLIDATED RESULTS OF OPERATIONS AND CHANGES IN
FINANCIAL POSITION FOR THE PERIODS THEN ENDED (SUBJECT TO NORMAL YEAR-END
ADJUSTMENTS AND THE ABSENCE OF NOTES THAT MAY BE REQUIRED BY GAAP IN THE CASE OF
ANY UNAUDITED INTERIM FINANCIAL STATEMENTS).  THE MANAGEMENT OF THE COMPANY HAS
IMPLEMENTED AND MAINTAINS DISCLOSURE CONTROLS AND PROCEDURES (AS DEFINED IN RULE
13A-15(E) OF THE EXCHANGE ACT) TO ENSURE THAT MATERIAL INFORMATION RELATING TO
THE COMPANY, INCLUDING THE ENTITIES THAT IT CONSOLIDATES IN ACCORDANCE WITH
GAAP, IS MADE KNOWN TO THE CHIEF EXECUTIVE OFFICER AND THE CHIEF FINANCIAL
OFFICER OF THE COMPANY BY OTHERS WITHIN THOSE ENTITIES.  THE COMPANY’S PRINCIPAL
EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER HAVE DISCLOSED, BASED ON THEIR
MOST RECENT EVALUATION OF INTERNAL CONTROL OVER FINANCIAL REPORTING, TO THE
COMPANY’S AUDITORS AND THE AUDIT COMMITTEE OF THE COMPANY BOARD OF DIRECTORS (OR
PERSONS PERFORMING THE EQUIVALENT FUNCTIONS): (A) ALL SIGNIFICANT DEFICIENCIES
AND MATERIAL WEAKNESSES WITHIN THEIR KNOWLEDGE IN THE DESIGN OR OPERATION OF
INTERNAL CONTROL OVER FINANCIAL REPORTING WHICH ARE REASONABLY LIKELY TO
ADVERSELY AFFECT THE COMPANY’S ABILITY TO RECORD, PROCESS, SUMMARIZE AND REPORT
FINANCIAL INFORMATION; AND (B) ANY FRAUD THAT INVOLVES MANAGEMENT OR OTHER
EMPLOYEES WHO HAVE A SIGNIFICANT ROLE IN THE COMPANY’S INTERNAL CONTROL OVER
FINANCIAL REPORTING.  THE COMPANY’S PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL
FINANCIAL OFFICER HAVE MADE, WITH RESPECT TO THE COMPANY SEC DOCUMENTS, ALL
CERTIFICATIONS REQUIRED BY THE SARBANES-OXLEY ACT OF 2002 AND ANY RELATED RULES
AND REGULATIONS PROMULGATED BY THE SEC.  THE COMPANY HAS NOT IDENTIFIED ANY
MATERIAL WEAKNESSES IN THE DESIGN OR OPERATION OF THE INTERNAL CONTROLS OVER
FINANCIAL REPORTING EXCEPT AS DISCLOSED IN THE COMPANY SEC DOCUMENTS FILED PRIOR
TO THE DATE HEREOF.  NEITHER THE COMPANY NOR ANY OF THE COMPANY SUBSIDIARIES HAS
OUTSTANDING, OR HAS ARRANGED ANY OUTSTANDING, “EXTENSIONS OF CREDIT” TO
DIRECTORS OR EXECUTIVE OFFICERS OF THE COMPANY WITHIN THE MEANING OF SECTION 402
OF THE SARBANES-OXLEY ACT OF 2002.


(B)           THERE ARE NO LIABILITIES OR OBLIGATIONS OF THE COMPANY OR ANY
COMPANY SUBSIDIARY, OF ANY KIND WHATSOEVER, WHETHER ACCRUED, CONTINGENT,
ABSOLUTE, DETERMINED, DETERMINABLE OR OTHERWISE, OTHER THAN:  (I)  LIABILITIES
OR OBLIGATIONS (A) DISCLOSED OR PROVIDED FOR IN THE COMPANY BALANCE SHEET OR
DISCLOSED IN THE NOTES THERETO OR IN THE COMPANY’S CONSOLIDATED BALANCE SHEET OR
DISCLOSED IN THE NOTES THERETO INCLUDED IN THE COMPANY’S QUARTERLY REPORT ON
FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2006 OR (B) NOT REQUIRED BY GAAP TO BE
DISCLOSED OR PROVIDED FOR IN A CONSOLIDATED BALANCE SHEET OF THE COMPANY AND
THAT WERE INCURRED IN THE ORDINARY COURSE OF BUSINESS OR WHICH WOULD NOT BE
REASONABLY LIKELY TO HAVE, INDIVIDUALLY

24


--------------------------------------------------------------------------------





 


OR IN THE AGGREGATE, A COMPANY MATERIAL ADVERSE EFFECT; (II) LIABILITIES OR
OBLIGATIONS OF PROJECT ENTITIES FOR WHICH THERE IS NO CONTRACTUAL OR OTHER
RECOURSE TO THE COMPANY OR ANY COMPANY SUBSIDIARY THAT IS NOT A PROJECT ENTITY,
(III) SPV GUARANTEES; (IV) CAPITAL COMMITMENTS TO SPECIAL PURPOSE VEHICLES; (V)
LIABILITIES OR OBLIGATIONS INCURRED AFTER JUNE 30, 2006 IN THE ORDINARY COURSE
OF BUSINESS; AND (VI) LIABILITIES OR OBLIGATIONS UNDER THIS AGREEMENT OR
INCURRED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.


(C)           NEITHER THE COMPANY NOR ANY COMPANY SUBSIDIARY IS A PARTY TO, OR
HAS A LEGALLY BINDING COMMITMENT TO ENTER INTO, ANY JOINT VENTURE, OFF BALANCE
SHEET PARTNERSHIP OR ANY SIMILAR CONTRACT (INCLUDING ANY CONTRACT RELATING TO
ANY TRANSACTION OR RELATIONSHIP BETWEEN OR AMONG THE COMPANY OR THE COMPANY
SUBSIDIARY, ON THE ONE HAND, AND ANY UNCONSOLIDATED AFFILIATE, INCLUDING ANY
STRUCTURED FINANCE, SPECIAL PURPOSE OR LIMITED PURPOSE ENTITY OR PERSON, ON THE
OTHER HAND OR ANY “OFF BALANCE SHEET ARRANGEMENTS” (AS DEFINED IN ITEM 303(A) OF
REGULATION S-K UNDER THE EXCHANGE ACT)) OTHER THAN (I) THE MINORITY INVESTMENTS
HELD BY THE COMPANY AS OF THE DATE HEREOF WITH RESPECT TO WHICH THERE IS NO
CONTRACTUAL OR OTHER RECOURSE TO THE COMPANY OR ANY SUBSIDIARY THAT IS NOT A
PROJECT ENTITY AND (II) WITH RESPECT TO THE SPECIAL PURPOSE VEHICLES, THOSE
ENTERED INTO IN CONNECTION WITH DEVELOPMENT AND INVESTMENT ACTIVITIES WITH
RESPECT TO WHICH NEITHER THE COMPANY NOR ANY COMPANY SUBSIDIARY THAT IS NOT A
PROJECT ENTITY HAS GUARANTEED THE INDEBTEDNESS OR OTHER PAYMENT OBLIGATION OF,
OR AGREED TO MAKE ANY EQUITY CONTRIBUTION TO, SUCH SPECIAL PURPOSE VEHICLE,
EXCEPT, IN EITHER CASE (X) AS DISCLOSED ON SECTION 4.6(B) OF THE COMPANY
DISCLOSURE SCHEDULE, AND (Y) SPV GUARANTEES.  NEITHER THE COMPANY NOR ANY
COMPANY SUBSIDIARY (OTHER THAN PROJECT ENTITIES) HAS ANY DIRECT OWNERSHIP
INTEREST IN ANY PROJECT OR OTHER REAL PROPERTY CONSTITUTING A DEVELOPMENT AND
INVESTMENT ACTIVITY.


4.9.          ABSENCE OF CERTAIN CHANGES.


(A)           FROM JUNE 30, 2006 TO THE DATE OF THIS AGREEMENT, EXCEPT AS
OTHERWISE EXPRESSLY CONTEMPLATED BY THIS AGREEMENT, THE COMPANY AND EACH COMPANY
SUBSIDIARY HAS CONDUCTED ITS BUSINESS IN THE ORDINARY COURSE OF BUSINESS AND
THERE HAS NOT BEEN ANY DAMAGE, DESTRUCTION OR OTHER CASUALTY LOSSES AFFECTING
THE BUSINESS, PROPERTIES OR ASSETS OF THE COMPANY OR ANY COMPANY SUBSIDIARY THAT
HAS HAD OR WOULD BE REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE,
A COMPANY MATERIAL ADVERSE EFFECT.


(B)           FROM JUNE 30, 2006 TO THE DATE OF THIS AGREEMENT, EXCEPT AS
OTHERWISE EXPRESSLY CONTEMPLATED BY THIS AGREEMENT, THERE HAS NOT BEEN (I) ANY
CHANGE BY THE COMPANY IN ITS ACCOUNTING METHODS, PRINCIPLES OR PRACTICES (OTHER
THAN CHANGES REQUIRED BY GAAP AFTER THE DATE OF THIS AGREEMENT); (II) EXCEPT IN
CONNECTION WITH DEVELOPMENT AND INVESTMENT ACTIVITIES IN THE ORDINARY COURSE OF
BUSINESS, ANY SALE OR LICENSE OF A MATERIAL AMOUNT OF ASSETS OR RIGHTS OF THE
COMPANY AND THE COMPANY SUBSIDIARIES; OR (III) ANY MATERIAL TAX ELECTION, ANY
CHANGE IN METHOD OF ACCOUNTING WITH RESPECT TO TAXES OR ANY COMPROMISE OR
SETTLEMENT OF ANY PROCEEDING WITH RESPECT TO ANY MATERIAL TAX LIABILITY BY THE
COMPANY OR ANY COMPANY SUBSIDIARY.


(C)           FROM JUNE 30, 2006 TO THE DATE OF THIS AGREEMENT, THERE HAS NOT
BEEN ANY ACTION, EVENT, OCCURRENCE, DEVELOPMENT OR STATE OF CIRCUMSTANCES OR
FACTS THAT HAS HAD OR WOULD BE REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A COMPANY MATERIAL ADVERSE EFFECT.

25


--------------------------------------------------------------------------------





 

4.10.        Litigation.  As of the date of this Agreement, there is no
litigation, action, suit, claim, investigation, arbitration or proceeding or
inquiry, whether civil, criminal or administrative (each, a “Claim”), pending,
or, to the Knowledge of the Company, threatened, against the Company or any
Company Subsidiary or any Special Purpose Vehicle any of their respective
assets, properties or employees before any arbitrator or Governmental Entity
that would be reasonably likely to have, individually or in the aggregate, a
Company Material Adverse Effect.  Set forth on Section 4.10 of the Company
Disclosure Schedule is a list of all Claims pending, or to the Knowledge of the
Company, threatened as of the date of this Agreement, against the Company or any
Company Subsidiary or any of their respective assets, properties or employees
(if such Claim is related to, or arising from, an employee’s actions or
omissions on behalf of the Company or any Company Subsidiary) before any
arbitrator or Governmental Entity in which the amount claimed is in excess of
$1,000,000 or in which specific performance or other injunctive relief or
punitive damages are sought, or in which a criminal violation is alleged.  As of
the date of this Agreement, neither the Company nor any Company Subsidiary nor
any of their respective properties, assets or, to the Knowledge of the Company,
employees is or are subject to any order, writ, judgment, injunction, decree,
settlement, determination or award (“Order”) having, or which would be
reasonably likely to have, individually or in the aggregate, a Company Material
Adverse Effect.

4.11.        Taxes.  Except as would not be reasonably likely, individually or
in the aggregate, to have a Company Material Adverse Effect, (a) all Tax
returns, statements, declarations, reports and forms, including any schedules or
attachments thereto, required to be filed with any taxing authority by, or with
respect to, the Company and each Company Subsidiary (collectively, the “Company
Returns”) have been timely filed accordance with all applicable Laws and the
Company Returns are true, correct and complete in; (b) the Company and each
Company Subsidiary has timely paid all Taxes due and payable whether or not
shown as being due on any Company Return (other than Taxes that are being
contested in good faith and for which adequate reserves are reflected in the
Company Balance Sheet); (c) the charges, accruals and reserves for Taxes with
respect to the Company and each consolidated Company Subsidiary that are
reflected on the Company Balance Sheet are adequate to cover the Tax liabilities
accruing through the date thereof; (d) as of the date of this Agreement, there
is no action, suit, proceeding, audit or claim now proposed or pending against
the Company or any Company Subsidiary in respect of any Taxes; (e) neither the
Company nor any Company Subsidiary is party to, bound by or has any obligation
under, any tax sharing Contract or any Contract that obligates them to make any
payment computed by reference to the Taxes, taxable income or taxable losses of
any other Person; (f) there are no Liens with respect to Taxes on any of the
assets or properties of the Company or any Company Subsidiary other than with
respect to Taxes not due and payable; (g) neither the Company nor any Company
Subsidiary (1) is, or has been, a member of an affiliated, consolidated,
combined or unitary group, other than one of which the Company was the common
parent and (2) has any liability for the Taxes of any Person (other than the
Company and the Company Subsidiaries) under Treasury Regulation Section 1.1502-6
(or any similar provision of state, local or foreign Law), or as a transferee or
successor, by contract or otherwise; (h)  neither the Company nor any Company
Subsidiary has ever entered into a closing agreement pursuant to Section 7121 of
the Code that could affect the Company or a Company Subsidiary in a Tax period
or portion thereof beginning after the Effective Time; (i) the Company will not
be required to include amounts in income, or exclude items of deduction, in a
taxable period beginning after the Closing Date as a result of (1) a

26


--------------------------------------------------------------------------------




 

change in method of accounting occurring prior to the Closing Date, (2) an
installment sale or open transaction arising in a taxable period (or portion
thereof) ending on or before the Closing Date, (3) a prepaid amount received, or
paid, prior to the Closing Date or (4) deferred gains arising prior to the
Closing Date; (j) all Taxes required to be withheld, collected or deposited by
or with respect to Company and each of the Company Subsidiaries have been timely
withheld, collected or deposited as the case may be, and to the extent required,
have been paid to the relevant taxing authority; (k) none of Company or any of
the Company Subsidiaries has been either a “distributing corporation” or a
“controlled corporation” in a distribution occurring during the last five years
in which the parties to such distribution treated the distribution as one to
which Section 355 of the Code is applicable; and (l) neither the Company nor any
of the Company Subsidiaries has engaged in any transaction that would reasonably
be expected to give rise to (1) a list maintenance obligation with respect to
any Person under Section 6112 of the Code or the regulations thereunder or (2) a
disclosure obligation as a “reportable transaction” under Section 6011 of the
Code and the regulations thereunder.


4.12.        EMPLOYEE BENEFITS.


(A)           SECTION 4.12(A) OF THE COMPANY DISCLOSURE SCHEDULE CONTAINS A TRUE
AND COMPLETE LIST OF EACH “EMPLOYEE BENEFIT PLAN” (WITHIN THE MEANING OF
SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”) (WHETHER OR NOT SUCH “EMPLOYEE BENEFIT PLAN” IS SUBJECT TO ERISA),
INCLUDING, WITHOUT LIMITATION, MULTIEMPLOYER PLANS WITHIN THE MEANING OF
SECTION 3(37) OF ERISA), AND ALL CONTRACTS WITH INDIVIDUALS PROVIDING FOR THE
PAYMENT OF ONE-TIME STAY BONUSES IN EXCESS OF $500,000, INDIVIDUAL EMPLOYMENT
AGREEMENTS THAT CONTAIN COMMITMENTS AS TO EQUITY COMPENSATION NOT YET GRANTED OR
ISSUED, STOCK PURCHASE, STOCK OPTION, RESTRICTED STOCK, STOCK COMPENSATION,
PHANTOM, SEVERANCE, EMPLOYMENT, CHANGE-IN-CONTROL, FRINGE BENEFIT (INCLUDING
HEALTH AND WELFARE PLANS AND PROGRAMS), COLLECTIVE BARGAINING, INCENTIVE, PROFIT
SHARING, DEFERRED COMPENSATION, PENSION, RETIREMENT, EMPLOYEE LOAN, VACATION AND
ALL OTHER EMPLOYEE BENEFIT PLANS, AGREEMENTS, PROGRAMS, POLICIES OR OTHER
ARRANGEMENTS, WHETHER OR NOT SUBJECT TO ERISA (INCLUDING ANY FUNDING MECHANISM
THEREFOR NOW IN EFFECT OR REQUIRED IN THE FUTURE AS A RESULT OF THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT OR OTHERWISE), THAT ARE LEGALLY BINDING
OBLIGATIONS OF THE COMPANY OR ANY COMPANY SUBSIDIARIES UNDER WHICH (I) ANY
CURRENT OR FORMER EMPLOYEE, OFFICER OR DIRECTOR OF THE COMPANY OR ITS
SUBSIDIARIES (THE “COMPANY EMPLOYEES”) OR ANY CURRENT OR FORMER INDEPENDENT
CONTRACTOR OF THE COMPANY OR ANY COMPANY SUBSIDIARY (THE “COMPANY INDEPENDENT
CONTRACTORS”) HAS ANY PRESENT OR FUTURE RIGHT TO BENEFITS AND WHICH ARE
CONTRIBUTED TO, SPONSORED BY OR MAINTAINED BY THE COMPANY OR ANY COMPANY
SUBSIDIARY OR (II) THE COMPANY OR ANY COMPANY SUBSIDIARY HAS ANY PRESENT OR
FUTURE LIABILITY, WHETHER ACTUAL OR CONTINGENT; PROVIDED, HOWEVER, THAT
CONTRACTS WITH INDIVIDUALS NEED NOT BE LISTED ON SECTION 4.12(A) OF THE COMPANY
DISCLOSURE SCHEDULE OTHER THAN INDIVIDUAL LETTER AGREEMENTS PROVIDING FOR THE
PAYMENT OF ONE-TIME STAY BONUSES IN EXCESS OF $500,000 AND INDIVIDUAL EMPLOYMENT
AGREEMENTS THAT CONTAIN COMMITMENTS AS TO EQUITY COMPENSATION NOT YET GRANTED OR
ISSUED.  ALL SUCH PLANS, PROGRAMS, POLICIES AND ARRANGEMENTS REQUIRED TO BE
LISTED ON SECTION 4.12(A) OF THE COMPANY DISCLOSURE SCHEDULE SHALL BE
COLLECTIVELY REFERRED TO AS THE “COMPANY PLANS.”


(B)           WITH RESPECT TO EACH COMPANY PLAN, THE COMPANY HAS PROVIDED OR
MADE AVAILABLE TO PARENT A CURRENT, ACCURATE AND COMPLETE COPY (OR, TO THE
EXTENT NO SUCH COPY EXISTS, AN ACCURATE DESCRIPTION) THEREOF AND, TO THE EXTENT
APPLICABLE: (I) ANY RELATED ADOPTION

27


--------------------------------------------------------------------------------





 


AGREEMENTS, TRUST AGREEMENTS, INSURANCE CONTRACTS AND/OR OTHER FUNDING
INSTRUMENTS OR AGREEMENTS (INCLUDING ANY AMENDMENTS THERETO); (II) THE MOST
RECENT DETERMINATION LETTER, IF APPLICABLE AND ANY PENDING REQUEST FOR SUCH A
LETTER; (III) ANY SUMMARY PLAN DESCRIPTION AND OTHER WRITTEN COMMUNICATIONS (OR
A WRITTEN DESCRIPTION OF ANY ORAL COMMUNICATIONS) BY THE COMPANY OR ITS
SUBSIDIARIES TO THE COMPANY EMPLOYEES OR ANY COMPANY INDEPENDENT CONTRACTORS
CONCERNING THE EXTENT OF THE BENEFITS PROVIDED UNDER A COMPANY PLAN; (IV) A
SUMMARY OF ANY PROPOSED AMENDMENTS OR CHANGES ANTICIPATED TO BE MADE TO
(INCLUDING ANY TERMINATIONS OF) ANY OF THE COMPANY PLANS AT ANY TIME WITHIN THE
TWELVE MONTHS IMMEDIATELY FOLLOWING THE DATE HEREOF, EXCEPT FOR SUCH PROPOSED
AMENDMENTS OR CHANGES THAT ARE REQUIRED BY APPLICABLE LAW, (V) THE MOST RECENT
NON-DISCRIMINATION TESTS PERFORMED UNDER THE CODE (INCLUDING 401(K) AND 401(M)
TESTS) AND ALL FILINGS MADE BY THE COMPANY OR ANY COMPANY SUBSIDIARY WITH ANY
GOVERNMENTAL ENTITY, INCLUDING UNDER THE VOLUNTARY COMPLIANCE RESOLUTION OR
CLOSING AGREEMENT PROGRAM OR THE DEPARTMENT OF LABOR DELINQUENT FILER PROGRAM;
AND (VI) FOR THE THREE MOST RECENT COMPLETED YEARS (A) THE FORM 5500 AND
ATTACHED SCHEDULES, (B) AUDITED FINANCIAL STATEMENTS, (C) ACTUARIAL VALUATION
REPORTS AND FUNDING AND/OR FINANCIAL INFORMATION RETURNS AND STATEMENTS, AND
(D) ATTORNEY’S RESPONSE TO AN AUDITOR’S REQUEST FOR INFORMATION.


(C)           (I) EACH COMPANY PLAN HAS BEEN ESTABLISHED, MAINTAINED AND
ADMINISTERED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH ITS TERMS, AND IN
COMPLIANCE WITH THE APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER
APPLICABLE LAWS, RULES AND REGULATIONS, AND ALL CONTRIBUTIONS REQUIRED TO BE
MADE UNDER THE TERMS OF ANY COMPANY PLAN AS OF THE DATE HEREOF HAVE BEEN TIMELY
MADE OR, IF NOT YET DUE, HAVE BEEN PROPERLY REFLECTED ON THE COMPANY’S FINANCIAL
STATEMENTS; (II) EACH COMPANY PLAN WHICH IS INTENDED TO BE QUALIFIED WITHIN THE
MEANING OF SECTION 401(A) OF THE CODE IS SO QUALIFIED AND HAS RECEIVED A
FAVORABLE DETERMINATION LETTER AS TO ITS QUALIFICATION, AND NOTHING HAS
OCCURRED, WHETHER BY ACTION OR FAILURE TO ACT, THAT WOULD REASONABLY BE EXPECTED
TO CAUSE THE LOSS OF SUCH QUALIFICATION OR AFFECT THE TAX EXEMPT STATUS OF ANY
RELATED TRUST; (III) NO EVENT HAS OCCURRED AND NO CONDITION EXISTS THAT WOULD
REASONABLY BE EXPECTED TO SUBJECT THE COMPANY OR ITS SUBSIDIARIES, EITHER
DIRECTLY OR BY REASON OF THEIR AFFILIATION WITH ANY MEMBER OF THEIR “CONTROLLED
GROUP” (DEFINED AS ANY ORGANIZATION WHICH IS A MEMBER OF A CONTROLLED GROUP OF
ORGANIZATIONS WITHIN THE MEANING OF SECTIONS 414(B), (C), (M) OR (O) OF THE
CODE), TO ANY MATERIAL TAX, FINE, LIEN, PENALTY OR OTHER MATERIAL LIABILITY
IMPOSED BY ERISA, THE CODE OR OTHER APPLICABLE LAWS, RULES AND REGULATIONS; (IV)
FOR EACH COMPANY PLAN WITH RESPECT TO WHICH A FORM 5500 HAS BEEN FILED, NO
MATERIAL CHANGE HAS OCCURRED WITH RESPECT TO THE MATTERS COVERED BY THE MOST
RECENT FORM SINCE THE DATE THEREOF; (V) NO “REPORTABLE EVENT” (AS SUCH TERM IS
DEFINED IN SECTION 4043 OF THE CODE) THAT WOULD REASONABLY BE EXPECTED TO RESULT
IN MATERIAL LIABILITY, NO “PROHIBITED TRANSACTION” (AS SUCH TERM IS DEFINED IN
SECTION 406 OF ERISA AND SECTION 4975 OF THE CODE) THAT WOULD REASONABLY BE
EXPECTED TO RESULT IN LIABILITY TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
“ACCUMULATED FUNDING DEFICIENCY” (AS SUCH TERM IS DEFINED IN SECTION 302 OF
ERISA AND SECTION 412 OF THE CODE (WHETHER OR NOT WAIVED)) HAS OCCURRED WITH
RESPECT TO ANY COMPANY PLAN; (VI) THERE IS NO PRESENT INTENTION, REQUIREMENT OR
OBLIGATION THAT ANY COMPANY PLAN BE MATERIALLY AMENDED, SUSPENDED OR TERMINATED,
OR OTHERWISE MODIFIED TO ALTER BENEFITS (OR THE LEVELS THEREOF); (VII) NO
COMPANY PLAN IS A SPLIT-DOLLAR LIFE INSURANCE PROGRAM OR OTHERWISE PROVIDES FOR
LOANS TO EXECUTIVE OFFICERS (WITHIN THE MEANING OF THE SARBANES-OXLEY ACT OF
2002); (VIII) ALL TAX, ANNUAL REPORTING AND OTHER GOVERNMENTAL FILINGS REQUIRED
BY ERISA AND THE CODE WITH RESPECT TO THE COMPANY PLANS HAVE BEEN TIMELY FILED
WITH THE APPROPRIATE GOVERNMENTAL ENTITY AND ALL NOTICES AND DISCLOSURES HAVE
BEEN PROVIDED TO PARTICIPANTS, AND (IX) ALL OUTSTANDING AWARDS, GRANTS, BONUSES,
PRIOR

28


--------------------------------------------------------------------------------





 


EMPLOYER (INCLUDING PRE-TAX EMPLOYEE) CONTRIBUTIONS, PAYMENTS OR BENEFITS
PROVIDED PURSUANT TO ANY COMPANY PLAN HAVE BEEN FULLY DEDUCTIBLE TO THE COMPANY
OR ITS SUBSIDIARIES UNDER THE CODE, EXCEPT AS LIMITED BY SECTIONS 162 AND 404,
AS APPLICABLE.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS INCURRED ANY
CURRENT OR PROJECTED LIABILITY IN RESPECT OF POST-EMPLOYMENT OR POST-RETIREMENT
HEALTH, MEDICAL OR LIFE INSURANCE BENEFITS FOR COMPANY EMPLOYEES OR COMPANY
INDEPENDENT CONTRACTORS, EXCEPT AS REQUIRED TO AVOID AN EXCISE TAX UNDER
SECTION 4980B OF THE CODE OR OTHERWISE EXCEPT AS MAY BE REQUIRED PURSUANT TO ANY
OTHER APPLICABLE LAW.


(D)           NEITHER THE COMPANY, ANY COMPANY SUBSIDIARY OR ANY MEMBER OF THEIR
CONTROLLED GROUP SPONSORS OR MAINTAINS OR HAS IN THE PAST SPONSORED OR
MAINTAINED OR, AS OF THE DATE HEREOF AND EXCEPT AS PROVIDED IN SECTION 4.12(E)
OF THE COMPANY DISCLOSURE SCHEDULE, HAS ANY CURRENT OR FUTURE LIABILITY UNDER
ANY EMPLOYEE BENEFIT PLAN SUBJECT TO TITLE IV OF ERISA.


(E)           WITH RESPECT TO ANY MULTIEMPLOYER PLAN (WITHIN THE MEANING OF
SECTION 4001(A)(3) OF ERISA) TO WHICH THE COMPANY, ITS SUBSIDIARIES OR ANY
MEMBER OF THEIR CONTROLLED GROUP HAS ANY LIABILITY OR CONTRIBUTES (OR HAS AT ANY
TIME CONTRIBUTED OR HAD AN OBLIGATION TO CONTRIBUTE):  (I) NONE OF THE COMPANY,
ITS SUBSIDIARIES OR ANY MEMBER OF THEIR CONTROLLED GROUP HAS INCURRED ANY
WITHDRAWAL LIABILITY UNDER TITLE IV OF ERISA WHICH REMAINS UNSATISFIED OR WOULD
BE SUBJECT TO SUCH LIABILITY IF, AS OF THE CLOSING DATE, THE COMPANY, ITS
SUBSIDIARIES OR ANY MEMBER OF THEIR CONTROLLED GROUP WERE TO ENGAGE IN A
COMPLETE WITHDRAWAL (AS DEFINED IN SECTION 4203 OF ERISA) OR PARTIAL WITHDRAWAL
(AS DEFINED IN SECTION 4205 OF ERISA) FROM ANY SUCH MULTIEMPLOYER PLAN; AND
(II) TO THE KNOWLEDGE OF THE COMPANY, NO SUCH MULTIEMPLOYER PLAN IS IN
REORGANIZATION OR INSOLVENT (AS THOSE TERMS ARE DEFINED IN SECTIONS 4241 AND
4245 OF ERISA, RESPECTIVELY), EXCEPT, IN EACH CASE OF CLAUSES (I) AND (II)
ABOVE, ANY ITEMS THAT WOULD NOT BE REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, WHEN COMBINED WITH OTHER ITEMS OF ADVERSE EFFECT UNDER THIS
SECTION 4.12, A COMPANY MATERIAL ADVERSE EFFECT.


(F)            WITH RESPECT TO EACH COMPANY PLAN, (I) AS OF THE DATE OF THIS
AGREEMENT, TO THE KNOWLEDGE OF THE COMPANY, NO MATERIAL ACTIONS, SUITS, CLAIMS,
INVESTIGATIONS OR ARBITRATIONS (OTHER THAN ROUTINE CLAIMS FOR BENEFITS IN THE
ORDINARY COURSE OF BUSINESS OR OTHERWISE RESERVED ON THE COMPANY BALANCE
SHEET) ARE PENDING OR THREATENED, (II) AS OF THE DATE OF THIS AGREEMENT, NO
FACTS OR CIRCUMSTANCES EXIST THAT WOULD REASONABLY BE EXPECTED TO GIVE RISE TO
ANY SUCH MATERIAL ACTIONS, SUITS OR CLAIMS, AND (III) AS OF THE DATE OF THIS
AGREEMENT, NO ADMINISTRATIVE INVESTIGATION, AUDIT OR OTHER ADMINISTRATIVE
PROCEEDING BY THE DEPARTMENT OF LABOR, THE INTERNAL REVENUE SERVICE OR OTHER
GOVERNMENTAL AGENCIES ARE PENDING, THREATENED OR IN PROGRESS, EXCEPT, IN EACH
CASE OF CLAUSES (I) AND (III) ABOVE, ANY ITEMS THAT WOULD NOT BE REASONABLY
LIKELY TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, WHEN COMBINED WITH OTHER ITEMS
OF ADVERSE EFFECT UNDER THIS SECTION 4.12, A COMPANY MATERIAL ADVERSE EFFECT.


(G)           NO COMPANY PLAN NOR ANY CONTRACTS WITH INDIVIDUALS EXIST THAT, AS
A RESULT OF THE EXECUTION OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT (WHETHER ALONE OR IN COMBINATION WITH ANY SUBSEQUENT EVENT(S),
INCLUDING THE TERMINATION OF A COMPANY EMPLOYEE’S EMPLOYMENT), COULD RESULT IN
(I) THE PAYMENT TO ANY COMPANY EMPLOYEE OR COMPANY INDEPENDENT CONTRACTOR OF ANY
MONEY OR OTHER PROPERTY (WHETHER UNDER A COMPANY PLAN OR OTHERWISE), (II) THE
PROVISION OF ANY BENEFITS OR OTHER RIGHTS TO ANY COMPANY EMPLOYEE OR COMPANY
INDEPENDENT CONTRACTOR, INCLUDING SEVERANCE PAY OR AN INCREASE IN SEVERANCE PAY
UPON ANY TERMINATION OF THE EMPLOYMENT OR OTHER RELATIONSHIP AFTER THE DATE OF
THIS AGREEMENT, (III) THE

29


--------------------------------------------------------------------------------





 


INCREASE, ACCELERATION OR PROVISION OF ANY PAYMENTS, BENEFITS OR OTHER RIGHTS
(INCLUDING FUNDING THROUGH A GRANTOR TRUST OR OTHERWISE) TO ANY COMPANY EMPLOYEE
OR COMPANY INDEPENDENT CONTRACTOR, WHETHER OR NOT ANY SUCH PAYMENT, RIGHT OR
BENEFIT WOULD CONSTITUTE A “PARACHUTE PAYMENT” WITHIN THE MEANING OF
SECTION 280G OF THE CODE, (IV) LIMIT OR RESTRICT THE RIGHT OF THE COMPANY TO
MERGE, AMEND OR TERMINATE ANY OF THE COMPANY PLANS, (V) CAUSE THE COMPANY TO
RECORD ADDITIONAL COMPENSATION EXPENSE ON ITS INCOME STATEMENT WITH RESPECT TO
ANY OUTSTANDING STOCK OPTION OR OTHER EQUITY-BASED AWARD, OR (VI) RESULT IN
PAYMENTS UNDER ANY OF THE COMPANY PLANS OR OTHERWISE THAT WOULD NOT BE
DEDUCTIBLE UNDER SECTION 280G OF THE CODE, EXCEPT, IN THE CASE OF CLAUSES (I),
(II), (IV) AND (V) ABOVE, ANY ITEMS THAT WOULD NOT BE REASONABLY LIKELY TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, WHEN COMBINED WITH OTHER ITEMS OF ADVERSE
EFFECT UNDER THIS SECTION 4.12, A COMPANY MATERIAL ADVERSE EFFECT.


(H)           SECTION 4.12(H) OF THE COMPANY DISCLOSURE SCHEDULE SETS FORTH ALL
COMPANY PLANS MAINTAINED OUTSIDE THE JURISDICTION OF THE UNITED STATES OR THAT
COVER ANY EMPLOYEE RESIDING OR WORKING OUTSIDE THE UNITED STATES (THE “FOREIGN
BENEFIT PLANS”).  EXCEPT AS WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE, WHEN
COMBINED WITH OTHER ITEMS OF ADVERSE EFFECT UNDER THIS SECTION 4.12, BE
REASONABLY LIKELY TO HAVE A COMPANY MATERIAL ADVERSE EFFECT, WITH RESPECT TO THE
FOREIGN BENEFIT PLANS, (I) ALL FOREIGN BENEFIT PLANS HAVE BEEN ESTABLISHED,
MAINTAINED AND ADMINISTERED IN ALL MATERIAL RESPECTS IN COMPLIANCE WITH THEIR
TERMS AND ALL APPLICABLE STATUTES, LAWS, ORDINANCES, RULES, ORDERS, DECREES,
JUDGMENTS, WRITS, AND REGULATIONS OF ANY CONTROLLING GOVERNMENTAL ENTITY;
(II) ALL CONTRIBUTIONS OR PREMIUMS REQUIRED TO BE MADE BY THE COMPANY OR ITS
SUBSIDIARIES UNDER THE TERMS OF EACH FOREIGN BENEFIT PLAN HAVE BEEN MADE IN A
TIMELY MANNER; (III) IF THEY ARE INTENDED TO QUALIFY FOR SPECIAL TAX TREATMENT,
SUCH FOREIGN BENEFIT PLANS MEET ALL THE REQUIREMENTS FOR SUCH TREATMENT; (IV)
ALL OBLIGATIONS REGARDING SUCH FOREIGN BENEFIT PLANS HAVE BEEN SATISFIED, THERE
ARE NO OUTSTANDING DEFAULTS OR VIOLATIONS BY ANY PARTY TO SUCH PLANS, NO TAXES,
PENALTIES OR FEES ARE OWING OR ELIGIBLE IN RESPECT OF ANY SUCH PLANS, AND NO
MATERIAL LIABILITY OR OBLIGATION EXISTS WITH RESPECT TO SUCH FOREIGN BENEFIT
PLANS THAT HAS NOT BEEN DISCLOSED ON SECTION 4.12(H) OF THE COMPANY DISCLOSURE
SCHEDULE; (V) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS INCURRED ANY
OBLIGATION IN CONNECTION WITH THE TERMINATION OR WITHDRAWAL FROM ANY SUCH
FOREIGN BENEFIT PLAN; AND (VI) THE PRESENT VALUE OF THE ACCRUED BENEFIT
LIABILITIES (WHETHER OR NOT VESTED) UNDER EACH SUCH FOREIGN BENEFIT PLAN WHICH
IS FUNDED, DETERMINED AS OF THE END OF THE MOST RECENTLY ENDED FISCAL YEAR OF
THE COMPANY USING GENERALLY ACCEPTED AND REASONABLE ACTUARIAL ASSUMPTIONS, DID
NOT EXCEED THE CURRENT VALUE OF THE ASSETS OF SUCH PLAN, AND FOR EACH SUCH
FOREIGN BENEFIT PLAN WHICH IS NOT FUNDED, THE OBLIGATIONS THEREUNDER HAVE, TO
THE EXTENT REQUIRED, BEEN ACCRUED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES AS IN EFFECT IN THE UNITED STATES AS OF THE END OF THE
MOST RECENTLY ENDED FISCAL YEAR OF THE COMPANY, AND ARE, TO THE EXTENT REQUIRED,
REFLECTED ON THE FINANCIAL STATEMENTS.


4.13.        COMPLIANCE WITH LAWS; LICENSES, PERMITS AND REGISTRATIONS.


(A)           EXCEPT FOR MATTERS COVERED BY THE REPRESENTATIONS AND WARRANTIES
IN SECTIONS 4.11, 4.12, 4.17 AND 4.20 WHICH SHALL BE COVERED ONLY BY THOSE
REPRESENTATIONS AND WARRANTIES, AND NOT BY THIS SECTION 4.13, NEITHER THE
COMPANY NOR ANY COMPANY SUBSIDIARY IS IN VIOLATION OF, OR HAS VIOLATED, ANY
APPLICABLE PROVISIONS OF ANY LAWS, EXCEPT FOR VIOLATIONS WHICH WOULD NOT BE
REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY MATERIAL
ADVERSE EFFECT.

30


--------------------------------------------------------------------------------


 


(B)           THE COMPANY AND EACH COMPANY SUBSIDIARY HAS ALL PERMITS, LICENSES,
EASEMENTS, VARIANCES, EXEMPTIONS, CONSENTS, CERTIFICATES, APPROVALS,
AUTHORIZATIONS OF AND REGISTRATIONS (COLLECTIVELY, “PERMITS”) WITH AND UNDER ALL
LAWS, AND FROM ALL GOVERNMENTAL ENTITIES REQUIRED BY THE COMPANY AND EACH
COMPANY SUBSIDIARY TO CARRY ON THEIR RESPECTIVE BUSINESSES AS CURRENTLY
CONDUCTED, EXCEPT WHERE THE FAILURE TO HAVE THE PERMITS WOULD NOT BE REASONABLY
LIKELY TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY MATERIAL ADVERSE
EFFECT.


(C)           THE INFORMATION PROVIDED BY THE COMPANY TO PARENT AND ACQUIROR IN
ORDER TO ASSIST PARENT IN ITS EVALUATION AND DETERMINATION AS TO WHETHER ANY
FILINGS, NOTIFICATIONS, AUTHORIZATIONS, CONSENT REQUESTS, PETITIONS, STATEMENTS,
REGISTRATIONS, DECLARATIONS, SUBMISSIONS OF INFORMATION OR APPLICATIONS ARE
REQUIRED TO BE MADE WITH ANY GOVERNMENTAL ENTITY UNDER ANY INTERNATIONAL OR
FOREIGN ANTITRUST LAWS APPLICABLE TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY WAS TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE
OF THIS AGREEMENT, TO THE EXTENT SUCH INFORMATION WAS PROVIDED ON OR PRIOR TO
THE DATE HEREOF, OR AS OF THE DATE PROVIDED, TO THE EXTENT PROVIDED AFTER THE
DATE HEREOF.

4.14.        Title to Assets.  The Company and each Company Subsidiary (other
than a Special Purpose Vehicle) has good title to, or valid leasehold interests
in, all their respective assets, except where the absence thereof would not be
reasonably likely to have, individually or in the aggregate, a Company Material
Adverse Effect.  Other than assets held by a Special Purpose Vehicle and other
than assets in which the Company or any Company Subsidiary has leasehold
interests, all of these assets are free and clear of all Liens, except for (a)
Permitted Liens and (b) Liens that would not be reasonably likely to have,
individually or in the aggregate, a Company Material Adverse Effect.  All assets
owned by Special Purpose Vehicles are owned free and clear of all Liens, except
for (i) Liens incurred in the Ordinary Course of Business by such Special
Purpose Vehicles, (ii) Permitted Liens, and (iii) Liens that would not be
reasonably likely to have, individually or in the aggregate, a Company Material
Adverse Effect.

4.15.        Intellectual Property.  The Company and each Company Subsidiary
owns or has a valid license or other right to use, free and clear of all Liens,
except for Permitted Liens, each trademark, service mark, trade name, domain
name or other source indicator, patent, trade secret, confidential information,
or copyright (including any registrations or applications for registration of
any of the foregoing, which are set forth in Section 4.15 of the Company
Disclosure Schedule) used in or necessary to carry on the business of the
Company and each Company Subsidiary, taken as a whole, as currently conducted
(collectively, the “Company Intellectual Property”), except where the failure to
own or have the right to use such properties would not be reasonably likely to
have, individually or in the aggregate, a Company Material Adverse Effect.  To
the Knowledge of the Company, the Company Intellectual Property is not being
infringed or misappropriated by any third party.  Neither the Company nor any
Company Subsidiary has received any notice of infringement of or challenge to,
and there are no Claims or Orders pending or, to the Knowledge of the Company,
threatened with respect to any Company Intellectual Property that would be
reasonably likely to have, individually or in the aggregate, a Company Material
Adverse Effect.

31


--------------------------------------------------------------------------------




 


4.16.        TRANSACTION FEES; OPINIONS OF FINANCIAL ADVISOR.


(A)           EXCEPT FOR LAZARD FRÈRES & CO. LLC (“TRAMMELL CROW BANK”), WHOSE
FEES AND EXPENSES WILL BE BORNE BY THE COMPANY, THERE IS NO INVESTMENT BANKER,
FINANCIAL ADVISOR, BROKER, FINDER OR OTHER INTERMEDIARY WHICH HAS BEEN RETAINED
BY, OR IS AUTHORIZED TO ACT ON BEHALF OF, THE COMPANY OR ANY COMPANY SUBSIDIARY
WHICH MIGHT BE ENTITLED TO ANY FEE OR COMMISSION FROM THE COMPANY, PARENT,
ACQUIROR OR ANY OF THEIR RESPECTIVE AFFILIATES UPON CONSUMMATION OF THE MERGER
OR THE OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE COMPANY HAS
HERETOFORE FURNISHED TO THE ACQUIROR COMPLETE AND CORRECT COPIES OF ALL
CONTRACTS BETWEEN THE COMPANY OR ITS SUBSIDIARIES AND TRAMMELL CROW BANK
PURSUANT TO WHICH SUCH FIRM WOULD BE ENTITLED TO ANY PAYMENT RELATING TO THE
MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(B)           THE BOARD OF DIRECTORS OF THE COMPANY HAS RECEIVED THE OPINION OF
TRAMMELL CROW BANK, DATED AS OF THE DATE HEREOF, TO THE EFFECT THAT, AS OF SUCH
DATE, AND SUBJECT TO THE QUALIFICATIONS STATED THEREIN, THE MERGER CONSIDERATION
IS FAIR TO THE HOLDERS OF COMPANY SHARES FROM A FINANCIAL POINT OF VIEW.


4.17.        LABOR MATTERS.


(A)           EXCEPT FOR THOSE COMPANY EMPLOYEES AND COMPANY INDEPENDENT
CONTRACTORS WITH WRITTEN CONTRACTS THAT PROVIDE OTHERWISE, AND EXCEPT AS
OTHERWISE PROVIDED BY APPLICABLE LAWS, (I) EACH COMPANY EMPLOYEE CURRENTLY
EMPLOYED BY THE COMPANY OR A COMPANY SUBSIDIARY IS AN “AT WILL” EMPLOYEE (WHOSE
EMPLOYMENT MAY BE TERMINATED AT ANY TIME BY THE COMPANY OR SUCH EMPLOYEE, IN
EACH CASE WITH OR WITHOUT REASON) AND HAS THE RIGHT TO WORK FOR THE COMPANY OR
ANY COMPANY SUBSIDIARY AND (II) EACH OF THE COMPANY INDEPENDENT CONTRACTORS MAY
BE TERMINATED FOR ANY REASON ON NO MORE THAN THIRTY (30) DAYS’ NOTICE.  EXCEPT
AS WOULD NOT BE REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
COMPANY MATERIAL ADVERSE EFFECT, THE COMPANY AND ITS SUBSIDIARIES ARE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS OR CONTRACTS
GOVERNING OR CONCERNING LABOR RELATIONS, EMPLOYMENT, UNION AND COLLECTIVE
BARGAINING, IMMIGRATION, FAIR EMPLOYMENT PRACTICES, EMPLOYMENT DISCRIMINATION
AND HARASSMENT, TERMS AND CONDITIONS OF EMPLOYMENT, WORKERS’ COMPENSATION,
OCCUPATIONAL SAFETY AND HEALTH, PLANT CLOSINGS, AND WAGES AND HOURS, AND ANY
OTHER LAW APPLICABLE TO THE COMPANY OR A COMPANY SUBSIDIARY WITH RESPECT TO ANY
OF THE COMPANY EMPLOYEES OR COMPANY INDEPENDENT CONTRACTORS, INCLUDING WITHOUT
LIMITATION, ERISA, THE IMMIGRATION REFORM AND CONTROL ACT OF 1986, THE NATIONAL
LABOR RELATIONS ACT, THE CIVIL RIGHTS ACTS OF 1866 AND 1964, THE EQUAL PAY ACT,
THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE AMERICANS WITH DISABILITIES ACT,
THE FAMILY AND MEDICAL LEAVE ACT OF 1992, WARN, THE OCCUPATIONAL SAFETY AND
HEALTH ACT, THE DAVIS-BACON ACT, THE WALSH-HEALY ACT, THE SERVICE CONTRACT ACT,
EXECUTIVE ORDER 11246, THE FAIR LABOR STANDARDS ACT AND THE REHABILITATION ACT
OF 1973 AND ALL REGULATIONS UNDER SUCH ACTS (COLLECTIVELY, THE “LABOR LAWS”). 
EXCEPT AS WOULD NOT BE REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A COMPANY MATERIAL ADVERSE EFFECT AS OF THE DATE OF THIS AGREEMENT
NEITHER THE COMPANY NOR ANY COMPANY SUBSIDIARY IS LIABLE FOR OR BOUND BY, AS THE
CASE MAY BE, ANY LIABILITIES, JUDGMENTS, DECREES, ORDERS, CITATIONS, TAXES,
FINES OR PENALTIES FOR FAILURE TO COMPLY WITH ANY OF THE LABOR LAWS.  EACH OF
THE COMPANY AND ITS SUBSIDIARIES HAS WITHHELD ALL AMOUNTS REQUIRED BY APPLICABLE
LAW OR BY AGREEMENT TO BE WITHHELD FROM THE WAGES, SALARIES AND OTHER PAYMENTS
MADE OR BENEFITS PROVIDED TO COMPANY EMPLOYEES, EXCEPT FOR SUCH FAILURES THAT
WOULD NOT BE REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
COMPANY MATERIAL ADVERSE EFFECT.  EXCEPT AS WOULD NOT BE REASONABLY LIKELY TO
HAVE, INDIVIDUALLY OR IN THE

32


--------------------------------------------------------------------------------





 


AGGREGATE, A COMPANY MATERIAL ADVERSE EFFECT, NONE OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS LIABLE FOR ANY ARREARS OF WAGES, SALARIES OR OTHER BENEFITS OR
ANY TAXES OR ANY PENALTY FOR FAILURE TO COMPLY WITH ANY OF THE FOREGOING.


(B)           AS OF THE DATE OF THIS AGREEMENT, THERE ARE NO PENDING OR, TO THE
COMPANY’S KNOWLEDGE, THREATENED CLAIMS, LAWSUITS, COMPLAINTS, CONTROVERSIES,
INVESTIGATIONS OR OTHER PROCEEDINGS AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES BROUGHT BY OR ON BEHALF OF ANY CURRENT OR FORMER COMPANY EMPLOYEE
OR CURRENT OR FORMER COMPANY INDEPENDENT CONTRACTOR (OTHER THAN REGULAR CLAIMS
FOR BENEFITS IN ACCORDANCE WITH THE TERMS OF SUCH COMPANY PLANS AND POLICIES),
EXCEPT AS WOULD NOT BE REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A COMPANY MATERIAL ADVERSE EFFECT.


(C)           AS OF THE DATE OF THIS AGREEMENT, TO THE KNOWLEDGE OF THE COMPANY,
NO CURRENT COMPANY EMPLOYEE OR COMPANY INDEPENDENT CONTRACTOR WHOSE ANNUAL CASH
COMPENSATION (INCLUDING, WITHOUT LIMITATION, COMMISSIONS AND BONUSES) WAS IN
EXCESS OF $500,000 IN FISCAL YEAR 2005 HAS GIVEN NOTICE TO THE COMPANY OR A
COMPANY SUBSIDIARY TERMINATING, NOR DOES THE COMPANY HAVE ANY KNOWLEDGE THAT ANY
SUCH PERSON INTENDS TO TERMINATE, HIS OR HER EMPLOYMENT OR INDEPENDENT
CONTRACTOR RELATIONSHIP WITH THE COMPANY OR ITS SUBSIDIARIES.


(D)           TO THE KNOWLEDGE OF THE COMPANY, AS OF THE DATE OF THIS AGREEMENT
NO COMPANY EMPLOYEE OR COMPANY INDEPENDENT CONTRACTOR IS IN VIOLATION OF ANY
TERM OF ANY EMPLOYMENT CONTRACT, NON-DISCLOSURE AGREEMENT, NON-COMPETITION
AGREEMENT, OR ANY RESTRICTIVE COVENANT TO A FORMER EMPLOYER RELATING (I) TO THE
RIGHT OF ANY SUCH PERSON TO BE EMPLOYED OR RETAINED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES BECAUSE OF THE NATURE OF THE BUSINESS CONDUCTED OR PRESENTLY
PROPOSED TO BE CONDUCTED BY THE COMPANY OR ITS SUBSIDIARIES, OR (II) TO THE USE
BY OR FOR THE BENEFIT OF ANY OF THE COMPANY OR ANY COMPANY SUBSIDIARY OF THE
TRADE SECRETS, INTELLECTUAL PROPERTY, OR CONFIDENTIAL OR PROPRIETARY INFORMATION
OF OTHERS.  TO COMPANY’S KNOWLEDGE, AS OF THE DATE OF THIS AGREEMENT NO COMPANY
EMPLOYEE OR COMPANY INDEPENDENT CONTRACTOR IS IN MATERIAL VIOLATION OF ANY TERM
OF ANY EMPLOYMENT CONTRACT, NON-DISCLOSURE AGREEMENT, NON-COMPETITION AGREEMENT,
OR RESTRICTIVE COVENANT WITH THE COMPANY OR ANY COMPANY SUBSIDIARY RELATING TO
THE BUSINESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.


(E)           AS OF THE DATE OF THIS AGREEMENT, THERE ARE NO STRIKES, SLOWDOWNS,
PICKETING, WORK STOPPAGES, CONCERTED REFUSAL TO WORK OVERTIME, LOCKOUTS, OTHER
MATERIAL LABOR CONTROVERSIES OR DISPUTES OR ANY UNFAIR LABOR PRACTICE CHARGES
PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED BY OR BETWEEN THE
COMPANY OR ANY COMPANY SUBSIDIARY AND ANY OF THEIR RESPECTIVE COMPANY EMPLOYEES,
NOR HAS ANY SUCH CONTROVERSY OR DISPUTE OCCURRED OVER THE LAST THREE (3) YEARS. 
NEITHER THE COMPANY NOR ANY COMPANY SUBSIDIARY HAS RECOGNIZED A LABOR UNION OR
IS A PARTY TO, OR BOUND BY, ANY COLLECTIVE BARGAINING CONTRACT WITH A LABOR
UNION OR LABOR ORGANIZATION, NOR, TO THE KNOWLEDGE OF THE COMPANY, HAVE THERE
BEEN ANY ORGANIZING EFFORTS DURING THE PAST THREE (3) YEARS, INCLUDING ANY
PETITIONS FOR A CERTIFICATION OR UNIONIZATION PROCEEDING.


(F)            DURING THE THREE-YEAR PERIOD ENDING ON THE DATE OF THIS
AGREEMENT, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS EFFECTUATED A
“PLANT CLOSING” OR “MASS LAYOFF” AS THOSE TERMS ARE DEFINED IN WARN OR ANY
SIMILAR STATE LAW, AFFECTING IN WHOLE OR IN

33


--------------------------------------------------------------------------------





 


PART ANY SITE OF EMPLOYMENT, FACILITY, OPERATING UNIT OR EMPLOYEE OF THE COMPANY
OR ANY COMPANY SUBSIDIARY.


4.18.        MATERIAL CONTRACTS.


(A)           AS OF THE DATE OF THIS AGREEMENT, SECTION 4.18(A) OF THE COMPANY
DISCLOSURE SCHEDULE SETS FORTH ALL OF THE FOLLOWING CONTRACTS TO WHICH THE
COMPANY OR ANY COMPANY SUBSIDIARY IS A PARTY OR WHICH ARE APPLICABLE TO ANY OF
THEIR ASSETS OR PROPERTIES, IN EACH CASE AS AMENDED THROUGH THE DATE HEREOF
(EACH A “MATERIAL CONTRACT”):

(I)            CONTRACTS THAT ARE MATERIAL TO THE COMPANY AND THE COMPANY
SUBSIDIARIES, TAKEN AS A WHOLE, OTHER THAN (X) CONTRACTS OF PROJECT ENTITIES
ENTERED INTO IN DEVELOPMENT AND INVESTMENT ACTIVITIES UNDER WHICH THE COMPANY OR
ANY COMPANY SUBSIDIARY OTHER THAN A PROJECT ENTITY HAS GUARANTEED THE
INDEBTEDNESS OR OTHER PAYMENT OBLIGATION OF SUCH PROJECT ENTITY AND (Y) SPV
GUARANTEES;

(II)           EXCEPT FOR SPV GUARANTEES, CONTRACTS UNDER WHICH THE COMPANY OR
ANY COMPANY SUBSIDIARY (OTHER THAN A PROJECT ENTITY) HAS GUARANTEED THE
INDEBTEDNESS OR OTHER PAYMENT OBLIGATION OF ANY PROJECT ENTITY OR MINORITY
INVESTMENT, INCLUDING AS A RESULT OF THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE COMPANY OF THIS AGREEMENT AND THE CONSUMMATION BY THE COMPANY OF THE MERGER
AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY;

(III)          OTHER THAN SPV GUARANTEES AND CONTRACTS REQUIRED TO BE DISCLOSED
IN CLAUSE (A)(II) ABOVE, CONTRACTS PROVIDING FOR THE BORROWING OR LENDING OF
MONEY BY THE COMPANY OR ANY COMPANY SUBSIDIARY, WHETHER AS BORROWER, LENDER OR
GUARANTOR OTHER THAN (X) LOANS TO EMPLOYEES IN CONNECTION WITH THEIR INITIAL
HIRING IN THE ORDINARY COURSE OF BUSINESS NOT EXCEEDING $100,000 INDIVIDUALLY
AND (Y) ADVANCES TO EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS;

(IV)          CONTRACTS PURSUANT TO WHICH ANY MATERIAL PROPERTY OR ASSETS OF THE
COMPANY OR ANY COMPANY SUBSIDIARY IS, OR MAY REASONABLY BE EXPECTED TO BECOME
SUBJECT TO, A LIEN (OTHER THAN PERMITTED LIENS) OTHER THAN (X) SPV GUARANTEES,
AND (Y) CONTRACTS CREATING LIENS ON ASSETS OF PROJECT ENTITIES ENTERED INTO IN
DEVELOPMENT AND INVESTMENT ACTIVITIES;

(V)           JOINT VENTURE, ALLIANCE, AFFILIATION OR PARTNERSHIP CONTRACTS OR
JOINT DEVELOPMENT OR SIMILAR CONTRACTS OF THE COMPANY AND COMPANY SUBSIDIARIES
(OTHER THAN SPECIAL PURPOSE VEHICLES), INCLUDING WITH RESPECT TO ANY DIRECT OR
INDIRECT INVESTMENT IN, OR DEVELOPMENT OF, REAL PROPERTY BY THE COMPANY OR A
COMPANY SUBSIDIARY OTHER THAN A SPECIAL PURPOSE VEHICLE;

(VI)          OTHER THAN SPV GUARANTEES AND CONTRACTS OF SPECIAL PURPOSE
VEHICLES ENTERED INTO IN DEVELOPMENT AND INVESTMENT ACTIVITIES THAT DO NOT HAVE
RECOURSE TO THE COMPANY OR ANY COMPANY SUBSIDIARY OTHER THAN A SPECIAL PURPOSE
VEHICLE, CONTRACTS FOR THE ACQUISITION OR SALE, DIRECTLY OR INDIRECTLY (BY
MERGER OR OTHERWISE), OF MATERIAL ASSETS (WHETHER TANGIBLE OR INTANGIBLE) OF THE
COMPANY OR ANY COMPANY SUBSIDIARY OR THE EQUITY INTERESTS OF THE COMPANY OR ANY
COMPANY SUBSIDIARY,

34


--------------------------------------------------------------------------------




 

INCLUDING CONTRACTS FOR ANY SUCH COMPLETED ACQUISITIONS OR SALES PURSUANT TO
WHICH AN “EARN OUT” OR SIMILAR FORM OF OBLIGATION (WHETHER ABSOLUTE OR
CONTINGENT) IS CURRENTLY PENDING OR FOR WHICH THERE ARE ANY CONTINUING
INDEMNIFICATION OR SIMILAR OBLIGATIONS, IN EACH CASE EXCLUDING ANY SUCH
CONTRACTS ENTERED INTO PRIOR TO JANUARY 1, 2003 AND WITH RESPECT TO WHICH THERE
ARE NO REMAINING OBLIGATIONS ON THE PART OF ANY PARTY (INCLUDING ANY
INDEMNIFICATION OBLIGATIONS);

(VII)         ANY INTEREST RATE OR CURRENCY SWAPS, CAPS, FLOORS OR OPTION
CONTRACTS OF THE COMPANY OR ANY COMPANY SUBSIDIARY OR ANY OTHER INTEREST RATE OR
CURRENCY RISK MANAGEMENT ARRANGEMENT OR FOREIGN EXCHANGE CONTRACTS OF THE
COMPANY OR ANY COMPANY SUBSIDIARY;

(VIII)        ALL MATERIAL CONTRACTS CONCERNING COMPANY INTELLECTUAL PROPERTY;

(IX)           CONTRACTS WITH, OR COMMITMENTS TO, AFFILIATES OF THE COMPANY, AS
SET FORTH IN SECTION 4.22 OF THE COMPANY DISCLOSURE SCHEDULE;

(X)            CONTRACTS PURSUANT TO WHICH THE COMPANY OR ANY COMPANY SUBSIDIARY
IS OBLIGATED TO MAKE ANY CAPITAL CONTRIBUTION OR OTHER INVESTMENT IN OR LOAN TO
ANY PERSON OTHER THAN (X) SPV GUARANTEES, (Y) CONTRACTS RELATING TO THE ITEMS
DESCRIBED IN SECTION 4.6 OF THE COMPANY DISCLOSURE SCHEDULE WITH RESPECT TO
PROJECT ENTITIES, AND (Z) CONTRACTS OF PROJECT ENTITIES ENTERED INTO IN
DEVELOPMENT AND INVESTMENT ACTIVITIES FOR WHICH THE COMPANY AND COMPANY
SUBSIDIARIES (OTHER THAN PROJECT ENTITIES) HAVE NO RECOURSE OBLIGATIONS.


(B)           NEITHER THE COMPANY NOR ANY COMPANY SUBSIDIARY IS, OR AS OF THE
DATE OF THIS AGREEMENT, HAS RECEIVED ANY NOTICE THAT ANY OTHER PARTY IS, IN
BREACH, DEFAULT OR VIOLATION OR IS UNABLE TO PERFORM IN ANY RESPECT (EACH A
“DEFAULT”) UNDER ANY MATERIAL CONTRACT (AND NO EVENT HAS OCCURRED OR NOT
OCCURRED THROUGH THE COMPANY’S OR ANY COMPANY SUBSIDIARY’S ACTION OR INACTION
OR, TO THE KNOWLEDGE OF THE COMPANY, THROUGH THE ACTION OR INACTION OF ANY THIRD
PARTIES, WHICH WITH NOTICE OR THE LAPSE OF TIME OR BOTH WOULD CONSTITUTE OR GIVE
RISE TO A DEFAULT), EXCEPT FOR THOSE DEFAULTS WHICH WOULD NOT BE REASONABLY
LIKELY TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY MATERIAL ADVERSE
EFFECT.  AS OF THE DATE OF THIS AGREEMENT, NEITHER THE COMPANY NOR ANY COMPANY
SUBSIDIARY HAS RECEIVED WRITTEN NOTICE OF THE TERMINATION OF, OR INTENTION TO
TERMINATE, ANY MATERIAL CONTRACT, EXCEPT FOR SUCH NOTICES OR TERMINATIONS THAT
WOULD NOT BE REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
COMPANY MATERIAL ADVERSE EFFECT.  NO CLAIMS FOR INDEMNIFICATION UNDER ANY
PURCHASE OR SALE CONTRACT HAVE BEEN MADE BY OR AGAINST THE COMPANY OR ANY
COMPANY SUBSIDIARY SINCE JANUARY 1, 2003 THAT HAVE NOT BEEN FULLY RESOLVED PRIOR
TO THE DATE HEREOF AND, TO THE KNOWLEDGE OF THE COMPANY, THERE ARE NO SUCH
CLAIMS THREATENED.


(C)           AS OF THE DATE OF THIS AGREEMENT, NEITHER THE COMPANY NOR ANY
COMPANY SUBSIDIARY IS PARTY TO ANY CONTRACT CONTAINING COVENANTS THAT WOULD
LIMIT IN ANY MATERIAL RESPECT AFTER THE EFFECTIVE TIME THE ABILITY OF PARENT OR
ANY OF ITS SUBSIDIARIES (EXCLUDING, AFTER THE EFFECTIVE TIME, THE COMPANY OR ANY
COMPANY SUBSIDIARY) TO (I) ENGAGE IN ANY LINE OF BUSINESS, (II) COMPETE WITH ANY
PERSON IN ANY MARKET OR LINE OF BUSINESS OR (III)

35


--------------------------------------------------------------------------------





 


OPERATE, MANAGE, FINANCE OR DEVELOP PROPERTIES IN ANY GEOGRAPHIC AREA OR FOR ANY
TYPE OF USE (THE TYPES OF LIMITATIONS AND RIGHTS DESCRIBED IN CLAUSES (I)
THROUGH (III), “EXCLUSIVITY ARRANGEMENTS”), OTHER THAN EXCLUSIVITY ARRANGEMENTS
THAT RESTRICT ACTIVITIES IN A SPECIFIC LOCAL MARKET (AS OPPOSED TO BROADER
REGIONAL, STATE OR NATIONAL RESTRICTIONS) THAT APPLY ONLY TO DEVELOPMENT AND
INVESTMENT ACTIVITIES.


(D)           EXCEPT AS WOULD NOT BE REASONABLY LIKELY TO HAVE A COMPANY
MATERIAL ADVERSE EFFECT, (I) NO DEFAULT HAS OCCURRED WITH RESPECT TO ANY OF THE
SPV GUARANTEES OR, IF APPLICABLE, ANY CONTRACTS PROVIDING FOR CONSTRUCTION OR
OTHER LOANS, SUCH THAT THERE WOULD BE RECOURSE UNDER SUCH CONTRACTS TO THE
COMPANY OR ANY COMPANY SUBSIDIARY FOR THE INDEBTEDNESS OR OTHER PAYMENT
OBLIGATION OF ANY OTHER PERSON OTHER THAN A SPECIAL PURPOSE VEHICLE, AND (II) AS
OF THE DATE OF THIS AGREEMENT, NO CLAIM AGAINST THE COMPANY OR ANY COMPANY
SUBSIDIARY OTHER THAN A SPECIAL PURPOSE VEHICLE HAS BEEN MADE IN WRITING TO THE
COMPANY BY THE COUNTERPARTIES THERETO UNDER SUCH SPV GUARANTEES OR SUCH
CONTRACTS.  EXCEPT AS WOULD NOT BE REASONABLY LIKELY TO HAVE A COMPANY MATERIAL
ADVERSE EFFECT, (X) NO DEFAULT HAS OCCURRED UNDER ANY JOINT VENTURE, LIMITED
LIABILITY COMPANY OR PARTNERSHIP CONTRACTS TO THE EXTENT SUCH CONTRACTS ARE THE
GOVERNING DOCUMENTS OF ANY SPECIAL PURPOSE VEHICLE SUCH THAT THERE WOULD BE
RECOURSE UNDER SUCH CONTRACTS TO THE COMPANY OR ANY COMPANY SUBSIDIARY OTHER
THAN A SPECIAL PURPOSE VEHICLE, AND, (Y) AS OF THE DATE OF THIS AGREEMENT, NO
CLAIM AGAINST THE COMPANY OR ANY COMPANY SUBSIDIARY OTHER THAN A SPECIAL PURPOSE
VEHICLE HAS BEEN MADE IN WRITING TO THE COMPANY BY THE COUNTERPARTIES TO SUCH
CONTRACTS UNDER SUCH CONTRACTS.


4.19.        REAL ESTATE.


(A)           SECTION 4.19(A) OF THE COMPANY DISCLOSURE SCHEDULE CONTAINS A TRUE
AND COMPLETE LIST OF ALL OF THE MATERIAL LEASES, GROUND LEASES, LICENSES,
TENANCIES, SUBLEASES AND ALL OTHER OCCUPANCY AGREEMENTS IN WHICH ANY COMPANY
SUBSIDIARY (OTHER THAN A SPECIAL PURPOSE VEHICLE TO THE EXTENT SUCH AGREEMENT IS
NON-RECOURSE (EXCEPT FOR SPV GUARANTEES) TO THE COMPANY AND THE COMPANY
SUBSIDIARIES OTHER THAN ANY SPECIAL PURPOSE VEHICLE) IS A TENANT OR SUBTENANT AS
OF THE DATE HEREOF (THE LEASED AND SUBLEASED SPACE OR PARCEL OF REAL PROPERTY
THEREUNDER BEING, COLLECTIVELY, THE “LEASED PROPERTY”) (THE “LEASES”).  EXCEPT
AS WOULD NOT BE REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
COMPANY MATERIAL ADVERSE EFFECT: (I) THE COMPANY (OR THE APPLICABLE COMPANY
SUBSIDIARY) HAS GOOD AND VALID TITLE TO THE LEASEHOLD ESTATE IN ALL THE LEASED
PROPERTY, FREE AND CLEAR OF ANY LIENS AGAINST SUCH LEASEHOLD ESTATE (OTHER THAN
PERMITTED LIENS), (II) THE LEASES (WITH SUCH TERM INCLUDING SOLELY FOR PURPOSES
OF CLAUSES (II) THROUGH (V), INCLUSIVE, OF THIS SECTION 4.19(A), ALL AMENDMENTS,
AND MODIFICATIONS, SUPPLEMENTS, RENEWALS, EXTENSIONS AND GUARANTEES RELATED
THERETO) ARE VALID, BINDING AND ENFORCEABLE AGAINST THE COMPANY OR SUCH
SUBSIDIARY IN ACCORDANCE WITH THEIR TERMS AND IN FULL FORCE AND EFFECT,
(III) NEITHER THE COMPANY (OR THE APPLICABLE COMPANY SUBSIDIARY), NOR TO THE
KNOWLEDGE OF THE COMPANY, ANY OTHER PARTY TO ANY LEASE, IS IN DEFAULT UNDER SUCH
LEASE, AND NO EVENT HAS OCCURRED WHICH, WITH NOTICE OR LAPSE OF TIME, WOULD
CONSTITUTE A BREACH OR DEFAULT BY THE COMPANY (OR SUCH COMPANY SUBSIDIARY) UNDER
THE LEASES, (IV) THE COMPANY (OR THE APPLICABLE COMPANY SUBSIDIARY) HAS NOT
ASSIGNED, TRANSFERRED, CONVEYED, MORTGAGED, OR ENCUMBERED ANY INTEREST IN ANY
LEASED PROPERTY, AND (V) THE COMPANY (OR THE APPLICABLE COMPANY SUBSIDIARY OR TO
THE COMPANY’S KNOWLEDGE THE APPLICABLE OTHER COMPANY ENTITY) ENJOYS PEACEFUL AND
UNDISTURBED POSSESSION UNDER THE LEASES.

36


--------------------------------------------------------------------------------





 


(B)           NEITHER THE COMPANY NOR THE COMPANY SUBSIDIARIES (OTHER THAN THE
SPECIAL PURPOSE VEHICLES) OWNS ANY REAL PROPERTY OR INTEREST IN REAL PROPERTY
(OTHER THAN LEASEHOLD INTERESTS).


(C)           THE LEASED PROPERTY CONSTITUTES ALL REAL PROPERTY NECESSARY TO
OPERATE THE BUSINESSES OF THE COMPANY AND ITS SUBSIDIARIES IN ALL MATERIAL
RESPECTS AS PRESENTLY CONDUCTED (OTHER THAN WITH RESPECT TO THE SPECIAL PURPOSE
VEHICLES).

4.20.        Environmental.  Except as would not be reasonably likely to have,
individually or in the aggregate, a Company Material Adverse Effect: (i) the
Company and each Company Subsidiary complies, and at all times has complied, and
to the Company’s Knowledge each other Company Entity complies and at all times
has complied, with all applicable Environmental Laws, and possess and comply
with, and at all times possessed and complied with, all applicable Environmental
Permits required under such Laws; (ii) there are no Materials of Environmental
Concern or other facts, events, conditions or set of circumstances at or
relating to any property or other facility (A) currently or previously owned or
leased, by the Company or any Company Subsidiary, (B) currently managed or
operated by the Company, any Company Subsidiary other than a Special Purpose
Vehicle or (C) currently managed or operated by a Special Purpose Vehicle with
respect to which an environmental guarantee has been entered into with respect
thereto, in each case that would reasonably be expected to result in liability
of the Company or any Company Subsidiary under any applicable Environmental Law;
and (iii) neither the Company nor any Company Subsidiary has received or is
otherwise aware of any Claim or any written notification alleging that it is
liable under any Environmental Law, or any request for information pursuant to
Section 104(e) of the Comprehensive Environmental Response, Compensation and
Liability Act, as amended, or similar Law concerning any release or threatened
release of Materials of Environmental Concern at any location; and (iv) none of
the Company and the Company Subsidiaries and to the Company’s Knowledge any
other Special Purpose Vehicle has contractually assumed any liability under any
Environmental Law other than in the conduct of Development and Investment
Activities or under services contracts, property management agreements with
clients or other contracts entered into in the Ordinary Course of Business.


4.21.        INSURANCE.  SECTION 4.21 OF THE COMPANY DISCLOSURE SCHEDULE LISTS
ALL INSURANCE POLICIES INVOLVING GENERAL ERRORS AND OMISSIONS, DIRECTORS AND
OFFICERS COVERAGE OR ENVIRONMENTAL LIABILITIES OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES IN EFFECT ON THE DATE HEREOF AND TRUE AND CORRECT COPIES OF SUCH
INSURANCE POLICIES HAVE BEEN MADE AVAILABLE TO ACQUIROR.  AS OF THE DATE OF THIS
AGREEMENT, THERE IS NO MATERIAL CLAIM BY THE COMPANY OR ANY COMPANY SUBSIDIARY
PENDING UNDER ANY SUCH INSURANCE AS TO WHICH COVERAGE HAS BEEN QUESTIONED,
DENIED OR DISPUTED BY THE UNDERWRITERS OF SUCH INSURANCE.  ALL PREMIUMS PAYABLE
UNDER ALL SUCH INSURANCE HAVE BEEN PAID WHEN DUE AND THE COMPANY AND EACH
COMPANY SUBSIDIARY IS IN ALL MATERIAL RESPECTS IN FULL COMPLIANCE WITH THE TERMS
OF SUCH INSURANCE.

4.22.        Affiliate Transactions.  Except (i) for any expense reimbursements
and advances in the Ordinary Course of Business, (ii) for any employment or
consulting agreement identified in the Company Disclosure Schedule and any other
employment agreement with officers other than executive officers, (iii) for
benefits pursuant to a Company Plan, or (iv) for transactions in the Ordinary
Course of Business with any Affiliate of a non-employee member of

37


--------------------------------------------------------------------------------




 

the Company’s Board of Directors, there are no Contracts with more than $250,000
of obligations, commitments or payments remaining as of the date of this
Agreement between the Company or any Company Entity, on the one hand, and any
(x) executive officer or director of the Company or any Company Subsidiary or
any of their immediate family members (including their spouses) or any Person
known by the Company to be an Affiliate of such Person, or (y) Person known by
the Company to be a beneficial owner of five percent (5%) or more of any class
or series of voting securities of the Company.


4.23.        REQUIRED VOTE; BOARD APPROVAL; STATE TAKEOVER STATUTES.


(A)           THE ONLY VOTE REQUIRED OF THE HOLDERS OF ANY CLASS OR SERIES OF
THE COMPANY’S EQUITY INTERESTS NECESSARY TO ADOPT THIS AGREEMENT AND TO APPROVE
THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY IS THE APPROVAL OF A
MAJORITY OF THE OUTSTANDING COMPANY SHARES (THE “COMPANY STOCKHOLDER APPROVAL”).


(B)           ON OR PRIOR TO THE DATE HEREOF, THE COMPANY’S BOARD OF DIRECTORS
HAS (I) DETERMINED THAT THIS AGREEMENT, THE VOTING AGREEMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, INCLUDING THE MERGER, ARE
ADVISABLE AND IN THE BEST INTERESTS OF THE COMPANY AND THE COMPANY STOCKHOLDERS,
(II) APPROVED AND DECLARED ADVISABLE THIS AGREEMENT AND APPROVED THE VOTING
AGREEMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, INCLUDING THE
MERGER, AND (III) RESOLVED TO RECOMMEND TO THE COMPANY STOCKHOLDERS THAT THEY
VOTE IN FAVOR OF ADOPTING AND APPROVING THIS AGREEMENT (THE ACTION SET FORTH IN
CLAUSE (III) IS REFERRED TO AS THE “COMPANY RECOMMENDATION”).  SUCH APPROVAL BY
THE COMPANY’S BOARD OF DIRECTORS IS SUFFICIENT TO RENDER INAPPLICABLE TO THIS
AGREEMENT, THE VOTING AGREEMENTS AND THE MERGER AND ANY OF SUCH OTHER
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, THE RESTRICTIONS ON “BUSINESS
COMBINATIONS” SET FORTH IN SECTION 203 OF THE DGCL.  NO STATE TAKEOVER STATUTE
OR SIMILAR STATUTE OR REGULATION OF THE STATES OF DELAWARE OR TEXAS APPLIES OR
PURPORTS TO APPLY TO THE MERGER, THIS AGREEMENT, THE VOTING AGREEMENTS OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY AND NO PROVISION OF THE
ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR ANY COMPANY SUBSIDIARY WOULD,
DIRECTLY OR INDIRECTLY, RESTRICT OR IMPAIR THE ABILITY OF PARENT TO VOTE, OR
OTHERWISE TO EXERCISE THE RIGHTS OF A STOCKHOLDER WITH RESPECT TO, SHARES OF THE
COMPANY AND ANY COMPANY SUBSIDIARY THAT MAY BE ACQUIRED OR CONTROLLED BY PARENT,
AS A RESULT OF THE MERGER OR OTHERWISE.


(C)           EXCEPT AS PROVIDED IN SECTION 4.23(B), NO OTHER STATE TAKEOVER
STATUTE OR SIMILAR STATUTE OR REGULATION APPLIES OR PURPORTS TO APPLY TO THE
MERGER, THIS AGREEMENT, THE VOTING AGREEMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

4.24.        Information to Be Supplied.  The Proxy Statement will not, at the
time of the mailing thereof and at the time of the Company Stockholder Meeting
and in light of the circumstances in which they are made, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein not
misleading.  The Proxy Statement will comply as to form with the provisions of
the Exchange Act.  Notwithstanding the foregoing, the Company makes no
representation or warranty with respect to any statements made or incorporated
by reference in the Proxy Statement based on information supplied by Parent or
Acquiror in writing specifically for inclusion or incorporation by reference
therein.

38


--------------------------------------------------------------------------------


 


ARTICLE 5


REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUIROR

Except as disclosed in the Parent and Acquiror Disclosure Schedule attached
hereto, Parent and Acquiror, jointly and severally, represent and warrant to the
Company that:

5.1.          Corporate Existence and Power.  Each of Parent and Acquiror is a
corporation duly incorporated, validly existing and in good standing under the
Laws of its jurisdiction of incorporation and has all corporate powers and
authority required to own, lease and operate its properties and assets and carry
on its business as now conducted.  Each of Parent and Acquiror is duly qualified
to do business as a foreign corporation and is in good standing in each
jurisdiction where the character of the property owned, leased or operated by it
or the nature of its activities makes qualification necessary, except where the
failure to be qualified has not had and would not be reasonably likely to have,
individually or in the aggregate, a Parent Material Adverse Effect.  True and
correct copies of the certificate of incorporation and bylaws of Acquiror, and
all amendments, modifications or supplements thereto, have been provided to the
Company.

5.2.          Corporate Authorization.  The execution, delivery and performance
by each of Parent and Acquiror of this Agreement and the consummation by each of
Parent and Acquiror of the Merger and the other transactions contemplated hereby
are within the corporate powers of each of Parent and Acquiror and have been
duly and validly authorized by all necessary corporate action and no other
corporate proceedings on the part of Parent or Acquiror are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby. 
This Agreement has been duly and validly executed and delivered by each of
Parent and Acquiror and assuming that this Agreement constitutes the valid and
binding obligation of the Company, this Agreement constitutes a valid and
binding agreement of each of Parent and Acquiror, enforceable in accordance with
its terms.

5.3.          Governmental Authorization.  The execution, delivery and
performance by each of Parent and Acquiror of this Agreement and the
consummation by Parent and Acquiror of the transactions contemplated hereby will
not require any consent, approval, action, order, authorization, or permit of,
or registration, declaration or filing with, any Governmental Entity by Parent
or Acquiror other than (a) those set forth in clauses (a) through (d) of
Section 4.3 and (b) other consents, approvals, actions, orders, authorizations,
permits, registrations, declarations and filings which, if not obtained or made,
would not be reasonably likely to have, individually or in the aggregate, a
Parent Material Adverse Effect.

5.4.          Non-Contravention.  The execution, delivery and performance by
Parent and Acquiror of this Agreement and the consummation by Parent and
Acquiror of the Merger and the other transactions contemplated hereby do not and
will not (a) contravene or conflict with the Organizational Documents of Parent
or Acquiror, (b) assuming compliance with the matters referred to in
Section 5.3, contravene or conflict with any provision of Law, binding upon or
applicable to Parent or Acquiror or by which any of their respective properties
or assets is bound or affected, (c) constitute a breach or default under (or an
event that with notice or lapse of time or both could reasonably become a breach
or default) or give rise (with or without notice

39


--------------------------------------------------------------------------------




 

or lapse of time or both) to a right of termination, amendment, cancellation or
acceleration under any Contract binding upon, Parent or Acquiror or their
respective properties or assets, or (d) result in the creation or imposition of
any Lien on any asset of Parent or Acquiror other than, in the case of clauses
(b), (c) and (d) taken together, any such items that have not had and would not
be reasonably likely to have a Parent Material Adverse Effect.

5.5.          Financing.  As of the date of this Agreement, Acquiror has
received an executed commitment letter dated October 30, 2006 (the “Commitment
Letter”) from Credit Suisse and Credit Suisse Securities (USA) LLC (“Lender”),
pursuant to which Lender has committed, subject to the terms and conditions set
forth therein, to provide to Parent the amount of financing set forth in the
Commitment Letter (the “Financing”), to complete the transactions contemplated
hereby.  A true and complete copy of the Commitment Letter has been previously
provided to the Company.  Acquiror has fully paid any and all commitment fees or
other fees required by such Commitment Letter to be paid as of the date hereof. 
As of the date hereof, the Commitment Letter is valid and in full force and
effect, does not contain any material misrepresentation by Parent (other than
those resulting from inaccurate information, if any, provided by the Company)
and no event has occurred which (with or without notice, lapse of time or both)
would constitute a breach thereunder on the part of Parent or Acquiror.  There
are no conditions precedent or other contingencies related to the funding of the
full amount of the Financing, other than as set forth in or contemplated by the
Commitment Letter.  The aggregate proceeds contemplated by the Commitment
Letter, together with available cash of Parent and Acquiror, will be sufficient
for Acquiror and the Surviving Corporation to pay the aggregate Merger
Consideration, the aggregate consideration to be paid to each holder of a
Company Option and other awards pursuant to Section 3.5, any repayment or
refinancing of debt contemplated in the Commitment Letter and the fees and
expenses incurred in connection with the transactions contemplated hereby.  The
fee letter between Parent and Lender referred to in the Commitment Letter does
not contain any conditions precedent or other contingencies related to the
funding of the full amount of the Financing or any provisions that could reduce
the aggregate amount of the Financing set forth in the Commitment Letter or the
aggregate proceeds contemplated by the Commitment Letter.  As of the date
hereof, none of Parent or Acquiror has any reason to believe that any of the
conditions to the Financing will not be satisfied or that the Financing will not
be available to Parent and Acquiror on the Closing Date.

5.6.          Information to Be Supplied.  The information supplied or to be
supplied by Parent and Acquiror (if any) in writing specifically for inclusion
or incorporation by reference in the Proxy Statement will, at the time of the
mailing thereof and at the time of the Company Stockholder Meeting, not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading.

5.7.          Solvency; Surviving Corporation After the Merger.  Neither Parent
nor Acquiror is entering into the transactions contemplated by this Agreement
with the actual intent to hinder, delay or defraud either present or future
creditors.  Assuming that the representations and warranties of the Company
contained in this Agreement are true and correct in all material respects, and
after giving effect to the Merger and the other transactions contemplated
hereby, at and immediately after the Effective Time, the Surviving Corporation
(i) will be solvent (in that both the fair value of its assets will not be less
than the sum of its debts and that the present fair

40


--------------------------------------------------------------------------------




 

saleable value of its assets will not be less than the amount required to pay
its probable liability on its recourse debts as they become absolute and
matured); (ii) will have adequate capital and liquidity with which to engage in
its business; and (iii) will not have incurred and does not plan to incur debts
beyond its ability to pay as they become absolute and matured.

5.8.          Vote/Approval Required.  No vote or consent of the holders of any
class or series of capital stock of Parent is necessary to approve this
Agreement or the Merger or the transactions contemplated hereby.  The vote or
consent of Services, a wholly-owned subsidiary of Parent, as the sole
stockholder of Acquiror is the only vote or consent of the holders of any class
or series of capital stock of Parent or Acquiror necessary to approve this
Agreement or the Merger or the transactions contemplated hereby and Parent will
cause such vote to be obtained on the date of this Agreement.


5.9.          PARENT SEC DOCUMENTS.


(A)           PARENT HAS FILED ALL FORMS, REPORTS, FILINGS, REGISTRATION
STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE FILED BY IT WITH THE SEC SINCE
DECEMBER 31, 2004.  NO SUBSIDIARY OF PARENT IS REQUIRED TO FILE ANY FORM,
REPORT, REGISTRATION STATEMENT OR PROSPECTUS OR OTHER DOCUMENT WITH THE SEC
PURSUANT TO THE EXCHANGE ACT.


(B)           AS OF ITS FILING DATE, EACH PARENT SEC DOCUMENT COMPLIED AS TO
FORM IN ALL MATERIAL RESPECTS WITH THE APPLICABLE REQUIREMENTS OF THE SECURITIES
ACT AND/OR THE EXCHANGE ACT, AS THE CASE MAY BE.


(C)           NO PARENT SEC DOCUMENT FILED SINCE DECEMBER 31, 2004 PURSUANT TO
THE EXCHANGE ACT CONTAINED, AS OF ITS FILING DATE, ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITTED TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE
THE STATEMENTS MADE THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING.  NO PARENT SEC DOCUMENT, AS AMENDED OR SUPPLEMENTED,
IF APPLICABLE, FILED SINCE DECEMBER 31, 2004 PURSUANT TO THE SECURITIES ACT
CONTAINED, AS OF THE DATE ON WHICH THE DOCUMENT OR AMENDMENT BECAME EFFECTIVE,
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE ANY MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING.


(D)           EACH OF THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS AND
UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN
THE PARENT SEC DOCUMENTS WERE PREPARED IN CONFORMITY WITH GAAP (EXCEPT AS MAY BE
INDICATED IN THE NOTES THERETO) THROUGHOUT THE PERIODS INVOLVED, AND EACH FAIRLY
PRESENTS, IN ALL MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL POSITION OF THE
COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR
CONSOLIDATED RESULTS OF OPERATIONS AND CHANGES IN FINANCIAL POSITION FOR THE
PERIODS THEN ENDED (SUBJECT TO NORMAL YEAR-END ADJUSTMENTS IN THE CASE OF ANY
UNAUDITED INTERIM FINANCIAL STATEMENTS).

5.10.        Litigation.  As of the date of this Agreement, there is no Claim
pending, or, to the knowledge of Parent or Acquiror, threatened, against or
affecting Parent or Acquiror (“Parent Litigation”) or against any of their
respective assets, properties or employees before any arbitrator or Governmental
Entity that would reasonably be expected to materially adversely affect the
ability of Parent or Acquiror to consummate the Merger, and neither Parent nor

41


--------------------------------------------------------------------------------




 

Acquiror nor any of their respective properties or assets or, to the Knowledge
of Parent or Acquiror, employees is or are subject to any Order that would
reasonably be expected to materially adversely affect the ability of the Company
or Acquiror to consummate the Merger.

5.11.        No Business Conduct; Ownership.  Acquiror was incorporated on
October 25, 2006.  Since its inception, Acquiror has not engaged in any
activity, other than such actions in connection with (i) its organization and
(ii) the preparation, negotiation and execution of this Agreement and the
transactions contemplated hereby.  Acquiror has not had any operations, has not
generated any revenues and has no liabilities other than those incurred in
connection with the foregoing and in association with the Merger as provided in
this Agreement.  All of the Equity Interests of Acquiror are wholly-owned
(directly or indirectly) by Parent.


ARTICLE 6


COVENANTS OF THE COMPANY

The Company agrees as set forth below.


6.1.          COMPANY INTERIM OPERATIONS.


(A)           EXCEPT AS SET FORTH IN SECTION 6.1 OF THE COMPANY DISCLOSURE
SCHEDULE OR AS OTHERWISE EXPRESSLY CONTEMPLATED BY THIS AGREEMENT, WITHOUT THE
PRIOR WRITTEN CONSENT OF ACQUIROR (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED FOLLOWING A WRITTEN REQUEST FOR SUCH CONSENT),
FROM THE DATE HEREOF UNTIL THE EFFECTIVE TIME, THE COMPANY SHALL, AND SHALL
CAUSE EACH COMPANY SUBSIDIARY (OTHER THAN ANY SPECIAL PURPOSE VEHICLE) TO,
CONDUCT ITS BUSINESS IN ALL MATERIAL RESPECTS IN THE ORDINARY COURSE OF
BUSINESS, AND, SUBJECT TO THE LIMITATIONS, RESTRICTIONS AND PROHIBITIONS
CONTAINED HEREIN, SHALL USE ALL REASONABLE EFFORTS TO (X) MAINTAIN IN EFFECT ALL
MATERIAL PERMITS THAT ARE REQUIRED FOR THE COMPANY OR SUCH COMPANY SUBSIDIARY
(OTHER THAN ANY SPECIAL PURPOSE VEHICLE) TO CARRY ON ITS BUSINESS AS CURRENTLY
CONDUCTED, (Y) KEEP AVAILABLE THE SERVICES OF THE KEY OFFICERS, EMPLOYEES AND
INDEPENDENT CONTRACTORS SET FORTH ON SECTION 6.1(A)(Y) OF PARENT DISCLOSURE
SCHEDULE, AND (Z) PRESERVE EXISTING RELATIONSHIPS WITH ITS MATERIAL CUSTOMERS,
LENDERS, SUPPLIERS AND OTHER PERSONS HAVING MATERIAL BUSINESS RELATIONSHIPS WITH
IT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS SET FORTH IN
SECTION 6.1 OF THE COMPANY DISCLOSURE SCHEDULE OR AS OTHERWISE EXPRESSLY
CONTEMPLATED BY THIS AGREEMENT, FROM THE DATE HEREOF UNTIL THE EFFECTIVE TIME,
WITHOUT THE PRIOR WRITTEN CONSENT OF ACQUIROR (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED), THE COMPANY SHALL NOT, NOR SHALL
IT PERMIT ANY COMPANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY:

(I)            AMEND THE ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR ANY COMPANY
SUBSIDIARY OTHER THAN AMENDMENTS TO THE ORGANIZATIONAL DOCUMENTS OF COMPANY
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS IN A MANNER THAT WOULD NOT
ADVERSELY AFFECT THE CONSUMMATION OF THE MERGER, THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY AND THE FINANCING;

(II)           (A)  SPLIT, COMBINE OR RECLASSIFY ANY OF ITS EQUITY INTERESTS OR
AMEND THE TERMS OF ANY RIGHTS, WARRANTS OR OPTIONS TO ACQUIRE ITS SECURITIES,
(B) EXCEPT

42


--------------------------------------------------------------------------------




 

FOR DIVIDENDS IN THE ORDINARY COURSE OF BUSINESS BY A WHOLLY-OWNED COMPANY
SUBSIDIARY, DECLARE, SET ASIDE OR PAY ANY DIVIDEND OR OTHER DISTRIBUTION
(WHETHER IN CASH, STOCK OR PROPERTY OR ANY COMBINATION THEREOF) IN RESPECT OF
ITS EQUITY INTERESTS OR OTHERWISE MAKE ANY PAYMENTS TO HOLDERS OF SUCH EQUITY
INTERESTS IN THEIR CAPACITIES AS SUCH, OR (C) REDEEM, REPURCHASE OR OTHERWISE
ACQUIRE OR OFFER TO REDEEM, REPURCHASE, OR OTHERWISE ACQUIRE ANY OF ITS
SECURITIES OR ANY RIGHTS, WARRANTS OR OPTIONS TO ACQUIRE ITS SECURITIES, EXCEPT
IN THE CASE OF THE FOREGOING CLAUSES (A), (B) AND (C), WITH RESPECT ONLY TO
SPECIAL PURPOSE VEHICLES FOR ANY SUCH ACTIONS THAT ARE IN THE ORDINARY COURSE OF
BUSINESS;

(III)          EXCEPT WITH RESPECT TO SPECIAL PURPOSE VEHICLES AND DEVELOPMENT
AND INVESTMENT ACTIVITIES PERMITTED BY SECTION 6.1(B), TO WHICH SECTION 6.1(B)
(AND NOT THIS SECTION 6.1(A)(III)) APPLIES, ISSUE, DELIVER, SELL, EXCHANGE,
GRANT, PLEDGE, ENCUMBER OR TRANSFER OR AUTHORIZE THE ISSUANCE, DELIVERY, SALE,
GRANT, PLEDGE, ENCUMBRANCE OR TRANSFER OF, ANY EQUITY INTERESTS OF THE COMPANY
OR ANY COMPANY SUBSIDIARY OR ANY SECURITIES CONVERTIBLE INTO OR EXERCISABLE FOR,
OR ANY RIGHTS, WARRANTS OR OPTIONS TO ACQUIRE, ANY EQUITY INTERESTS OF THE
COMPANY OR ANY WHOLLY-OWNED COMPANY SUBSIDIARY, OTHER THAN THE ISSUANCE OF
COMPANY SHARES PURSUANT TO THE EXERCISE OF COMPANY OPTIONS GRANTED PRIOR TO THE
DATE HEREOF;

(IV)          EXCEPT WITH RESPECT TO SPECIAL PURPOSE VEHICLES AND DEVELOPMENT
AND INVESTMENT ACTIVITIES PERMITTED BY SECTION 6.1(B), TO WHICH SECTION 6.1(B)
(AND NOT THIS SECTION 6.1(A)(IV)) APPLIES, ACQUIRE, DIRECTLY OR INDIRECTLY
(WHETHER PURSUANT TO MERGER, STOCK OR ASSET PURCHASE, JOINT VENTURE OR
OTHERWISE), IN ONE TRANSACTION OR SERIES OF RELATED TRANSACTIONS (A) ANY PERSON,
ANY EQUITY INTERESTS OR OTHER SECURITIES OF ANY PERSON, ANY DIVISION OR BUSINESS
OF ANY PERSON OR ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF ANY PERSON OR (B) ANY
INTEREST OR INVESTMENT IN REAL PROPERTY, EXCEPT IN EITHER CASE TO THE EXTENT
(1) OTHERWISE OBLIGATED PURSUANT TO ANY CONTRACT AS OF THE DATE HEREOF, A COPY
OF WHICH HAS PREVIOUSLY BEEN MADE AVAILABLE TO PARENT SUBJECT TO REDACTION FOR
COMPETITIVELY SENSITIVE INFORMATION OR (2) SOLELY AMONG OR BETWEEN THE COMPANY
AND COMPANY SUBSIDIARIES;

(V)           EXCEPT WITH RESPECT TO SPECIAL PURPOSE VEHICLES AND DEVELOPMENT
AND INVESTMENT ACTIVITIES PERMITTED BY SECTION 6.1(B), TO WHICH SECTION 6.1(B)
(AND NOT THIS SECTION 6.1(A)(V)) APPLIES, SELL, LEASE, LICENSE, ENCUMBER OR
OTHERWISE DISPOSE OF ANY ASSETS, OR RIGHTS, OTHER THAN (A) OBSOLETE EQUIPMENT
AND PROPERTY NO LONGER USED IN THE OPERATION OF THE BUSINESS OF THE COMPANY OR
THE COMPANY SUBSIDIARIES AND (B) ASSETS WHICH DO NOT HAVE A VALUE OF MORE THAN
$1,000,000 INDIVIDUALLY OR $10,000,000 IN THE AGGREGATE;

(VI)          EXCEPT WITH RESPECT TO SPECIAL PURPOSE VEHICLES AND DEVELOPMENT
AND INVESTMENT ACTIVITIES PERMITTED BY SECTION 6.1(B), TO WHICH SECTION 6.1(B)
(AND NOT THIS SECTION 6.1(A)(VI)) APPLIES, (A) (1)  INCUR ANY INDEBTEDNESS FOR
BORROWED MONEY, EXCEPT BORROWINGS UNDER THE TERMS OF THE CREDIT AGREEMENTS TO
FUND WORKING CAPITAL IN THE ORDINARY COURSE OF BUSINESS, (2) ISSUE OR SELL ANY
DEBT SECURITIES OR WARRANTS OR OTHER RIGHTS TO ACQUIRE ANY DEBT SECURITIES OF
THE COMPANY OR ANY COMPANY SUBSIDIARY, (3) MAKE ANY LOANS, ADVANCES OR CAPITAL
CONTRIBUTIONS TO, OR INVESTMENTS IN,

43


--------------------------------------------------------------------------------




 

ANY OTHER PERSON, OTHER THAN TO THE COMPANY OR ANY COMPANY SUBSIDIARY AND OTHER
THAN ADVANCEMENTS TO DEVELOPERS OR BROKERS AND OTHER COMMISSION BASED COMPANY
EMPLOYEES OR COMPANY INDEPENDENT CONTRACTORS IN THE ORDINARY COURSE OF BUSINESS
OR (4) ASSUME, GUARANTEE OR ENDORSE, OR OTHERWISE AS AN ACCOMMODATION BECOME
RESPONSIBLE FOR, THE OBLIGATIONS OF ANY PERSON (OTHER THAN OBLIGATIONS OF THE
COMPANY OR ANY COMPANY SUBSIDIARY AND THE ENDORSEMENTS OF NEGOTIABLE INSTRUMENTS
FOR COLLECTION IN THE ORDINARY COURSE OF BUSINESS), OR (B) ENTER INTO OR
MATERIALLY AMEND ANY CONTRACT TO EFFECT ANY OF THE TRANSACTIONS PROHIBITED BY
THIS SECTION 6.1A(VI);

(VII)         EXCEPT WITH RESPECT TO SPECIAL PURPOSE VEHICLES AND DEVELOPMENT
AND INVESTMENT ACTIVITIES PERMITTED BY SECTION 6.1(B), TO WHICH SECTION 6.1(B)
(AND NOT THIS SECTION 6.1(A)(VII)) APPLIES, (A) ENTER INTO ANY EXCLUSIVITY
ARRANGEMENTS THAT WOULD: (X) BE APPLICABLE AFTER THE EFFECTIVE TIME TO PARENT OR
ANY OF ITS SUBSIDIARIES (EXCLUDING, AFTER THE EFFECTIVE TIME, THE COMPANY OR ANY
COMPANY SUBSIDIARY), (Y) RESTRICT ACTIVITIES WITH RESPECT TO A GEOGRAPHIC
LOCATION OTHER THAN RESTRICTIONS LIMITED IN SCOPE TO A SPECIFIC LOCAL MARKET (AS
OPPOSED TO BROADER REGIONAL, STATE OR NATIONAL RESTRICTIONS), OR (Z) APPLY TO
ACTIVITIES OTHER THAN DEVELOPMENT AND INVESTMENT ACTIVITIES OF THE COMPANY OR
ANY COMPANY SUBSIDIARY (OTHER THAN ANY SPECIAL PURPOSE VEHICLE), (B) ENTER ANY
CONTRACT THAT IF ENTERED INTO PRIOR TO THE DATE HEREOF WOULD BE A MATERIAL
CONTRACT PURSUANT TO CLAUSES (II), (IV), (V), (VI) OR (IX) OF THE DEFINITION OF
MATERIAL CONTRACT, (C) OTHER THAN IN THE ORDINARY COURSE OF BUSINESS, ENTER INTO
ANY CONTRACT THAT WOULD BE A MATERIAL CONTRACT PURSUANT TO CLAUSES (VII), (VIII)
OR (X) OF THE DEFINITION OF MATERIAL CONTRACT, (D) ENTER INTO ANY CONTRACTS WITH
THE PERSON SET FORTH IN SECTION 6.1(A)(VII)(D) OF THE COMPANY DISCLOSURE
SCHEDULE OTHER THAN AS SET FORTH ON SUCH SCHEDULE, (E) OTHER THAN IN THE
ORDINARY COURSE OF BUSINESS, ENTER INTO ANY CONTRACT THAT IS NOT A REVENUE
PRODUCING CONTRACT THAT WOULD BE INCLUDED IN CLAUSE (I) OF THE DEFINITION OF
MATERIAL CONTRACTS BUT WOULD NOT OTHERWISE FALL WITHIN ANY OF CLAUSES (II)
THROUGH (X) OF THE DEFINITION OF MATERIAL CONTRACTS), (F) AMEND OR MODIFY IN ANY
MATERIAL RESPECT OR TERMINATE ANY MATERIAL CONTRACT THAT THE COMPANY OR SUCH
COMPANY SUBSIDIARIES COULD NOT OTHERWISE ENTER INTO WITHOUT THE PRIOR WRITTEN
CONSENT OF PARENT, OR (G) OTHER THAN IN THE ORDINARY COURSE OF BUSINESS
OTHERWISE WAIVE, RELEASE OR ASSIGN ANY MATERIAL RIGHTS, CLAIMS OR BENEFITS OF
THE COMPANY OR ANY COMPANY SUBSIDIARY UNDER ANY MATERIAL CONTRACT;

(VIII)        EXCEPT AS REQUIRED BY APPLICABLE LAW OR THE TERMS OF ANY COMPANY
PLAN EXISTING AS OF THE DATE OF THIS AGREEMENT, (A) UNLESS PROVIDED FOR IN THE
2006 BUDGET SET FORTH IN SCHEDULE 6.1(I), INCREASE THE COMPENSATION (INCLUDING
COMMISSION RATES) OR BENEFITS OF ANY PRESENT OR FORMER DIRECTOR, OFFICER OR
EMPLOYEE OF THE COMPANY OR ANY COMPANY SUBSIDIARIES, (B) PAY A BONUS, WHETHER
ACCRUED OR UNACCRUED, TO ANY COMPANY EMPLOYEE OR COMPANY INDEPENDENT CONTRACTOR
OTHER THAN PAYMENTS PURSUANT TO THE COMPANY’S ANNUAL CASH INCENTIVE PROGRAMS AS
IN EFFECT ON THE DATE OF THIS AGREEMENT (INCLUDING THE TRAMMELL CROW COMPANY
2006 ANNUAL PRINCIPAL BONUS PLAN) IN THE ORDINARY COURSE OF BUSINESS OR UNDER
OTHER COMMITMENTS MADE OR CONTEMPLATED IN WRITING PRIOR TO OCTOBER 20, 2006
(WITH ALL IMPLEMENTATION OF ANY DISCRETIONARY ELEMENTS THEREOF BEING MADE ONLY
IN THE ORDINARY COURSE OF BUSINESS), (C) GRANT OR ALTER THE TERMS OF, ANY
SEVERANCE, RETENTION OR TERMINATION PAY OR BENEFIT TO ANY COMPANY EMPLOYEE OR
COMPANY INDEPENDENT CONTRACTOR OTHER THAN (X) PAYMENT IN

44


--------------------------------------------------------------------------------




 

THE ORDINARY COURSE OF BUSINESS TO ANY COMPANY EMPLOYEE OR COMPANY INDEPENDENT
CONTRACTOR WHOSE EMPLOYMENT IS TERMINATED BETWEEN THE DATE HEREOF AND THE
CLOSING DATE, (Y) NEWLY HIRED COMPANY EMPLOYEES RECEIVING THE BENEFITS OF THE
COMPANY’S STANDARD SEVERANCE PLAN AS IN EFFECT ON THE DATE OF THIS AGREEMENT AND
(Z) GRANTS OF RETENTION PAY IN ACCORDANCE WITH THE TRAMMELL CROW COMPANY,
RETENTION PLAN OR AS SET FORTH ON SCHEDULE 6.1(A)(VIII)(C), (D) ESTABLISH,
ADOPT, ENTER INTO, AMEND OR TERMINATE ANY COMPANY PLAN OR ANY CONTRACT THAT
WOULD BE A COMPANY PLAN IF IT WERE IN EXISTENCE AS OF THE DATE OF THIS
AGREEMENT, (E) GRANT ANY EQUITY OR EQUITY-BASED AWARDS (OTHER THAN THE ISSUANCE
OF COMPANY SHARES PURSUANT TO THE EXERCISE OF COMPANY OPTIONS GRANTED PRIOR TO
THE DATE HEREOF), (F) INCREASE THE FUNDING OBLIGATION OR CONTRIBUTION RATE OF
ANY COMPANY PLAN SUBJECT TO TITLE IV OF ERISA, (G) ALLOW FOR THE COMMENCEMENT OF
ANY NEW OFFERING PERIODS UNDER ANY EMPLOYEE STOCK PURCHASE PLANS, (H) ENTER INTO
ANY EMPLOYMENT, CONSULTING, INDEPENDENT CONTRACTOR OR SIMILAR CONTRACT, OR
AMEND, SUPPLEMENT OR MODIFY THE TERMS OF ANY SUCH EXISTING CONTRACTS EXCEPT AS
CONTEMPLATED BY THE FOLLOWING CLAUSE (I), (I) HIRE, OR OFFER TO HIRE, ANY NEW
EMPLOYEE OR ENTER INTO ANY NEW EMPLOYMENT OR INDEPENDENT CONTRACTOR
RELATIONSHIP, OR AGREE TO ENTER INTO ANY NEW INDEPENDENT CONTRACTOR RELATIONSHIP
(EXCEPT IN THE CASE OF THIS CLAUSE (I) (1) NON-MANAGEMENT EMPLOYEES IN THE
ORDINARY COURSE OF BUSINESS, (2) TO REPLACE DEPARTING MANAGEMENT EMPLOYEES OR
INDEPENDENT CONTRACTORS AFTER THE DATE HEREOF, PROVIDED THAT THE COMPENSATION
AND BENEFITS OFFERED TO SUCH REPLACEMENT DO NOT MATERIALLY EXCEED THAT OF THE
REPLACED EMPLOYEE OR INDEPENDENT CONTRACTOR, (3) WITH RESPECT TO OFFERS OF
EMPLOYMENT THAT ARE OUTSTANDING AS OF THE DATE HEREOF, AND (4) EMPLOYEES OR
INDEPENDENT CONTRACTORS ASSIGNED TO OUTSOURCING PROJECTS PURSUANT TO OUTSOURCING
CONTRACTS OR TO PROPERTIES MANAGED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES IN
THE ORDINARY COURSE OF BUSINESS), OR (J) TERMINATE ANY COMPANY EMPLOYEE OR
COMPANY INDEPENDENT CONTRACTOR UNLESS SUCH TERMINATION IS IN THE ORDINARY COURSE
OF BUSINESS;

(IX)           OTHER THAN WITH RESPECT TO SPECIAL PURPOSE VEHICLES AND
DEVELOPMENT AND INVESTMENT ACTIVITIES PERMITTED BY SECTION 6.1(B) TO WHICH THIS
SECTION 6.1(A)(IX) DOES NOT APPLY AND EXCEPT AS SET FORTH IN SECTION 6.1 OF THE
COMPANY DISCLOSURE SCHEDULE AND ON THE 2006 BUDGET SET FORTH IN SECTION 6.1 OF
THE COMPANY DISCLOSURE SCHEDULE (THE “2006 BUDGET”), AUTHORIZE OR MAKE ANY
SINGLE CAPITAL EXPENDITURE IN EXCESS OF $2,000,000 OR AGGREGATE CAPITAL
EXPENDITURES OF THE COMPANY AND THE COMPANY SUBSIDIARIES TAKEN TOGETHER, IN
EXCESS OF $10,000,000;

(X)    CHANGE THE COMPANY’S METHODS OF ACCOUNTING IN EFFECT AT DECEMBER 31,
2005, EXCEPT AS REQUIRED BY CHANGES IN GAAP OR BY REGULATION S-X OF THE EXCHANGE
ACT OR AS OTHERWISE SPECIFICALLY DISCLOSED IN THE COMPANY SEC DOCUMENTS FILED
PRIOR TO THE DATE HEREOF;

(XI)           (A) EXCEPT FOR THE PAYMENT OF ANY DEDUCTIBLE UNDER AN EXISTING
INSURANCE POLICY (OR A COMMERCIALLY REASONABLE SUBSTITUTE FOR A COMPANY ENGAGED
IN BUSINESSES SIMILAR TO THOSE OF THE COMPANY AND COMPANY SUBSIDIARIES (OTHER
THAN ANY SPECIAL PURPOSE VEHICLE)) WITH RESPECT TO A CLAIM THAT IS BEING SETTLED
BY SUCH INSURANCE COMPANY, SETTLE, PAY, COMPROMISE OR DISCHARGE, ANY CLAIM THAT
(X) REQUIRES ANY PAYMENT BY THE COMPANY AND COMPANY SUBSIDIARIES (OTHER THAN ANY
SPECIAL PURPOSE VEHICLE) IN EXCESS OF $500,000 OR (Y) INVOLVES ANY RESTRICTIONS
ON THE CONDUCT OF THE

45


--------------------------------------------------------------------------------




 

COMPANY OR ANY COMPANY SUBSIDIARY (OTHER THAN ANY SPECIAL PURPOSE VEHICLE) OR
AFFILIATES’ BUSINESS OR OTHER EQUITABLE REMEDIES THAT MATERIALLY ADVERSELY
AFFECT THE BUSINESS OF THE COMPANY OR ANY COMPANY SUBSIDIARY (OTHER THAN ANY
SPECIAL PURPOSE VEHICLE) OR (B)  SETTLE, PAY, COMPROMISE OR DISCHARGE ANY CLAIM
AGAINST THE COMPANY OR ANY COMPANY SUBSIDIARY WITH RESPECT TO OR ARISING OUT OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE VOTING AGREEMENTS;

(XII) OTHER THAN IN THE ORDINARY COURSE OF BUSINESS AND OTHER THAN WITH RESPECT
TO ANY SPECIAL PURPOSE VEHICLE, (A) MAKE OR CHANGE ANY MATERIAL TAX ELECTION,
(B) ENTER INTO ANY SETTLEMENT OR COMPROMISE OF ANY MATERIAL TAX LIABILITY,
(C) FILE ANY AMENDED COMPANY RETURN WITH RESPECT TO ANY MATERIAL TAX, (D) CHANGE
ANY ANNUAL TAX ACCOUNTING PERIOD OR ACCOUNTING METHOD, (E) ENTER INTO ANY
CLOSING AGREEMENT RELATING TO ANY MATERIAL TAX OR (F) SURRENDER ANY RIGHT TO
CLAIM A MATERIAL TAX REFUND;

(XIII)         OTHER THAN WITH RESPECT TO ANY SPECIAL PURPOSE VEHICLE, CREATE
ANY NEW BUSINESS DIVISION OR OTHERWISE ENTER INTO ANY NEW LINE OF BUSINESS;

(XIV)        FAIL TO CONTINUOUSLY MAINTAIN IN FULL FORCE AND EFFECT ITS CURRENT
INSURANCE OR A COMMERCIALLY REASONABLE SUBSTITUTE FOR A COMPANY ENGAGED IN
BUSINESSES SIMILAR TO THOSE OF THE COMPANY AND COMPANY SUBSIDIARIES (OTHER THAN
ANY SPECIAL PURPOSE VEHICLE);

(XV)         OTHER THAN WITH RESPECT TO WHOLLY-OWNED COMPANY SUBSIDIARIES OR ANY
SPECIAL PURPOSE VEHICLE, ADOPT A PLAN OF COMPLETE OR PARTIAL LIQUIDATION,
DISSOLUTION, MERGER, CONSOLIDATION, RESTRUCTURING, RECAPITALIZATION OR OTHER
REORGANIZATION OF THE COMPANY OR ANY COMPANY SUBSIDIARY (OTHER THAN ANY SPECIAL
PURPOSE VEHICLE) (OTHER THAN THIS AGREEMENT AND THE MERGER AND OTHER
TRANSACTIONS CONTEMPLATED HEREBY);

(XVI)        EXCEPT AS OTHERWISE PERMITTED BY SECTION 6.1(A)(VIII) AND EXCEPT
FOR (A) EXPENSE REIMBURSEMENTS AND ADVANCES IN THE ORDINARY COURSE OF BUSINESS
AND (B) TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS WITH AFFILIATES OF ANY
NON-EMPLOYEE MEMBER OF THE COMPANY’S BOARD OF DIRECTORS, ENTER INTO ANY CONTRACT
WITH ANY OFFICER OR DIRECTOR OF THE COMPANY OR COMPANY SUBSIDIARIES OR ANY OF
THEIR IMMEDIATE FAMILY MEMBERS (INCLUDING THEIR SPOUSES);

(XVII)       ENTER INTO ANY CONTRACT HAVING TERMS THAT (A) PROVIDE FOR THE
MAKING OF ANY PAYMENT AS A RESULT OF THE MERGER, (B) WOULD RESULT IN THE
OCCURRENCE OF A MATERIAL AND ADVERSE CHANGE IN THE RIGHTS OR OBLIGATIONS OF THE
COMPANY OR ANY OF THE COMPANY SUBSIDIARIES AS A RESULT OF THE MERGER OR (C)
WOULD RESULT IN THE OCCURRENCE OF A MATERIAL CHANGE IN THE RIGHTS OR OBLIGATIONS
OF THE COUNTERPARTY THERETO AS A RESULT OF THE MERGER;

(XVIII)      EFFECTUATE A “PLANT CLOSING” OR “MASS LAYOFF” AS THOSE TERMS ARE
DEFINED IN WARN OR ANY SIMILAR STATE LAW, AFFECTING IN WHOLE OR IN PART ANY SITE
OF EMPLOYMENT, FACILITY, OPERATING UNIT OR EMPLOYEE OF THE COMPANY OR ANY
COMPANY SUBSIDIARY (OTHER THAN ANY SPECIAL PURPOSE VEHICLE); AND

46


--------------------------------------------------------------------------------




 

(XIX)         AUTHORIZE, AGREE OR COMMIT, VERBALLY OR IN WRITING, TO DO ANY OF
THE FOREGOING.


(B)           EXCEPT AS SET FORTH IN SECTION 6.1 OF THE COMPANY DISCLOSURE
SCHEDULE OR AS OTHERWISE EXPRESSLY CONTEMPLATED BY THIS AGREEMENT, WITHOUT THE
PRIOR WRITTEN CONSENT OF ACQUIROR (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED), FROM THE DATE HEREOF UNTIL THE EFFECTIVE
TIME, THE COMPANY SHALL CAUSE EACH SPECIAL PURPOSE VEHICLE WHICH IT CONTROLS TO,
CONDUCT SUCH SPECIAL PURPOSE VEHICLE’S BUSINESS IN ALL MATERIAL RESPECTS IN THE
ORDINARY COURSE OF BUSINESS.  EXCEPT AS SET FORTH IN SECTION 6.1 OF THE COMPANY
DISCLOSURE SCHEDULE OR AS OTHERWISE EXPRESSLY CONTEMPLATED BY THIS AGREEMENT,
FROM THE DATE HEREOF UNTIL THE EFFECTIVE TIME, WITHOUT THE PRIOR WRITTEN CONSENT
OF ACQUIROR (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED), THE COMPANY SHALL CAUSE THE COMPANY SUBSIDIARIES IN THE CONDUCT OF
THEIR DEVELOPMENT AND INVESTMENT ACTIVITIES TO, AND SHALL CAUSE EACH SPECIAL
PURPOSE VEHICLE WHICH IT CONTROLS TO:

(I)            SELL, LEASE OR OTHERWISE DISPOSE OF PROPERTIES ONLY IN THE
ORDINARY COURSE OF BUSINESS, PROVIDED THAT SUCH SALE, LEASE OR OTHER DISPOSITION
DOES NOT PROVIDE FOR RECOURSE TO THE COMPANY OR ANY COMPANY SUBSIDIARY (OTHER
THAN PROJECT ENTITIES) OTHER THAN FOR (X) MASTER LEASE OBLIGATIONS,
(Y) OBLIGATIONS THAT WOULD NOT REASONABLY BE EXPECTED TO EXCEED $5,000,000 IN
THE AGGREGATE FOR ALL SUCH DISPOSITIONS IN ANY 90-DAY PERIOD, OR (Z) SPV
GUARANTEES;

(II)           ENGAGE IN ANY NEW DEVELOPMENT AND INVESTMENT ACTIVITY AFTER THE
DATE HEREOF ONLY IN THE ORDINARY COURSE OF BUSINESS;

(III)          FROM THE DATE HERETO THROUGH THE CLOSING DATE, (A) ISSUE,
DELIVER, SELL, EXCHANGE, GRANT, PLEDGE, ENCUMBER OR TRANSFER OR AUTHORIZE THE
ISSUANCE, DELIVERY, SALE, GRANT, PLEDGE, ENCUMBRANCE OR TRANSFER OF, EQUITY
INTERESTS OF ANY SPECIAL PURPOSE VEHICLE OR ANY SECURITIES CONVERTIBLE INTO OR
EXERCISABLE FOR, OR ANY RIGHTS, WARRANTS OR OPTIONS TO ACQUIRE, ANY EQUITY
INTERESTS OF SUCH SPECIAL PURPOSE VEHICLE, (B) INVEST CAPITAL ONLY IN THE
ORDINARY COURSE OF BUSINESS, AND (C) INCUR INDEBTEDNESS FOR BORROWED MONEY, IN
EACH CASE OF THE FOREGOING CLAUSES (A), (B) AND (C), ONLY IN CONNECTION WITH A
DEVELOPMENT AND INVESTMENT ACTIVITY, PROVIDED THAT

(1)           THE AGGREGATE AMOUNT OF (X) CAPITAL INVESTED (WHETHER IN THE FORM
OF EQUITY OR DEBT) BY THE COMPANY AND ALL COMPANY SUBSIDIARIES (EXCLUDING
PROJECT ENTITIES) IN PROJECT ENTITIES (“CAPITAL INVESTMENTS”) ON OR AFTER THE
DATE OF THIS AGREEMENT PLUS (WITHOUT DUPLICATION) (Y) ALL LEGALLY BINDING
COMMITMENTS TO INVEST CAPITAL (WHETHER IN THE FORM OF EQUITY OR DEBT) IN
DEVELOPMENT AND INVESTMENT ACTIVITIES (“CAPITAL COMMITMENTS”) ENTERED INTO ON OR
AFTER THE DATE OF THIS AGREEMENT BY THE COMPANY AND ALL COMPANY SUBSIDIARIES
(EXCLUDING PROJECT ENTITIES) WILL NOT EXCEED THE SUM OF (A) THE AGGREGATE AMOUNT
OF ALL UNFUNDED CAPITAL COMMITMENTS BY THE COMPANY AND ALL COMPANY SUBSIDIARIES
(EXCLUDING PROJECT ENTITIES) THAT WERE OUTSTANDING AS OF OCTOBER 29, 2006, PLUS
(B) THE AGGREGATE AMOUNT OF CASH DISTRIBUTED TO THE COMPANY AND THE COMPANY
SUBSIDIARIES (EXCLUDING PROJECT ENTITIES) ON OR AFTER THE DATE OF THIS AGREEMENT
BY PROJECT ENTITIES IN RESPECT OF PROMOTED INTERESTS, INCENTIVE FEES,
DEVELOPMENT AND

47


--------------------------------------------------------------------------------




 

INVESTMENT SERVICES FEES OR CAPITAL INVESTMENTS (WHETHER SUCH CAPITAL
INVESTMENTS ARE OUTSTANDING AS OF THE DATE OF THIS AGREEMENT OR MADE AFTER THE
DATE OF THIS AGREEMENT IN ACCORDANCE WITH THIS SECTION 6.1(B)), NET OF ANY FEES,
EMPLOYEE COMPENSATION, TAXES OR OTHER CASH EXPENSES PAYABLE BY THE COMPANY AND
THE COMPANY SUBSIDIARIES IN RESPECT OF SUCH DISTRIBUTIONS OR THE TRANSACTIONS
RELATING THERETO, PLUS (C) $60 MILLION, PLUS (D) IN THE EVENT (AND ONLY IN THE
EVENT) THAT THE CLOSING DATE DOES NOT OCCUR ON OR PRIOR TO APRIL 30, 2007, $30
MILLION;

(2)           THE COMPANY AND THE COMPANY SUBSIDIARIES WILL NOT ACQUIRE ANY
OWNERSHIP INTEREST IN ANY PROJECT OR REAL PROPERTY CONSTITUTING DEVELOPMENT AND
INVESTMENT ACTIVITIES OTHER THAN INDIRECTLY THROUGH PROJECT ENTITIES.  THE
COMPANY AND THE COMPANY SUBSIDIARIES’ DIRECT OR INDIRECT OWNERSHIP INTEREST IN
ANY PROJECT OR REAL PROPERTY CONSTITUTING DEVELOPMENT AND INVESTMENT ACTIVITIES
WILL ONLY BE HELD THROUGH ONE OR MORE PROJECT ENTITIES;

(3)           WITH RESPECT TO ANY INDIVIDUAL DEVELOPMENT AND INVESTMENT PROJECT,
THE MAXIMUM AMOUNT OF INDEBTEDNESS OR OTHER PAYMENT OBLIGATION OF THE PROJECT
ENTITIES RELATING TO SUCH PROJECT THAT IS GUARANTEED BY, OR FOR WHICH THERE IS
OTHERWISE RECOURSE TO (IN EACH CASE OTHER THAN AN SPV GUARANTEE), THE COMPANY
AND THE COMPANY SUBSIDIARIES (OTHER THAN PROJECT ENTITIES) SHALL NOT EXCEED $10
MILLION;

(4)           THE MAXIMUM AMOUNT OF INDEBTEDNESS OR OTHER PAYMENT OBLIGATION OF
THE PROJECT ENTITIES TAKEN AS A WHOLE THAT IS GUARANTEED BY, OR FOR WHICH THERE
IS OTHERWISE RECOURSE TO (IN EACH CASE OTHER THAN SPV GUARANTEES), THE COMPANY
AND THE COMPANY SUBSIDIARIES (OTHER THAN PROJECT ENTITIES) SHALL NOT EXCEED (A)
$59 MILLION IN THE AGGREGATE AT ALL TIMES ON OR PRIOR TO APRIL 30, 2007 AND (B)
$71 MILLION IN THE AGGREGATE AT ALL TIMES AFTER APRIL 30, 2007; AND

(5)           FOR ANY DEVELOPMENT AND INVESTMENT PROJECT OR INVESTMENT WITH
RESPECT TO WHICH IT IS PROPOSED THAT THE SUM OF (I) THE CAPITAL INVESTMENTS AND
(WITHOUT DUPLICATION) CAPITAL COMMITMENTS BY THE COMPANY AND COMPANY
SUBSIDIARIES (EXCLUDING PROJECT ENTITIES), AND (II) THE PORTION OF THE
INDEBTEDNESS OR OTHER PAYMENT OBLIGATION TO BE GUARANTEED (OTHER THAN AN SPV
GUARANTEE) BY THE COMPANY AND/OR ANY COMPANY SUBSIDIARIES (OTHER THAN THE
PROJECT ENTITY THAT OWNS THE DEVELOPMENT AND INVESTMENT PROJECT OR SUCH ENTITY’S
GENERAL PARTNER) EXCEED $5,000,000, SUCH DEVELOPMENT AND INVESTMENT ACTIVITY
MUST BE CONSENTED TO AND APPROVED BY MESSRS. BOB SULENTIC, JIM GROCH AND CHRIS
KIRK PRIOR TO THE TIME THAT THE SUM OF SUCH CAPITAL INVESTMENT, CAPITAL
COMMITMENT AND PORTION OF INDEBTEDNESS OR OTHER PAYMENT OBLIGATION SO GUARANTEED
EXCEEDS $5,000,000;

(IV)          NOT PAY, OR CONTRACTUALLY COMMIT TO ANY, PROMOTE COMPENSATION TO
ANY EMPLOYEES OF THE COMPANY OR ANY COMPANY SUBSIDIARY IN CONNECTION WITH ANY
DEVELOPMENT AND INVESTMENT ACTIVITY IF SUCH PAYMENT WOULD BE INCONSISTENT WITH
THE POLICIES OF THE COMPANY SET FORTH IN SECTION 6.1(B) OF THE COMPANY

48


--------------------------------------------------------------------------------




 

DISCLOSURE SCHEDULE UNLESS APPROVED BY BOB SULENTIC AFTER CONSULTATION WITH
BRETT WHITE;

(V)           NOT ENTER INTO ANY EXCLUSIVITY ARRANGEMENTS THAT WOULD: (A) BE
APPLICABLE AFTER THE EFFECTIVE TIME TO PARENT OR ANY OF ITS SUBSIDIARIES
(EXCLUDING, AFTER THE EFFECTIVE TIME, THE COMPANY OR ANY COMPANY SUBSIDIARY), OR
(B) APPLY TO ACTIVITIES OTHER THAN DEVELOPMENT AND INVESTMENT ACTIVITIES OF THE
COMPANY OR ANY COMPANY SUBSIDIARY (OTHER THAN ANY SPECIAL PURPOSE VEHICLE);

(VI)          NOT, OTHER THAN IN THE ORDINARY COURSE OF BUSINESS, ENTER INTO ANY
INTEREST RATE OR CURRENCY SWAPS, CAPS, FLOORS OR OPTION CONTRACTS OF THE COMPANY
OR ANY COMPANY SUBSIDIARY OR ANY OTHER INTEREST RATE OR CURRENCY RISK MANAGEMENT
ARRANGEMENT OR FOREIGN EXCHANGE CONTRACTS OF THE COMPANY OR ANY COMPANY
SUBSIDIARY;

(VII)         NOT, OTHER THAN IN THE ORDINARY COURSE OF BUSINESS, ENTER INTO ANY
MATERIAL CONTRACT CONCERNING COMPANY INTELLECTUAL PROPERTY;

(VIII)        NOT ENTER INTO ANY CONTRACTS WITH, OR COMMITMENTS TO, AFFILIATE OF
THE COMPANY, AS SET FORTH IN SECTION 4.22 OF THE COMPANY DISCLOSURE SCHEDULE, OR
WITH THE PERSON SET FORTH IN SECTION 6.1(A)(VII)(D) OF THE COMPANY DISCLOSURE
SCHEDULE; OR

(IX)           AMEND OR MODIFY IN ANY MATERIAL RESPECT OR TERMINATE ANY CONTRACT
THAT THE COMPANY OR SUCH COMPANY SUBSIDIARIES COULD NOT OTHERWISE ENTER INTO
WITHOUT THE PRIOR WRITTEN CONSENT OF PARENT PURSUANT TO THIS SECTION 6.1(B).


(C)           HOLDING, PARENT AND ACQUIROR ACKNOWLEDGE AND AGREE THAT (I)
NOTHING CONTAINED IN THIS AGREEMENT SHALL GIVE HOLDING, PARENT OR ACQUIROR,
DIRECTLY OR INDIRECTLY, THE RIGHT TO CONTROL OR DIRECT THE COMPANY’S OR THE
COMPANY SUBSIDIARIES’ OPERATIONS PRIOR TO THE EFFECTIVE TIME, AND (II) PRIOR TO
THE EFFECTIVE TIME, EACH OF THE COMPANY, ON THE ONE HAND, AND HOLDING, PARENT
AND ACQUIROR, ON THE OTHER HAND, SHALL EXERCISE, CONSISTENT WITH THE TERMS AND
CONDITIONS OF THIS AGREEMENT, COMPLETE CONTROL AND SUPERVISION OVER ITS
RESPECTIVE OPERATIONS.  TO THE EXTENT PARENT DETERMINES THERE ARE ANY
EXCLUSIVITY ARRANGEMENTS THAT PURPORT TO RESTRICT PARENT AND ITS SUBSIDIARIES
(OTHER THAN THE CONDUCT BY THE COMPANY, COMPANY SUBSIDIARIES AND THE SPECIAL
PURPOSE VEHICLES) FOLLOWING THE CLOSING, OR THAT THERE WILL BE ANY OTHER
INCONSISTENT CONTRACTUAL OBLIGATIONS WITH RESPECT TO ANY CONTRACTS AS A RESULT
OF THE MERGER, THE COMPANY AND PARENT WILL WORK TOGETHER IN GOOD FAITH TO SEEK
TO DEVELOP AND IMPLEMENT A PLAN MUTUALLY ACCEPTABLE TO BOTH THE COMPANY AND
PARENT TO RECONCILE SUCH RESTRICTIONS OR INCONSISTENCIES, PROVIDED THAT NEITHER
PARTY SHALL TAKE ANY ACTION WITH RESPECT THERETO PRIOR TO CLOSING UNLESS
MUTUALLY AGREED UPON BY BOTH THE COMPANY AND PARENT.

6.2.          Stockholder Meeting.  The Company shall cause a meeting of its
Stockholders (the “Company Stockholder Meeting”) to be duly called and held as
promptly as reasonably practicable after receipt of SEC confirmation that the
SEC has no further comments to the Proxy Statement for the purpose of obtaining
the Company Stockholder Approval.  Subject to Section 6.3 hereto (including the
right of the Company’s Board of Directors to amend, withdraw, modify, change,
condition or qualify the Company Recommendation pursuant to

49


--------------------------------------------------------------------------------




 

Section 6.3(b)), the Company’s Board of Directors shall recommend adoption by
the Company Stockholders of this Agreement and approval by the Company
Stockholders of the transactions contemplated hereby, including the Merger, and
the Company shall take all other reasonable lawful action to solicit and secure
the Company Stockholder Approval.  Subject to Section 6.3 hereto (including the
right of the Company’s Board of Directors to amend, withdraw, modify, change,
condition or qualify the Company Recommendation pursuant to Section 6.3(b)), the
Company Recommendation, together with a copy of the opinion referred to in
Section 4.16(b), shall be included in the Proxy Statement.  Notwithstanding
anything to the contrary contained in this Agreement, the Company may adjourn or
postpone the Company Stockholder Meeting to the extent necessary (i) to ensure
that any supplement or amendment to the Proxy Statement, which is necessary to
ensure that the Proxy Statement does not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading, is provided to its Stockholders in advance of a vote to obtain
the Company Stockholder Approval or (ii) if as of the time for which the Company
Stockholder Meeting is originally scheduled there is an insufficient number of
Company Shares represented (either in person or by proxy) to constitute a quorum
necessary to conduct the business of the Company Stockholder Meeting.


6.3.          ACQUISITION PROPOSALS; BOARD RECOMMENDATION.


(A)           THE COMPANY AGREES THAT IT SHALL NOT, NOR SHALL IT PERMIT ANY
COMPANY SUBSIDIARY TO, NOR SHALL IT AUTHORIZE OR KNOWINGLY PERMIT ANY OFFICER,
DIRECTOR, EMPLOYEE, INVESTMENT BANKER, ATTORNEY, ACCOUNTANT, AGENT OR OTHER
ADVISOR OR REPRESENTATIVE (COLLECTIVELY, “REPRESENTATIVES”) OF THE COMPANY OR
ANY COMPANY SUBSIDIARY, DIRECTLY OR INDIRECTLY, TO (I) SOLICIT, INITIATE OR
OTHERWISE KNOWINGLY ENCOURAGE THE SUBMISSION OF ANY ACQUISITION PROPOSAL,
(II) PARTICIPATE IN ANY DISCUSSIONS OR NEGOTIATIONS REGARDING, OR FURNISH TO ANY
PERSON ANY NON-PUBLIC INFORMATION WITH RESPECT TO OR IN CONNECTION WITH, OR TAKE
ANY OTHER ACTION KNOWINGLY TO FACILITATE ANY INQUIRIES OR THE MAKING OF ANY
PROPOSAL THAT CONSTITUTES, OR THAT WOULD REASONABLY BE EXPECTED TO LEAD TO, ANY
ACQUISITION PROPOSAL, (III) GRANT ANY WAIVER OR RELEASE UNDER ANY STANDSTILL OR
SIMILAR AGREEMENT WITH RESPECT TO ANY CLASS OR SERIES OF THE COMPANY’S EQUITY
INTERESTS (PROVIDED THAT THE COMPANY SHALL BE PERMITTED TO GRANT WAIVERS OR
RELEASES UNDER ANY SUCH AGREEMENTS SOLELY TO PERMIT THE COUNTERPARTY THERETO TO
MAKE AN ACQUISITION PROPOSAL), OR (IV) EXCEPT FOR THE WAIVERS AND RELEASES
PERMITTED BY THE FOREGOING CLAUSE (III) AND AS OTHERWISE PERMITTED OR REQUIRED
PURSUANT TO SECTIONS 6.3(D) AND 6.3(E), ENTER INTO ANY AGREEMENT WITH RESPECT TO
ANY ACQUISITION PROPOSAL.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS AGREEMENT, IF THE COMPANY RECEIVES AN UNSOLICITED ACQUISITION PROPOSAL FROM
A THIRD PARTY THAT CONSTITUTES A SUPERIOR PROPOSAL OR THAT THE COMPANY’S BOARD
OF DIRECTORS DETERMINES IN GOOD FAITH COULD REASONABLY BE EXPECTED TO LEAD TO
THE DELIVERY OF A SUPERIOR PROPOSAL FROM THAT THIRD PARTY, PRIOR TO OBTAINING
THE COMPANY STOCKHOLDER APPROVAL, THE COMPANY MAY, SUBJECT TO COMPLIANCE WITH
THE PROVISIONS OF THIS SECTION 6.3, FURNISH INFORMATION, INCLUDING NON-PUBLIC
INFORMATION, TO, AND ENGAGE IN DISCUSSIONS AND NEGOTIATIONS WITH, SUCH THIRD
PARTY WITH RESPECT TO ITS ACQUISITION PROPOSAL AND GRANT A WAIVER AS PROVIDED IN
CLAUSE (III) OF THE IMMEDIATELY PRECEDING SENTENCE (“PERMITTED ACTIONS”) IF THE
BOARD OF DIRECTORS OF THE COMPANY CONCLUDES IN GOOD FAITH, AFTER CONSULTATION
WITH ITS OUTSIDE FINANCIAL ADVISORS AND LEGAL ADVISORS, THAT, AS A RESULT OF
SUCH ACQUISITION PROPOSAL, THE FAILURE TO TAKE SUCH PERMITTED ACTION WOULD BE
INCONSISTENT WITH ITS FIDUCIARY DUTIES UNDER APPLICABLE LAW.

50


--------------------------------------------------------------------------------


 


(B)           EXCEPT AS PERMITTED BY THIS SECTION 6.3(B), NEITHER THE BOARD OF
DIRECTORS OF THE COMPANY NOR ANY COMMITTEE THEREOF SHALL AMEND, WITHDRAW,
MODIFY, CHANGE, CONDITION OR QUALIFY IN ANY MANNER ADVERSE TO PARENT OR
ACQUIROR, THE COMPANY RECOMMENDATION (IT BEING UNDERSTOOD AND AGREED THAT A
“STOP, LOOK AND LISTEN” COMMUNICATION BY THE BOARD OF DIRECTORS OF THE COMPANY
TO THE COMPANY STOCKHOLDERS PURSUANT TO RULE 14D-9(F) OF THE EXCHANGE ACT, IN
CONNECTION WITH THE MAKING OR AMENDMENT OF A TENDER OFFER OR EXCHANGE OFFER BY
ANY PERSON OTHER THAN THE COMPANY OR ANY COMPANY SUBSIDIARY, SHALL NOT BE DEEMED
TO CONSTITUTE AN AMENDMENT, WITHDRAWAL, MODIFICATION, CHANGE, CONDITION OR
QUALIFICATION OF THE COMPANY RECOMMENDATION FOR ALL PURPOSES OF THIS AGREEMENT,
INCLUDING SECTION 6.2 AND SECTION 10.1(D)(II), THIS SECTION 6.3 AND
SECTION 10.1(D)).  NOTWITHSTANDING ANYTHING IN THIS SECTION 6.3 TO THE CONTRARY,
PRIOR TO OBTAINING THE COMPANY STOCKHOLDER APPROVAL, THE BOARD OF DIRECTORS OF
THE COMPANY MAY AMEND, WITHDRAW, MODIFY, CHANGE, CONDITION OR QUALIFY THE
COMPANY RECOMMENDATION IN A MANNER ADVERSE TO PARENT OR ACQUIROR, IF THE BOARD
OF DIRECTORS OF THE COMPANY CONCLUDES IN GOOD FAITH, AFTER CONSULTATION WITH ITS
OUTSIDE LEGAL COUNSEL, THAT THE FAILURE TO TAKE SUCH ACTION WOULD BE
INCONSISTENT WITH ITS FIDUCIARY DUTIES UNDER APPLICABLE LAW, PROVIDED THAT IF
AND ONLY IF SUCH AMENDMENT, WITHDRAWAL, MODIFICATION, CHANGE, CONDITION OR
QUALIFICATION IS PROPOSED TO BE MADE IN RESPONSE TO ANY ACQUISITION PROPOSAL
THEN SUCH AMENDMENT, WITHDRAWAL, MODIFICATION, CHANGE, CONDITION OR
QUALIFICATION SHALL NOT BE MADE (1) UNLESS SUCH ACQUISITION PROPOSAL CONSTITUTES
A SUPERIOR PROPOSAL, (2) THE COMPANY HAS COMPLIED IN ALL MATERIAL RESPECTS WITH
THIS SECTION 6.3, (3) UNTIL AFTER THE THIRD BUSINESS DAY FOLLOWING DELIVERY TO
PARENT BY THE COMPANY OF A NOTICE OF SUPERIOR PROPOSAL AND (4) UNLESS EITHER (X)
ON OR BEFORE THE EXPIRATION OF THE THREE (3) BUSINESS DAY PERIOD FOLLOWING THE
DELIVERY TO PARENT OF THE NOTICE OF SUPERIOR PROPOSAL REFERRED TO IN THE
FOREGOING CLAUSE (3), PARENT DOES NOT MAKE A MATCHING BID IN RESPONSE TO SUCH
SUPERIOR PROPOSAL OR (Y) FOLLOWING RECEIPT OF A MATCHING BID WITHIN THE THREE
(3) BUSINESS DAY PERIOD, THE BOARD OF DIRECTORS OF THE COMPANY CONCLUDES IN GOOD
FAITH, AFTER CONSULTATION WITH ITS OUTSIDE LEGAL COUNSEL AND FINANCIAL ADVISORS
AND AFTER TAKING INTO CONSIDERATION THE MATCHING BID, THAT THE SUPERIOR PROPOSAL
TO WHICH THE NOTICE OF SUPERIOR PROPOSAL RELATES CONTINUES TO BE A SUPERIOR
PROPOSAL.  ANY ACTION PURSUANT TO THE TERMS OF THIS SECTION 6.3(B) SHALL NOT
CONSTITUTE A BREACH OF THE COMPANY’S REPRESENTATIONS, WARRANTIES, COVENANTS OR
AGREEMENTS CONTAINED IN THIS AGREEMENT.


(C)           UNLESS THE COMPANY’S BOARD OF DIRECTORS HAS PREVIOUSLY WITHDRAWN,
OR IS CONCURRENTLY THEREWITH WITHDRAWING, THE COMPANY RECOMMENDATION IN
ACCORDANCE WITH THIS SECTION 6.3 AND OTHERWISE COMPLIES WITH SECTION 6.3(D),
NEITHER THE COMPANY’S BOARD OF DIRECTORS NOR ANY COMMITTEE THEREOF SHALL
RECOMMEND ANY ACQUISITION PROPOSAL TO THE COMPANY STOCKHOLDERS OR, EXCEPT AS
OTHERWISE PERMITTED BY THIS SECTION 6.3, ENTER INTO ANY LETTER OF INTENT,
AGREEMENT IN PRINCIPLE, MERGER, ACQUISITION OR SIMILAR AGREEMENT WITH RESPECT TO
ANY ACQUISITION PROPOSAL.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS AGREEMENT, INCLUDING THIS SECTION 6.3, NOTHING SHALL PREVENT THE COMPANY’S
BOARD OF DIRECTORS FROM TAKING OR DISCLOSING A POSITION AND COMPLYING WITH RULE
14E-2 AND RULE 14D-9 UNDER THE EXCHANGE ACT WITH RESPECT TO ANY ACQUISITION
PROPOSAL OR MAKING ANY DISCLOSURE REQUIRED BY APPLICABLE LAW.


(D)           NOTWITHSTANDING ANYTHING IN THIS SECTION 6.3 TO THE CONTRARY, AT
ANY TIME PRIOR TO OBTAINING THE COMPANY STOCKHOLDER APPROVAL, THE BOARD OF
DIRECTORS OF THE COMPANY MAY, IN RESPONSE TO A SUPERIOR PROPOSAL THAT DID NOT
RESULT FROM A BREACH OF THIS SECTION 6.3, CAUSE THE COMPANY TO TERMINATE THIS
AGREEMENT PURSUANT TO SECTION 10.1(C)(II) AND

51


--------------------------------------------------------------------------------





 


CONCURRENTLY WITH SUCH TERMINATION ENTER INTO A DEFINITIVE AGREEMENT PROVIDING
FOR THE TRANSACTIONS CONTEMPLATED BY SUCH SUPERIOR PROPOSAL; PROVIDED, HOWEVER,
THAT THE COMPANY SHALL NOT TERMINATE THIS AGREEMENT PURSUANT TO SECTION
10.1(C)(II), AND ANY PURPORTED TERMINATION PURSUANT TO SECTION 10.1(C)(II) SHALL
BE VOID AND OF NO FORCE OR EFFECT, UNLESS THE COMPANY SHALL HAVE COMPLIED IN ALL
MATERIAL RESPECTS WITH ALL THE PROVISIONS OF THIS SECTION 6.3, INCLUDING THE
NOTIFICATION PROVISIONS IN THIS SECTION 6.3(D), AND WITH ALL APPLICABLE
REQUIREMENTS OF SECTION 10.2(B)(II) (INCLUDING THE PAYMENT OF THE COMPANY
TERMINATION FEE PRIOR TO OR ON THE DATE OF SUCH TERMINATION) IN CONNECTION WITH
SUCH SUPERIOR PROPOSAL; AND PROVIDED FURTHER, HOWEVER, THAT THE COMPANY SHALL
NOT EXERCISE ITS RIGHT TO TERMINATE THIS AGREEMENT PURSUANT TO SECTION
10.1(C)(II): (A) UNTIL AFTER THE THIRD BUSINESS DAY FOLLOWING DELIVERY TO PARENT
OF WRITTEN NOTICE FROM THE COMPANY ADVISING PARENT THAT THE BOARD OF DIRECTORS
OF THE COMPANY HAS RECEIVED A SUPERIOR PROPOSAL, SPECIFYING THE MATERIAL TERMS
AND CONDITIONS OF THE SUPERIOR PROPOSAL, AND IDENTIFYING THE PERSON MAKING SUCH
SUPERIOR PROPOSAL (A “NOTICE OF SUPERIOR PROPOSAL”) AND STATING THAT THE BOARD
OF DIRECTORS OF THE COMPANY INTENDS TO CAUSE THE COMPANY TO EXERCISE ITS RIGHT
TO TERMINATE THIS AGREEMENT PURSUANT TO SECTION 10.1(C)(II) (IT BEING UNDERSTOOD
AND AGREED THAT, PRIOR TO ANY TERMINATION PURSUANT TO SECTION 10.2(C)(II) TAKING
EFFECT, ANY AMENDMENT TO THE PRICE OR ANY OTHER MATERIAL TERM OF A SUPERIOR
PROPOSAL (SUCH AMENDED SUPERIOR PROPOSAL, A “MODIFIED SUPERIOR PROPOSAL”) SHALL
REQUIRE A NEW NOTICE OF SUPERIOR PROPOSAL AND A NEW THREE (3) BUSINESS DAY
PERIOD WITH RESPECT TO SUCH MODIFIED SUPERIOR PROPOSAL) AND (B) UNLESS EITHER
(X) ON OR BEFORE THE EXPIRATION OF THE THREE (3) BUSINESS DAY PERIOD FOLLOWING
THE DELIVERY TO PARENT OF ANY NOTICE OF SUPERIOR PROPOSAL, PARENT DOES NOT MAKE
A GOOD FAITH WRITTEN PROPOSAL (A “MATCHING BID”) IN RESPONSE TO SUCH SUPERIOR
PROPOSAL OR (Y) FOLLOWING RECEIPT OF A MATCHING BID WITHIN THE THREE (3)
BUSINESS DAY PERIOD, THE BOARD OF DIRECTORS OF THE COMPANY CONCLUDES IN GOOD
FAITH, AFTER CONSULTATION WITH ITS OUTSIDE LEGAL COUNSEL AND FINANCIAL ADVISORS
AND AFTER TAKING INTO CONSIDERATION THE MATCHING BID, THAT THE SUPERIOR PROPOSAL
TO WHICH THE NOTICE OF SUPERIOR PROPOSAL RELATES CONTINUES TO BE A SUPERIOR
PROPOSAL.


(E)           THE COMPANY SHALL NOTIFY PARENT PROMPTLY (BUT IN NO EVENT LATER
THAN THE NEXT BUSINESS DAY) AFTER RECEIPT BY THE COMPANY OF (I) ANY ACQUISITION
PROPOSAL, (II) ANY REQUEST FOR INFORMATION RELATING TO THE COMPANY OR ANY
COMPANY SUBSIDIARY IN CONNECTION WITH AN ACQUISITION PROPOSAL OR FOR ACCESS TO
THE PROPERTIES, BOOKS OR RECORDS OF THE COMPANY OR ANY COMPANY SUBSIDIARY, (III)
ANY INQUIRY THAT WOULD REASONABLY BE EXPECTED TO LEAD TO AN ACQUISITION PROPOSAL
OR FROM ANY PERSON SEEKING TO HAVE DISCUSSIONS OR NEGOTIATIONS WITH THE COMPANY
RELATING TO A POSSIBLE ACQUISITION PROPOSAL OR (IV) ANY REQUEST FOR A WAIVER OR
RELEASE UNDER ANY STANDSTILL OR SIMILAR AGREEMENT BY ANY PERSON THAT HAS MADE,
OR INFORMS THE BOARD OF DIRECTORS OF THE COMPANY OR SUCH COMPANY SUBSIDIARY THAT
IT IS CONSIDERING MAKING, AN ACQUISITION PROPOSAL; PROVIDED, HOWEVER, THAT PRIOR
TO PARTICIPATING IN ANY DISCUSSIONS OR NEGOTIATIONS OR FURNISHING ANY SUCH
INFORMATION, THE COMPANY SHALL RECEIVE FROM SUCH PERSON AN EXECUTED
CONFIDENTIALITY AGREEMENT ON TERMS THAT ARE NOT MATERIALLY LESS FAVORABLE TO THE
COMPANY THAN THE CONFIDENTIALITY AGREEMENT, PROVIDED THAT SUCH CONFIDENTIALITY
AGREEMENT WITH SUCH PERSON MAY CONTAIN ADDITIONAL PROVISIONS THAT EXPRESSLY
PERMIT THE COMPANY TO COMPLY WITH THE PROVISIONS OF THIS SECTION 6.3.  THE
NOTICE SHALL INDICATE THE MATERIAL TERMS AND CONDITIONS OF THE PROPOSAL OR
REQUEST AND THE IDENTITY OF THE PERSON MAKING IT AND SHALL INCLUDE A COPY OF ALL
WRITTEN MATERIALS PROVIDED BY OR ON BEHALF OF SUCH PERSON IN CONNECTION WITH
SUCH PROPOSAL, REQUEST OR INQUIRY, AND THE COMPANY WILL PROMPTLY (BUT IN NO
EVENT LATER THAN THE NEXT BUSINESS DAY FROM THE RECEIPT THEREOF) NOTIFY PARENT
AND ACQUIROR OF THE COMPANY’S RECEIPT OF ANY MATERIAL MODIFICATION OF OR
MATERIAL AMENDMENT TO ANY ACQUISITION PROPOSAL (AND THE

52


--------------------------------------------------------------------------------





 


MATERIAL TERMS OF SUCH MODIFICATION OR AMENDMENT) AND PROVIDE COPIES OF ALL
WRITTEN MATERIALS SUBSEQUENTLY PROVIDED TO, BY OR ON BEHALF OF SUCH PERSON IN
CONNECTION WITH SUCH PROPOSAL, REQUEST OR INQUIRY; PROVIDED, HOWEVER, THAT
WITHOUT LIMITING WHAT CHANGES MAY BE MATERIAL, ANY CHANGE IN THE FORM, AMOUNT,
TIMING OR OTHER ASPECTS OF THE CONSIDERATION TO BE PAID WITH RESPECT TO THE
ACQUISITION PROPOSAL SHALL BE DEEMED TO BE A MATERIAL MODIFICATION OR A MATERIAL
AMENDMENT.  THE COMPANY SHALL KEEP PARENT INFORMED IN ALL MATERIAL RESPECTS, ON
A REASONABLY CURRENT BASIS, OF THE STATUS OF ANY NEGOTIATIONS, DISCUSSIONS AND
DOCUMENTS WITH RESPECT TO SUCH ACQUISITION PROPOSAL, REQUEST OR INQUIRY.


(F)            THE COMPANY SHALL IMMEDIATELY CEASE, AND SHALL CAUSE ANY PERSON
ACTING ON ITS BEHALF TO CEASE, AND CAUSE TO BE TERMINATED ANY EXISTING
DISCUSSIONS OR NEGOTIATIONS WITH ANY THIRD PARTY CONDUCTED HERETOFORE WITH
RESPECT TO ANY ACQUISITION PROPOSAL AND SHALL REQUEST ANY SUCH THIRD PARTIES IN
POSSESSION OF CONFIDENTIAL INFORMATION ABOUT THE COMPANY OR ANY COMPANY
SUBSIDIARY THAT WAS FURNISHED BY OR ON BEHALF OF THE COMPANY OR ANY SUCH
SUBSIDIARY TO RETURN OR DESTROY ALL SUCH INFORMATION IN THE POSSESSION OF SUCH
THIRD PARTY OR THE AGENT OR ADVISOR OF SUCH THIRD PARTY.

6.4.          Termination of Credit Agreements.  On or prior to the second
Business Day prior to the Closing Date, the Company shall use its reasonable
efforts to deliver to Parent copies of payoff letters (subject to delivery of
funds as arranged by Parent and Acquiror), in reasonable form, from the
administration agents under the Credit Agreements and shall use its commercially
reasonable efforts to make arrangements for the release of all mortgages, liens
and other security over the Company’s and the Company Subsidiaries’ properties
and assets securing such obligations (subject to delivery of funds as arranged
by Parent and Acquiror, if necessary).

6.5.          Resignation of Directors.  Prior to the Effective Time, the
Company shall deliver to Acquiror evidence satisfactory to Acquiror of the
resignation of all directors of the Company effective at the Effective Time.

6.6.          Rule 16b-3.  Prior to the Effective Time, the Company shall take
such steps as may be reasonably necessary to cause dispositions of Equity
Interests of the Company (including derivative securities) pursuant to the
transactions contemplated by this Agreement by each individual who is a director
or officer of the Company to be exempted under Rule 16b-3 promulgated under the
Exchange Act in accordance with that certain No-Action Letter dated January 12,
1999 issued by the SEC regarding such matters.


ARTICLE 7


COVENANTS OF PARENT AND ACQUIROR

Each of Parent and Acquiror agrees as set forth below.


7.1.          DIRECTOR AND OFFICER LIABILITY.


(A)           PARENT, ACQUIROR AND THE SURVIVING CORPORATION AGREE THAT THE
SURVIVING CORPORATION SHALL ADOPT ON OR PRIOR TO THE EFFECTIVE TIME, IN ITS
CERTIFICATE OF INCORPORATION AND BY-LAWS, THE SAME INDEMNIFICATION, LIMITATION
OF OR EXCULPATION FROM LIABILITY AND EXPENSE ADVANCEMENT PROVISIONS AS THOSE SET
FORTH IN THE COMPANY’S CERTIFICATE OF

53


--------------------------------------------------------------------------------





 


INCORPORATION AND BY-LAWS, IN EACH CASE AS OF THE DATE OF THIS AGREEMENT, AND
THAT SUCH PROVISIONS SHALL NOT BE AMENDED, REPEALED, REVOKED OR OTHERWISE
MODIFIED FOR A PERIOD OF SIX (6) YEARS AFTER THE EFFECTIVE TIME IN ANY MANNER
THAT WOULD ADVERSELY AFFECT THE RIGHTS THEREUNDER OF THE INDIVIDUALS WHO ON OR
PRIOR TO THE EFFECTIVE TIME WERE DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS OF THE
COMPANY OR ANY COMPANY SUBSIDIARY OR ARE OTHERWISE ENTITLED TO THE BENEFIT OF
SUCH PROVISIONS, UNLESS SUCH MODIFICATION IS REQUIRED AFTER THE EFFECTIVE TIME
BY APPLICABLE LAW.


(B)           WITHOUT LIMITING ANY ADDITIONAL RIGHTS THAT ANY INDEMNIFIED PARTY
(AS DEFINED BELOW) MAY HAVE PURSUANT TO ANY EMPLOYMENT AGREEMENT,
INDEMNIFICATION AGREEMENT OR OTHERWISE, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, COMMENCING AT THE EFFECTIVE TIME, PARENT AND THE SURVIVING
CORPORATION SHALL JOINTLY AND SEVERALLY INDEMNIFY, DEFEND AND HOLD HARMLESS,
EACH PRESENT (AS OF IMMEDIATELY PRIOR TO THE EFFECTIVE TIME) AND FORMER
DIRECTOR, OFFICER OR EMPLOYEE OF THE COMPANY AND EACH COMPANY SUBSIDIARY AND
THEIR RESPECTIVE ESTATES, HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE “INDEMNIFIED PARTIES”) AGAINST ALL COSTS AND EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ AND OTHER PROFESSIONALS’ FEES AND EXPENSES),
JUDGMENTS, FINES, LOSSES, CLAIMS, DAMAGES, LIABILITIES AND SETTLEMENT AMOUNTS
PAID IN CONNECTION WITH ANY CLAIM (WHETHER ASSERTED PRIOR TO, AT OR AFTER THE
EFFECTIVE TIME) ARISING OUT OF OR PERTAINING TO ANY ACTION OR INACTION IN THEIR
CAPACITY AS DIRECTOR OR OFFICER OF THE COMPANY OR ANY COMPANY SUBSIDIARY OR
THEIR SERVING AT THE REQUEST OF THE COMPANY OR ANY COMPANY SUBSIDIARY AS A
DIRECTOR, OFFICER, EMPLOYEE, AGENT, TRUSTEE, SHAREHOLDER, PARTNER OR FIDUCIARY
OF ANOTHER PERSON, PENSION OR OTHER EMPLOYEE BENEFIT PLAN OR ENTERPRISE IN EACH
CASE OCCURRING ON OR BEFORE THE EFFECTIVE TIME (INCLUDING THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT).  WITHOUT LIMITING THE FOREGOING, IN THE EVENT
OF ANY CLAIM, (I) PARENT AND THE SURVIVING CORPORATION SHALL, JOINTLY AND
SEVERALLY, (X) PERIODICALLY ADVANCE REASONABLE FEES AND EXPENSES (INCLUDING
ATTORNEYS’ AND OTHER PROFESSIONALS’ FEES AND EXPENSES) WITH RESPECT TO THE
FOREGOING AND PAY THE REASONABLE FEES AND EXPENSES OF COUNSEL SELECTED BY EACH
INDEMNIFIED PARTY, PROMPTLY AFTER STATEMENTS THEREFOR ARE RECEIVED, PROVIDED
THAT THE INDEMNIFIED PARTY TO WHOM FEES AND EXPENSES ARE ADVANCED OR FOR WHICH
FEES AND EXPENSES OF COUNSEL ARE PAID PROVIDES AN UNDERTAKING TO REPAY SUCH
ADVANCES AND PAYMENTS IF IT IS ULTIMATELY DETERMINED THAT SUCH INDEMNIFIED PARTY
IS NOT ENTITLED TO INDEMNIFICATION, AND (Y) VIGOROUSLY ASSIST EACH INDEMNIFIED
PARTY IN SUCH DEFENSE, AND (II) SUBJECT TO THE TERMS OF THIS SECTION 7.1, PARENT
AND THE SURVIVING CORPORATION SHALL COOPERATE IN THE DEFENSE OF ANY MATTER.  IF
ANY CLAIM IS COMMENCED AS TO WHICH AN INDEMNIFIED PARTY DESIRES TO RECEIVE
INDEMNIFICATION, SUCH INDEMNIFIED PARTY SHALL NOTIFY THE SURVIVING CORPORATION
WITH REASONABLE PROMPTNESS; PROVIDED, HOWEVER, THAT FAILURE TO GIVE REASONABLY
PROMPT NOTICE TO THE SURVIVING CORPORATION SHALL NOT AFFECT THE INDEMNIFICATION
OBLIGATIONS OF PARENT AND THE SURVIVING CORPORATION HEREUNDER EXCEPT TO THE
EXTENT THAT THE FAILURE TO SO NOTIFY HAS ACTUALLY AND MATERIALLY PREJUDICED
PARENT AND THE SURVIVING CORPORATION IN SUCH CLAIM.  THE INDEMNIFIED PARTY SHALL
HAVE THE RIGHT TO RETAIN COUNSEL OF SUCH INDEMNIFIED PARTY’S OWN CHOICE TO
REPRESENT SUCH PERSON; AND SUCH COUNSEL SHALL, TO THE EXTENT CONSISTENT WITH ITS
PROFESSIONAL RESPONSIBILITIES, REASONABLY COOPERATE WITH THE SURVIVING
CORPORATION AND ANY COUNSEL DESIGNATED BY THE SURVIVING CORPORATION.  PARENT AND
THE SURVIVING CORPORATION SHALL BE LIABLE ONLY FOR ANY SETTLEMENT OF ANY CLAIM
AGAINST AN INDEMNIFIED PARTY MADE WITH PARENT OR SURVIVING CORPORATION’S WRITTEN
CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED.  PARENT AND THE SURVIVING CORPORATION SHALL NOT, WITHOUT THE PRIOR
WRITTEN CONSENT OF AN INDEMNIFIED PARTY, SETTLE OR COMPROMISE ANY CLAIM, OR
PERMIT A DEFAULT OR CONSENT TO THE ENTRY OF ANY JUDGMENT IN RESPECT THEREOF,
UNLESS SUCH SETTLEMENT, COMPROMISE OR CONSENT INCLUDES, AS AN UNCONDITIONAL TERM
THEREOF, THE GIVING BY THE CLAIMANT TO SUCH INDEMNIFIED PARTY OF AN

54


--------------------------------------------------------------------------------





 


UNCONDITIONAL RELEASE FROM ALL LIABILITY AND OBLIGATIONS (CIVIL OR CRIMINAL OR
MONETARY OR OTHERWISE) IN RESPECT OF SUCH CLAIM.


(C)           PARENT AGREES THAT THE COMPANY WILL CAUSE TO BE PUT IN PLACE
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME “TAIL” INSURANCE POLICIES WITH A CLAIMS
PERIOD OF AT LEAST SIX YEARS FROM THE EFFECTIVE TIME FROM AN INSURANCE CARRIER
WITH THE SAME OR BETTER CREDIT RATING AS THE COMPANY’S CURRENT INSURANCE CARRIER
WITH RESPECT TO DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE IN AN AMOUNT AND
SCOPE NO MORE FAVORABLE THAN THE COMPANY’S EXISTING POLICIES AS IN EFFECT AS OF
THE DATE HEREOF WITH RESPECT TO MATTERS EXISTING OR OCCURRING AT OR PRIOR TO THE
EFFECTIVE TIME.


(D)           ALL RIGHTS TO INDEMNIFICATION AND/OR ADVANCEMENT OF EXPENSES
CONTAINED IN ANY AGREEMENT WITH ANY INDEMNIFIED PARTIES AS IN EFFECT ON THE DATE
HEREOF WITH RESPECT TO MATTERS OCCURRING ON OR PRIOR TO THE EFFECTIVE TIME
(INCLUDING THE TRANSACTIONS CONTEMPLATED HEREBY) SHALL SURVIVE THE MERGER AND
CONTINUE IN FULL FORCE AND EFFECT.  PARENT AND THE SURVIVING CORPORATION SHALL
INDEMNIFY ANY INDEMNIFIED PARTY AGAINST ALL REASONABLE COSTS AND EXPENSES
(INCLUDING ATTORNEYS’ AND OTHER PROFESSIONALS’ FEES AND EXPENSES), SUCH AMOUNT
TO BE PAYABLE IN ADVANCE UPON REQUEST AS PROVIDED IN SECTION 7.1(B), RELATING TO
THE ENFORCEMENT OF SUCH INDEMNIFIED PARTY’S RIGHTS UNDER THIS SECTION 7.1 OR
UNDER ANY CHARTER, BYLAW OR AGREEMENT REGARDLESS OF WHETHER SUCH INDEMNIFIED
PARTY IS ULTIMATELY DETERMINED TO BE ENTITLED TO INDEMNIFICATION HEREUNDER OR
THEREUNDER, PROVIDED THAT SUCH INDEMNIFIED PARTY PROVIDES AN UNDERTAKING TO
REPAY ANY ADVANCES OF COSTS AND EXPENSES IF IT IS ULTIMATELY DETERMINED THAT
SUCH INDEMNIFIED PARTY IS NOT ENTITLED TO INDEMNIFICATION HEREUNDER OR
THEREUNDER.


(E)           THIS SECTION 7.1 SHALL SURVIVE THE CONSUMMATION OF THE MERGER AND
IS INTENDED TO BE FOR THE BENEFIT OF, AND SHALL BE ENFORCEABLE BY, THE
INDEMNIFIED PARTIES REFERRED TO HEREIN, THEIR HEIRS AND PERSONAL REPRESENTATIVES
AND SHALL BE BINDING ON PARENT AND THE SURVIVING CORPORATION AND THEIR
SUCCESSORS AND ASSIGNS AND THE COVENANTS AND AGREEMENTS CONTAINED HEREIN SHALL
NOT BE DEEMED EXCLUSIVE OF ANY OTHER RIGHTS TO WHICH AN INDEMNIFIED PARTY IS
ENTITLED, WHETHER PURSUANT TO LAW, CONTRACT OR OTHERWISE.


(F)            IF PARENT OR THE SURVIVING CORPORATION OR ANY OF THEIR SUCCESSORS
OR ASSIGNS (I) CONSOLIDATES WITH OR MERGES INTO ANY OTHER PERSON AND SHALL NOT
BE THE CONTINUING OR SURVIVING CORPORATION OR ENTITY OF SUCH CONSOLIDATION OR
MERGER, OR (II) TRANSFERS OR CONVEYS ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES
AND ASSETS TO ANY PERSON, THEN, AND IN EACH CASE, TO THE EXTENT NOT ASSUMED BY
OPERATION OF LAW, PROPER PROVISION SHALL BE MADE SO THAT THE SUCCESSORS AND
ASSIGNS OF PARENT OR THE SURVIVING CORPORATION, AS THE CASE MAY BE, SHALL ASSUME
THE OBLIGATIONS SET FORTH IN THIS SECTION 7.1 AND ALL RIGHTS TO INDEMNIFICATION
AND/OR ADVANCEMENT OF EXPENSES CONTAINED IN ANY AGREEMENT WITH ANY INDEMNIFIED
PARTIES AS IN EFFECT ON THE DATE HEREOF WITH RESPECT TO MATTERS OCCURRING ON OR
PRIOR TO THE EFFECTIVE TIME (INCLUDING THE TRANSACTIONS CONTEMPLATED HEREBY). 
THE PROVISIONS OF THIS SECTION 7.1 ARE INTENDED TO BE FOR THE BENEFIT OF, AND
SHALL BE ENFORCEABLE BY, THE INDEMNIFIED PARTIES AND THE SURVIVING CORPORATION,
AND HIS OR HER OR ITS HEIRS AND REPRESENTATIVES.


(G)           NOTHING IN THIS AGREEMENT IS INTENDED TO, SHALL BE CONSTRUED TO OR
SHALL RELEASE, WAIVE OR IMPAIR ANY RIGHTS TO DIRECTORS’ AND OFFICERS’ INSURANCE
CLAIMS UNDER ANY POLICY THAT IS OR HAS BEEN IN EXISTENCE WITH RESPECT TO THE
COMPANY OR ANY OF ITS OFFICERS,

55


--------------------------------------------------------------------------------





 


DIRECTORS OR EMPLOYEES, IT BEING UNDERSTOOD AND AGREED THAT THE INDEMNIFICATION
PROVIDED FOR IN THIS SECTION 7.1 IS NOT PRIOR TO OR IN SUBSTITUTION FOR ANY SUCH
CLAIMS UNDER SUCH POLICIES.


7.2.          EMPLOYEE BENEFITS.


(A)           EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 7.2, FOR A PERIOD OF
ONE (1) YEAR AFTER THE EFFECTIVE TIME, THE SURVIVING CORPORATION SHALL, AND
PARENT SHALL CAUSE THE SURVIVING CORPORATION TO, PROVIDE TO INDIVIDUALS WHO ARE
EMPLOYEES OF THE COMPANY AND EACH COMPANY SUBSIDIARY IMMEDIATELY PRIOR TO THE
EFFECTIVE TIME AND WHO SUBSEQUENTLY BECOME EMPLOYEES OF THE SURVIVING
CORPORATION (THE “CONTINUING EMPLOYEES”), WITH EMPLOYEE BENEFITS (EXCLUDING
EQUITY BASED BENEFITS OR AWARDS AND ANY DEFINED BENEFIT RETIREMENT PLAN
BENEFITS) THAT, IN THE AGGREGATE, ARE COMPARABLE TO THE EMPLOYEE BENEFITS
PROVIDED BY PARENT AND ITS SUBSIDIARIES TO SIMILARLY SITUATED EMPLOYEES OF
PARENT OR ITS SUBSIDIARIES IMMEDIATELY PRIOR TO THE EFFECTIVE TIME.


(B)           PARENT AND THE SURVIVING CORPORATION WILL CAUSE THE EMPLOYEE
BENEFIT PLANS THAT SUCH CONTINUING EMPLOYEES ARE OR BECOME ELIGIBLE TO
PARTICIPATE IN TO TAKE INTO ACCOUNT FOR PURPOSES OF ELIGIBILITY AND VESTING
THEREUNDER SERVICE BY SUCH EMPLOYEES WITH THE COMPANY OR ANY SUBSIDIARY AS IF
SUCH SERVICE WERE WITH THE SURVIVING CORPORATION OR ANY OF ITS SUBSIDIARIES, AS
THE CASE MAY BE, TO THE SAME EXTENT THAT SUCH SERVICE WAS CREDITED UNDER ANY
ANALOGOUS COMPANY PLAN IMMEDIATELY PRIOR TO THE EFFECTIVE TIME.  FOLLOWING THE
EFFECTIVE TIME, CONTINUING EMPLOYEES WILL RETAIN CREDIT FOR UNUSED VACATION AND
SICK DAYS WHICH WERE ACCRUED WITH THE COMPANY OR A SUBSIDIARY AS OF THE
EFFECTIVE TIME.  IN ADDITION, IF THE EFFECTIVE TIME FALLS WITHIN AN ANNUAL
PERIOD OF COVERAGE UNDER ANY GROUP HEALTH PLAN OF THE SURVIVING CORPORATION OR
ANY OF ITS SUBSIDIARIES, EACH CONTINUING EMPLOYEE SHALL BE GIVEN CREDIT FOR
COVERED EXPENSES PAID BY THAT EMPLOYEE UNDER COMPARABLE COMPANY PLANS DURING THE
APPLICABLE COVERAGE PERIOD THROUGH THE EFFECTIVE TIME TOWARD SATISFACTION OF ANY
ANNUAL DEDUCTIBLE LIMITATION AND OUT-OF-POCKET MAXIMUM THAT MAY APPLY UNDER THAT
GROUP HEALTH PLAN OF THE SURVIVING CORPORATION AND ITS SUBSIDIARIES.  EXCEPT AS
OTHERWISE PROVIDED IN THIS SECTION 7.2, NOTHING HEREIN SHALL LIMIT THE ABILITY
OF PARENT, THE SURVIVING CORPORATION OR ANY OF THEIR RESPECTIVE SUBSIDIARIES TO
AMEND OR TERMINATE ANY OF THE COMPANY PLANS IN ACCORDANCE WITH THEIR TERMS AT
ANY TIME.


(C)           PARENT AGREES TO ADOPT AS BINDING AND ENFORCEABLE POLICIES AND
CONTINUE AFTER THE EFFECTIVE TIME, AND TO CAUSE THE SURVIVING CORPORATION TO
CONTINUE, THE TRAMMELL CROW COMPANY 2006 ANNUAL PRINCIPAL BONUS PLAN, TRAMMELL
CROW COMPANY SEVERANCE PAY POLICY AND TRAMMELL CROW COMPANY RETENTION PLAN (THE
“2006 PLANS”), IN EACH CASE AS ADOPTED BY THE BOARD OF DIRECTORS OF THE COMPANY
PRIOR TO THE EFFECTIVE TIME AND IN THE FORM SET FORTH ON, OR WITH RESPECT TO THE
TRAMMELL CROW COMPANY RETENTION PLAN IN ACCORDANCE WITH THE TERM SHEET SET FORTH
ON, SECTION 7.2(C) OF THE COMPANY DISCLOSURE SCHEDULE, WITH RESPECT TO
CONTINUING EMPLOYEES UNTIL (I) THE PAYMENT OF ALL AMOUNTS DUE AND PAYABLE UNDER
THE TRAMMELL CROW COMPANY RETENTION PLAN AND WITH RESPECT TO CALENDAR YEAR 2006
IN THE CASE OF THE TRAMMELL CROW COMPANY 2006 ANNUAL PRINCIPAL BONUS PLAN AND
(II) THE ONE-YEAR ANNIVERSARY OF THE CLOSING DATE IN THE CASE OF THE TRAMMELL
CROW COMPANY SEVERANCE PAY POLICY.

56


--------------------------------------------------------------------------------





 


(D)           EFFECTIVE AS OF THE DAY IMMEDIATELY PRECEDING THE EFFECTIVE DATE,
THE COMPANY SHALL TAKE ALL CORPORATE ACTIONS NECESSARY TO EFFECTUATE THE
TERMINATION OF THE TRAMMELL CROW COMPANY RETIREMENT SAVINGS PLAN (THE “COMPANY
401(K) PLAN”), SUBJECT TO AND CONDITIONED UPON THE OCCURRENCE OF THE EFFECTIVE
TIME, UNLESS PARENT PROVIDES NOTICE TO THE COMPANY AT LEAST 15 DAYS PRIOR TO THE
EFFECTIVE TIME THAT THE COMPANY 401(K) PLAN SHALL NOT BE TERMINATED.  THE PARENT
SHALL RECEIVE FROM THE COMPANY EVIDENCE THAT ACTION TO EFFECTUATE THE
TERMINATION OF THE COMPANY 401(K) PLAN HAS BEEN TAKEN PURSUANT TO A RESOLUTION
OF THE COMPANY’S BOARD OF DIRECTORS (THE FORM AND SUBSTANCE OF SUCH RESOLUTION
SHALL BE SUBJECT TO REVIEW AND APPROVAL OF THE PARENT, WHICH APPROVAL SHALL NOT
BE UNREASONABLY WITHHELD).


(E)           THE PROVISIONS OF THIS SECTION 7.2 ARE FOR THE SOLE BENEFIT OF THE
PARTIES TO THIS AGREEMENT AND NOTHING HEREIN, EXPRESSED OR IMPLIED, IS INTENDED
OR SHALL BE CONSTRUED TO CONFER UPON OR GIVE TO ANY PERSON (INCLUDING FOR THE
AVOIDANCE OF DOUBT ANY COMPANY EMPLOYEES OR COMPANY INDEPENDENT CONTRACTORS),
OTHER THAN THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS, ANY LEGAL OR EQUITABLE OR OTHER RIGHTS OR REMEDIES (WITH RESPECT TO THE
MATTERS PROVIDED IN THIS SECTION 7.2) UNDER ANY PROVISION OF THIS AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, THE PROVISIONS OF THIS SECTION 7.2(E) SHALL IN NO
WAY LIMIT ANY LEGAL OR EQUITABLE OR OTHER RIGHTS OR REMEDIES OF ANY PERSON
(INCLUDING FOR THE AVOIDANCE OF DOUBT ANY COMPANY EMPLOYEES OR COMPANY
INDEPENDENT CONTRACTORS) UNDER THE 2006 PLANS OR UNDER ANY OTHER CONTRACT OR
COMMUNICATIONS BETWEEN SUCH PERSON AND ANY OF THE COMPANY, PARENT OR THE
SURVIVING CORPORATION.

7.3.          Transfer Taxes.  The parties shall cooperate in the preparation,
execution and filing of all returns, questionnaires, applications or other
documents regarding all state, local and foreign real property transfer or
gains, sales, use, transfer, value added, stock transfer and stamp taxes, any
transfer, recording, registration and other fees or similar Taxes (“Transfer
Taxes”) which become payable in connection with the transactions contemplated by
this Agreement that are required to be filed on or before the Effective Time. 
All Transfer Taxes (including any interest or penalties with respect thereto)
attributable to the Merger shall be timely paid by Parent, Acquiror or the
Surviving Corporation and expressly shall not be a liability of the holder of
any Company Shares.


7.4.          DEBT TENDER OFFER OR REDEMPTION.


(A)           NO LATER THAN SEVEN (7) DAYS AFTER THE DATE OF THIS AGREEMENT,
PARENT SHALL CAUSE CB RICHARD ELLIS SERVICES, INC. (“SERVICES”) TO LAUNCH A
TENDER OFFER AND CONSENT SOLICITATION (THE ”DEBT TENDER OFFER”) FOR ALL OF THE
OUTSTANDING 9-3/4% SENIOR NOTES DUE MAY 15, 2010 OF SERVICES (THE ”NOTES”) ON
THE TERMS SET FORTH ON SCHEDULE 7.4.  PROMPTLY UPON THE RECEIPT OF THE REQUESTED
CONSENTS WITH RESPECT TO THE INDENTURE, PARENT WILL CAUSE SERVICES TO ENTER INTO
A SUPPLEMENTAL INDENTURE OR SUPPLEMENTAL INDENTURES REFLECTING THE AMENDMENTS TO
SUCH INDENTURES APPROVED BY SUCH REQUESTED CONSENT AND PARENT WILL USE ALL
REASONABLE EFFORTS TO CAUSE THE RELEVANT INDENTURE TRUSTEE TO PROMPTLY ENTER
INTO SUCH SUPPLEMENTAL INDENTURE OR SUPPLEMENTAL INDENTURES; PROVIDED, THAT THE
AMENDMENTS CONTAINED IN SUCH SUPPLEMENTAL INDENTURES SHALL BECOME OPERATIVE UPON
THE ACCEPTANCE OF THE NOTES TENDERED IN THE DEBT TENDER OFFER.  THE CLOSING OF
ANY DEBT TENDER OFFER SHALL NOT BE CONDITIONED ON THE OCCURRENCE OF THE CLOSING,
AND PARENT SHALL USE, AND SHALL CAUSE SERVICES TO USE, ALL REASONABLE EFFORTS TO
CAUSE THE DEBT TENDER OFFER TO CLOSE ON OR PRIOR TO THE CLOSING DATE.  UPON THE
CLOSING

57


--------------------------------------------------------------------------------





 


OF THE DEBT TENDER OFFER IN ACCORDANCE WITH THE TERMS OF THE DEBT TENDER OFFER,
PARENT WILL CAUSE SERVICES TO ACCEPT FOR PURCHASE AND PURCHASE THE NOTES
TENDERED IN THE DEBT TENDER OFFER (THE ”TENDERED NOTES”) AND PURCHASE ALL OF THE
TENDERED NOTES, INCLUDING PAYMENT OF ANY APPLICABLE PREMIUMS, AND ALL RELATED
FEES AND EXPENSES.  FOR PURPOSES OF THIS AGREEMENT, “CONSENT SOLICITATION” MEANS
A SOLICITATION OF THE REQUESTED CONSENTS FROM THE HOLDERS OF THE NOTES; AND
“REQUESTED CONSENTS” MEANS THE CONSENTS OF HOLDERS OF A MAJORITY IN PRINCIPAL
AMOUNT OF THE NOTES TO THE AMENDMENTS TO THE INDENTURE AND THE NOTES DESCRIBED
IN SECTION 7.4 OF THE PARENT DISCLOSURE SCHEDULE OR IN THE APPLICABLE CONSENT
SOLICITATION MATERIALS, AS THE CASE MAY BE.


(B)           IN THE EVENT THAT THE REQUESTED CONSENTS SHALL NOT HAVE BEEN
OBTAINED BY SERVICES ON OR PRIOR TO MARCH 16, 2007, PARENT SHALL PROMPTLY
THEREAFTER DELIVER, OR CAUSE TO BE DELIVERED, TO THE HOLDERS OF THE NOTES A
NOTICE OF REDEMPTION FOR ALL OF THE OUTSTANDING NOTES AND TAKE, OR CAUSE TO BE
TAKEN, ALL OTHER ACTIONS REASONABLY NECESSARY TO CAUSE THE REDEMPTION OF THE
NOTES PURSUANT TO THE INDENTURE, DATED AS OF MAY 22, 2003, BETWEEN SERVICES AND
U.S. BANK NATIONAL ASSOCIATION (AS AMENDED, THE “INDENTURE”) AND, AS OF MARCH
16, 2007, THE SATISFACTION AND DISCHARGE OF THE INDENTURE AND THE NOTES.

7.5.          Parent Board of Directors.  Subject to applicable Law and the
rules of the New York Stock Exchange, Parent shall cause its Board of Directors
to include (either pursuant to newly-created directorships and/or vacancies, as
determined by Parent in its sole discretion) the following individuals (each
such individual in clause (a) to be selected by Parent in its discretion,
subject to the consent of such individual to serve as a member of the Board of
Directors of Parent and subject as to any individual described in clause (a) or
(b) to the satisfaction of Parent’s corporate governance guidelines as in effect
as of the date of this Agreement):  (a) two members of the Board of Directors of
the Company immediately prior to the Effective Time who will qualify as
“independent” (as defined by Section 303A.02 of the New York Stock Exchange
Listed Company Manual and Section 10A of the Exchange Act (or any successor
provisions)) members of the Board of Directors of Parent, which appointment to
the Board of Directors of Parent shall become effective at or promptly after the
Effective Time, and (b) the chief executive officer of the Company immediately
prior to the Effective Time, which appointment of the chief executive officer of
the Company to the Board of Directors of Parent shall become effective on the
Closing Date.


ARTICLE 8


COVENANTS OF PARENT ACQUIROR AND THE COMPANY

The parties hereto agree as set forth below.

8.1.          Efforts.  Subject to Section 8.2 and the other terms and
conditions of this Agreement, each party will use all reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable under applicable Law to consummate the
Merger and the other transactions contemplated by this Agreement, including
preparing and filing as promptly as practicable all documentation to effect all
necessary filings, notices, petitions, statements, registrations, submissions of
information, applications and other documents necessary to consummate the Merger
and the other transactions contemplated by this

58


--------------------------------------------------------------------------------




 

Agreement; provided, however, that in no event shall any Party or its
Subsidiaries be required to pay, and without Parent’s prior consent the Company
and the Company Subsidiaries shall not pay, prior to the Effective Time any fee,
penalties or other consideration to any Third Party to obtain any consent or
approval required for the consummation of the Merger under any Contract.


8.2.          GOVERNMENTAL APPROVALS.


(A)           EXCEPT FOR THE FILINGS AND NOTIFICATIONS MADE PURSUANT TO
APPLICABLE ANTITRUST LAWS, TO WHICH SECTIONS 8.2(B), (C), (D), (E), (F), (G),
(H) AND (I), AND NOT THIS SECTION 8.2(A), SHALL APPLY, WITHIN TEN (10) BUSINESS
DAYS AFTER THE DATE HEREOF, EACH OF PARENT, ACQUIROR AND THE COMPANY SHALL, AND
SHALL CAUSE ITS SUBSIDIARIES TO PREPARE AND FILE WITH THE APPROPRIATE
GOVERNMENTAL ENTITIES SUCH AUTHORIZATIONS, CONSENTS, NOTIFICATIONS,
CERTIFICATIONS, REGISTRATIONS, DECLARATIONS AND FILINGS THAT ARE NECESSARY IN
RESPECT OF THE PERMITS SET FORTH ON SCHEDULE 8.2(A) AND SHALL DILIGENTLY AND
EXPEDITIOUSLY PROSECUTE, AND SHALL COOPERATE FULLY WITH EACH OTHER IN THE
PROSECUTION OF, SUCH MATTERS.


(B)           ON OR BEFORE NOVEMBER 6, 2006, OR ANY SHORTER PERIOD AS REQUIRED
BY APPLICABLE ANTITRUST LAWS, EACH OF PARENT AND THE COMPANY SHALL FILE, OR
CAUSE TO BE FILED BY THEIR RESPECTIVE “ULTIMATE PARENT ENTITIES”, ANY
NOTIFICATION AND REPORT FORMS AND RELATED MATERIAL REQUIRED TO BE FILED BY IT
WITH THE FEDERAL TRADE COMMISSION  (THE “FTC”) AND THE ANTITRUST DIVISION OF THE
UNITED STATES DEPARTMENT OF JUSTICE UNDER THE HSR ACT (THE “ANTITRUST DIVISION”)
WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THEREAFTER
SHALL PROMPTLY MAKE ANY FURTHER FILINGS PURSUANT THERETO THAT MAY BE NECESSARY,
PROPER OR ADVISABLE.


(C)           UPON AND SUBJECT TO THE TERMS OF THIS SECTION 8.2, PARENT AND THE
COMPANY SHALL, AND SHALL CAUSE THEIR RESPECTIVE SUBSIDIARIES TO: (I) USE ALL OF
THEIR RESPECTIVE REASONABLE EFFORTS TO OBTAIN PROMPT TERMINATION OF ANY WAITING
PERIOD UNDER THE HSR ACT AND PROMPT TERMINATION OF ANY OTHER REQUISITE WAITING
PERIOD UNDER ANY APPLICABLE LAW; (II) REASONABLY COOPERATE AND CONSULT WITH EACH
OTHER IN CONNECTION WITH THE MAKING OF ALL FILINGS, NOTIFICATIONS AND ANY OTHER
MATERIAL ACTIONS PURSUANT TO THIS SECTION 8.2, INCLUDING SUBJECT TO APPLICABLE
LAW, BY PERMITTING COUNSEL FOR THE OTHER PARTY TO REVIEW IN ADVANCE, AND
CONSIDER IN GOOD FAITH THE VIEWS OF THE OTHER PARTY IN CONNECTION WITH, ANY
PROPOSED WRITTEN COMMUNICATION TO ANY GOVERNMENTAL ENTITY AND BY PROVIDING
COUNSEL FOR THE OTHER PARTY WITH COPIES OF ALL FILINGS AND SUBMISSIONS MADE BY
SUCH PARTY AND ALL CORRESPONDENCE BETWEEN SUCH PARTY (AND ITS ADVISORS) WITH ANY
GOVERNMENTAL ENTITY AND ANY OTHER INFORMATION SUPPLIED BY SUCH PARTY AND SUCH
PARTY’S SUBSIDIARIES TO A GOVERNMENTAL ENTITY OR RECEIVED FROM SUCH A
GOVERNMENTAL ENTITY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT; PROVIDED, HOWEVER, THAT (A) MATERIALS MAY BE REDACTED BEFORE BEING
PROVIDED TO THE OTHER PARTY (X) TO REMOVE (1) REFERENCES CONCERNING THE
VALUATION OF PARENT, THE COMPANY, OR ANY OF THEIR SUBSIDIARIES, (2) INDEPENDENT
BROKER PRODUCTION INFORMATION AND (3) INDIVIDUAL CUSTOMER PRICING INFORMATION,
(Y) AS NECESSARY TO COMPLY WITH CONTRACTUAL ARRANGEMENTS, AND (Z) AS NECESSARY
TO AVOID DISCLOSURE OF OTHER COMPETITIVELY SENSITIVE INFORMATION OR TO ADDRESS
REASONABLE PRIVILEGE OR CONFIDENTIALITY CONCERNS, AND (B) COPIES OF DOCUMENTS
FILED BY A PARTY HERETO PURSUANT TO ITEM 4(C) OF THE NOTIFICATION AND REPORT
FORM FILED WITH THE FTC AND THE ANTITRUST DIVISION PURSUANT TO SECTION 8.2(B)
SHALL NOT BE REQUIRED TO BE PROVIDED TO ANY OTHER PARTY HERETO; (III) FURNISH TO
THE OTHER PARTIES SUCH INFORMATION AND ASSISTANCE AS SUCH PARTIES REASONABLY MAY
REQUEST IN CONNECTION WITH THE PREPARATION OF ANY SUBMISSIONS TO, OR AGENCY
PROCEEDINGS BY, ANY GOVERNMENTAL ENTITY;

59


--------------------------------------------------------------------------------





 


AND (IV) PROMPTLY INFORM THE OTHER PARTY OF ANY COMMUNICATIONS WITH, AND
INQUIRIES OR REQUESTS FOR INFORMATION FROM, SUCH GOVERNMENTAL ENTITIES IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  MATERIALS
INCLUDED IN SECTIONS 8.2(A) AND 8.2(B) ABOVE WILL BE PROVIDED TO OUTSIDE COUNSEL
PURSUANT TO A JOINT DEFENSE AGREEMENT (THE “JOINT DEFENSE AGREEMENT”) SO LONG AS
THE PRODUCING PARTY HAS THE LEGAL RIGHT TO PROVIDE SUCH MATERIALS TO OUTSIDE
COUNSEL FOR THE OTHER PARTY PURSUANT TO A JOINT DEFENSE AGREEMENT.


(D)           IF ANY OBJECTIONS ARE ASSERTED BY ANY GOVERNMENTAL ENTITY WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY, OR IF ANY ACTION IS INSTITUTED
BY ANY GOVERNMENTAL ENTITY CHALLENGING ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY AS VIOLATIVE OF ANY APPLICABLE ANTITRUST LAW OR AN ORDER IS ISSUED
ENJOINING THE MERGER UNDER ANY APPLICABLE ANTITRUST LAW, PARENT AND ACQUIROR
SHALL, SUBJECT TO THE PROVISIONS OF THIS SECTION 8.2, USE ALL REASONABLE EFFORTS
TO RESOLVE ANY SUCH OBJECTIONS OR CHALLENGE AS SUCH GOVERNMENTAL ENTITY MAY HAVE
TO SUCH TRANSACTIONS UNDER SUCH LAW OR TO HAVE SUCH ORDER VACATED, REVERSED OR
OTHERWISE REMOVED IN ACCORDANCE WITH APPLICABLE LEGAL PROCEDURES WITH THE GOAL
OF ENABLING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT TO BE CONSUMMATED BY
THE END DATE, INCLUDING SUBJECT TO SECTION 8.2(E), AN AGREEMENT TO (I) SELL OR
OTHERWISE DISPOSE OF, OR HOLD SEPARATE AND AGREE TO SELL OR OTHERWISE DISPOSE
OF, ASSETS, CATEGORIES OF ASSETS OR BUSINESSES OF THE COMPANY OR ITS
SUBSIDIARIES; (II) TERMINATE EXISTING RELATIONSHIPS AND CONTRACTUAL RIGHTS AND
OBLIGATIONS OF THE COMPANY OR ITS SUBSIDIARIES; (III) TERMINATE ANY RELEVANT
VENTURE OR OTHER ARRANGEMENT OF THE COMPANY; OR (IV) EFFECTUATE ANY OTHER CHANGE
OR RESTRUCTURING OF THE COMPANY (AND TO ENTER INTO AGREEMENTS OR STIPULATE TO
THE ENTRY OF AN ORDER OR DECREE OR FILE APPROPRIATE APPLICATIONS WITH THE FTC,
THE ANTITRUST DIVISION OR OTHER GOVERNMENTAL ENTITY), AND THE COMPANY SHALL USE
ALL REASONABLE EFFORTS TO ASSIST PARENT AND ACQUIROR IN EFFECTUATING THE
FOREGOING; PROVIDED, HOWEVER, THAT (A) THE COMPANY SHALL NOT TAKE ANY OF THE
FOREGOING ACTIONS WITHOUT THE PRIOR WRITTEN CONSENT OF PARENT, AND (B) PARENT
SHALL NOT TAKE ANY OF THE FOREGOING ACTIONS WITHOUT THE PRIOR WRITTEN CONSENT OF
THE COMPANY IF SUCH ACTIONS WOULD BIND THE COMPANY TO TAKE ANY ACTION (INCLUDING
PAYING MONEY OR ENTERING INTO ANY OTHER OBLIGATION) IRRESPECTIVE OF WHETHER THE
CLOSING OCCURS.  PARENT, ACQUIROR AND THE COMPANY AND THEIR RESPECTIVE
SUBSIDIARIES SHALL, SUBJECT TO THE PROVISIONS OF THIS SECTION 8.2, USE ALL THEIR
RESPECTIVE REASONABLE EFFORTS TO SEEK TO LIFT, REVERSE OR REMOVE ANY TEMPORARY
RESTRAINING ORDER, PRELIMINARY OR PERMANENT INJUNCTION OR OTHER ORDER OR DECREE
THAT WOULD OTHERWISE GIVE RISE TO A FAILURE OF ANY ANTITRUST CONDITIONS.


(E)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, (I) PARENT AND ACQUIROR WILL NOT BE OBLIGATED TO AGREE TO TAKE ANY
ACTION, OR ACCEPT ANY CONDITIONS, RESTRICTIONS, OBLIGATIONS OR REQUIREMENTS WITH
RESPECT TO PARENT AND ITS SUBSIDIARIES (AS CONSTITUTED WITHOUT GIVING EFFECT TO
THE MERGER) AND (II) PARENT AND ACQUIROR SHALL NOT BE OBLIGATED TO AGREE, AND
NEITHER THE COMPANY NOR ANY SUBSIDIARY SHALL AGREE WITHOUT PARENT’S PRIOR
WRITTEN CONSENT, TO TAKE ANY ACTION OR ACCEPT ANY CONDITIONS, RESTRICTIONS,
OBLIGATIONS OR REQUIREMENTS WITH RESPECT TO THE COMPANY AND ITS SUBSIDIARIES IF
SUCH ACTIONS, CONDITIONS, RESTRICTIONS, OBLIGATIONS OR REQUIREMENTS WOULD HAVE,
OR WOULD BE REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
COMPANY MATERIAL ADVERSE EFFECT OR WOULD RESULT IN THE SALE, DIVESTITURE, OTHER
DISPOSITION OR LOSS OF TWENTY-FIVE PERCENT (25%) OR MORE OF THE CONSOLIDATED
REVENUE OF ANY ONE OR MORE OF THE FOLLOWING BUSINESSES OF THE COMPANY:  PROPERTY
MANAGEMENT, FACILITIES MANAGEMENT, OR PROJECT MANAGEMENT (AND WHETHER ANY SUCH
DISPOSITION WOULD, INDIVIDUALLY OR IN THE AGGREGATE WITH OTHER DISPOSITIONS IN
SUCH LINE OF BUSINESS, RESULT IN A LOSS OF TWENTY-PERCENT (25%) OR MORE OF THE
CONSOLIDATED REVENUE OF SUCH LINE OF BUSINESS SHALL

60


--------------------------------------------------------------------------------



 


BE DETERMINED ON A PRO FORMA BASIS BY UTILIZING THE CONSOLIDATED RESULTS OF
OPERATIONS OF THE COMPANY FOR THE YEAR ENDING 2006 AND ASSUMING THAT THE
DISPOSITION OCCURRED ON JANUARY 1, 2006).


(F)            PARENT WILL DETERMINE STRATEGY, LEAD ALL PROCEEDINGS AND
COORDINATE ALL ACTIVITIES WITH RESPECT TO SEEKING ANY ACTIONS, CONSENTS,
APPROVALS OR WAIVERS OF ANY GOVERNMENTAL ENTITY AS CONTEMPLATED HEREBY, AND,
SUBJECT TO THE OTHER PROVISIONS OF THIS SECTION 8.2 (INCLUDING SECTION 8.2(E)),
THE COMPANY AND ITS SUBSIDIARIES WILL TAKE SUCH LAWFUL ACTIONS AS REASONABLY
REQUESTED BY PARENT IN CONNECTION WITH OBTAINING SUCH CONSENTS, APPROVALS OR
WAIVERS. NOTWITHSTANDING PARENT’S RIGHTS TO LEAD ALL PROCEEDINGS AS PROVIDED IN
THE PRIOR SENTENCE, PARENT SHALL NOT REQUIRE THE COMPANY TO, AND THE COMPANY
SHALL NOT BE REQUIRED TO, TAKE ANY ACTION WITH RESPECT TO SATISFYING THE
ANTITRUST CONDITIONS WHICH WOULD BIND THE COMPANY OR ITS SUBSIDIARIES
IRRESPECTIVE OF WHETHER THE CLOSING OCCURS.


(G)           IN FURTHERANCE AND NOT IN LIMITATION OF THE OTHER COVENANTS OF THE
PARTIES CONTAINED IN THIS SECTION 8.2, EACH PARTY AGREES TO COOPERATE AND USE
ALL REASONABLE EFFORTS TO ASSIST IN ANY DEFENSE BY ANY OTHER PARTY HERETO OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT BEFORE ANY GOVERNMENTAL ENTITY
REVIEWING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING BY
PROVIDING (AS PROMPTLY AS PRACTICABLE) SUCH INFORMATION AS MAY BE REQUESTED BY
SUCH GOVERNMENTAL ENTITY OR SUCH ASSISTANCE AS MAY BE REASONABLY REQUESTED BY
THE OTHER PARTY HERETO IN SUCH DEFENSE.


(H)           AS USED HEREIN, “ANTITRUST CONDITIONS” MEANS ANY OF THE CONDITIONS
SET FORTH IN SECTION 9.1(B) AND SECTION 9.1(C) (BUT SOLELY, IN THE CASE OF
SECTION 9.1(C), TO THE EXTENT THE ORDER, INJUNCTION, JUDGMENT OR DECREE REFERRED
TO IN SUCH SECTION IS ISSUED OR BROUGHT UNDER APPLICABLE ANTITRUST LAWS).


(I)            FROM THE DATE OF THIS AGREEMENT THROUGH THE DATE OF TERMINATION
OF THE REQUIRED WAITING PERIOD UNDER THE HSR ACT, THE COMPANY, PARENT AND
ACQUIROR AND THEIR RESPECTIVE SUBSIDIARIES SHALL NOT TAKE ANY ACTION THAT WOULD
REASONABLY BE EXPECTED TO HINDER OR DELAY THE OBTAINING OF CLEARANCE OR THE
EXPIRATION OF THE APPLICABLE WAITING PERIOD UNDER THE HSR ACT OR ANY OTHER
APPLICABLE ANTITRUST LAW.

8.3.          Proxy Statement.  As soon as practicable and in any event no later
than ten (10) days after execution of this Agreement, the Company shall prepare
the preliminary Proxy Statement and file the preliminary Proxy Statement with
the SEC under the Exchange Act.  The Company shall use all reasonable efforts to
have the preliminary Proxy Statement cleared by the SEC.  Parent, Acquiror and
the Company shall cooperate with each other in the preparation of the Proxy
Statement, and the Company shall notify Acquiror of the receipt of any comments
of the SEC with respect to the Proxy Statement and of any requests by the SEC
for any amendment or supplement thereto or for additional information and shall
provide to Parent promptly copies of all correspondence between the Company or
any representative of the Company and the SEC.  Parent shall promptly provide
the Company with such information regarding Parent and its Subsidiaries as may
be required to be included in the Proxy Statement or as may be reasonably
required to respond to any comment of the SEC.  The Company shall give Parent
and its counsel a reasonable opportunity to review and comment on the Proxy
Statement and any other documents filed with the SEC or mailed to the Company
Stockholders prior to

61


--------------------------------------------------------------------------------




 

their being filed with, or sent to, the SEC or mailed to the Company
Stockholders and shall give Parent and its counsel a reasonable opportunity to
review and comment on all amendments and supplements to the Proxy Statement and
any other documents filed with, or sent to, the SEC or mailed to the Company
Stockholders and all responses to requests for additional information and
replies to comments prior to their being filed with, or sent to, the SEC or
mailed to Company Stockholders.  Each of the Company, Parent and Acquiror agrees
to use all reasonable efforts, after consultation with the other parties hereto,
to respond promptly to all such comments of and requests by the SEC.  As
promptly as practicable after the Proxy Statement has been cleared by the SEC,
the Company shall file the definitive Proxy Statement with the SEC and cause the
Proxy Statement to be mailed to the Stockholders of record, as of the record
date established by the Board of Directors of the Company.  Each of the Company,
Parent and Acquiror promptly shall correct any information provided (or omitted)
by it and used in the Proxy Statement that shall have become false or misleading
in any material respect to ensure that the Proxy Statement does not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they are made, not misleading, and the Company shall take all steps
necessary to file with the SEC and have cleared by the SEC any amendment or
supplement to the Proxy Statement as to correct the same and to cause the Proxy
Statement as so corrected to be disseminated to the Company Stockholders, in
each case to the extent required by applicable Law.

8.4.          Public Announcements.  The parties shall cooperate with each other
in the development and distribution of, and consult with each other before
issuing, any press release or making any public statement or announcement with
respect to this Agreement, the Voting Agreements and the transactions
contemplated hereby and thereby and shall not issue any such press release or
make any such public statement or announcement without the prior consent of the
other parties (which shall not be unreasonably withheld or delayed), except as
may be required by applicable Law or any listing agreement with any national
securities exchange.


8.5.          ACCESS TO INFORMATION; NOTIFICATION OF CERTAIN MATTERS.


(A)           FROM THE DATE HEREOF UNTIL THE EFFECTIVE TIME AND SUBJECT TO
APPLICABLE LAW, THE COMPANY AND EACH COMPANY SUBSIDIARY SHALL, UPON REASONABLE
ADVANCE NOTICE, (I) GIVE PARENT AND ACQUIROR AND THEIR COUNSEL, FINANCIAL
ADVISORS, FINANCING SOURCES, AUDITORS AND OTHER AUTHORIZED REPRESENTATIVES
REASONABLE ACCESS (IN ACCORDANCE WITH SUCH PROCEDURES AS ARE MUTUALLY AGREED TO
BETWEEN PARENT AND THE COMPANY PRIOR TO ANY SUCH ACCESS) TO ITS OFFICES,
PROPERTIES, BOOKS AND RECORDS; (II) FURNISH OR MAKE AVAILABLE TO PARENT AND
ACQUIROR AND THEIR COUNSEL, FINANCIAL ADVISORS, FINANCING SOURCES, AUDITORS AND
OTHER AUTHORIZED REPRESENTATIVES ANY FINANCIAL AND OPERATING DATA AND OTHER
MATERIAL INFORMATION IN THE POSSESSION OF THE COMPANY OR ANY COMPANY SUBSIDIARY
AS THOSE PERSONS MAY REASONABLY REQUEST; AND (III) INSTRUCT ITS EMPLOYEES,
COUNSEL, FINANCIAL ADVISORS, FINANCING SOURCES, AUDITORS AND OTHER AUTHORIZED
REPRESENTATIVES TO COOPERATE WITH THE REASONABLE REQUESTS OF PARENT AND ACQUIROR
AND THEIR COUNSEL, FINANCIAL ADVISORS, AUDITORS AND OTHER AUTHORIZED
REPRESENTATIVES, IN THE CASE OF CLAUSES (I), (II) AND (III), FOR THE PURPOSE OF
FAMILIARIZING ITSELF WITH THE COMPANY AND EACH OF ITS SUBSIDIARIES IN
ANTICIPATION OF OR REASONABLY RELATED TO THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, INCLUDING THE INTEGRATION OF THE COMPANY, THE
COMPANY SUBSIDIARIES, THE MINORITY INVESTMENTS AND THE SPECIAL PURPOSES VEHICLES
AND THEIR RESPECTIVE BUSINESSES, OPERATIONS, ASSETS AND PROPERTIES WITH THOSE OF
PARENT AND ACQUIROR.  ANY ACCESS

62


--------------------------------------------------------------------------------




 

pursuant to this Section 8.5 shall be conducted in a manner which will not
interfere unreasonably with the conduct of the business of the Company and its
Subsidiaries and shall be in accordance with this Section 8.5(a) and any other
existing agreements or obligations binding on the Company or any of its
Subsidiaries.  Unless otherwise required by Law or as otherwise provided in this
Agreement, each of Parent and Acquiror will hold, and will cause its respective
officers, employees, counsel, financial advisors, financing sources, auditors
and other authorized representatives to hold any nonpublic information obtained
in any investigation in confidence in accordance with, and agrees to be bound
by, the terms of the Confidentiality Agreement.  No investigations pursuant to
this Section 8.5(a) shall affect any representations or warranties of the
parties herein or the conditions to the obligations of the parties hereto.  From
the date hereof until the Effective Time, the Company shall, and shall cause its
Subsidiaries to, provide Parent and Acquiror with reasonable access, upon
reasonable prior notice to Chris Kirk, the General Counsel of the Company or any
Person designated by him to receive such notices, to employees and consultants
of the Company and its Subsidiaries for the purpose of enabling Parent and
Acquiror to meet with and make offers of employment or service to one or more of
said individuals and to discuss integration and other transition matters with
respect to the transactions contemplated hereby; provided, however that the
Company shall have the right to have a representative attend each such meeting. 
Notwithstanding the foregoing provisions of this Section 8.5(a), the Company
shall not be required to, or to cause any of its Subsidiaries to, grant access
or furnish information to Parent.  Acquiror or any of their respective
representatives to the extent that (A) such information is of a competitively
sensitive nature, subject to an attorney/client or attorney work product
privilege or (B) such access or the furnishing of such information is prohibited
by law or an existing Contract.  Notwithstanding the foregoing provisions of
this Section 8.5(a), Parent and Acquiror shall not have access to personnel
records of the Company or any of its Subsidiaries relating to individual
performance or evaluation records, medical histories or other information that
in the Company’s good faith opinion  the disclosure of which could subject the
Company or any of its Subsidiaries to risk of liability.  In addition, except as
otherwise expressly permitted pursuant to this Section 8.5(a), Parent and
Acquiror shall not contact any personnel of the Company or its Subsidiaries
regarding or in connection with the transactions contemplated by this Agreement
without the express prior consent of Trammell Crow Company’s general counsel or
such other person as has been designated by him in writing.  Each of Parent and
Acquiror agrees that it will not, and will cause its representatives not to, use
any information obtained pursuant to this Section 8.5(a) for any purpose
unrelated to the consummation of the transactions contemplated by this Agreement
or the conduct of the business of the Company, Company Subsidiaries, Special
Purpose Vehicles and Company Minority Investments after the Effective Time,
including the integration of the Company, the Company Subsidiaries, the Minority
Investments and the Special Purposes Vehicles and their respective businesses,
operations, assets and properties with those of Parent and Acquiror.


(B)           THE COMPANY SHALL GIVE PROMPT NOTICE TO PARENT AND ACQUIROR, AND
PARENT AND ACQUIROR SHALL GIVE PROMPT NOTICE TO THE COMPANY, OF (I) ANY
REPRESENTATION OR WARRANTY OF SUCH PARTY CONTAINED IN THIS AGREEMENT THAT HAS
BECOME UNTRUE OR INACCURATE SUCH THAT THE CONDITIONS SET FORTH IN ARTICLE 9
WOULD NOT BE SATISFIED; (II) ANY FAILURE OF THE COMPANY OR PARENT AND ACQUIROR,
AS THE CASE MAY BE, TO COMPLY WITH OR SATISFY, ANY COVENANT OR AGREEMENT
CONTAINED IN THIS AGREEMENT TO BE COMPLIED WITH OR SATISFIED BY IT HEREUNDER
SUCH THAT THE CONDITIONS SET FORTH IN ARTICLE 9 WOULD NOT BE SATISFIED;
(III) ANY NOTICE OR OTHER COMMUNICATION

63


--------------------------------------------------------------------------------




 

from any Third Party alleging that the consent of such Third Party is or may be
required in connection with the transactions contemplated by this Agreement; and
(iv) the occurrence of any event, development or circumstance which has had or
would be reasonably likely to result in a Company Material Adverse Effect or
Parent Material Adverse Effect, as applicable; provided, however, that the
delivery of any notice pursuant to this Section 8.5(b) shall not limit or
otherwise affect (x) the representations, warranties, covenants or agreements of
the parties hereto or (y) the remedies available hereunder to the party giving
or receiving such notice.

8.6.          Disposition of Litigation.  The Company will consult with Parent
with respect to any action by any Third Party to restrain or prohibit or
otherwise oppose the Merger or the other transactions contemplated by this
Agreement or any Voting Agreement and, subject to Section 6.3, will use all
reasonable efforts to resist any such effort to restrain or prohibit or
otherwise oppose the Merger or the other transactions contemplated by this
Agreement or any Voting Agreement.  Parent may participate in (but not control)
the defense of any stockholder litigation against the Company and its directors
relating to the transactions contemplated by this Agreement or any Voting
Agreement at Parent’s sole cost and expense.  In addition, subject to
Section 6.3, the Company will not voluntarily cooperate with any Third Party
which has sought or may hereafter seek to restrain or prohibit or otherwise
oppose the Merger or the other transactions contemplated by this Agreement or
any Voting Agreement and will reasonably cooperate with Parent to resist any
such effort to restrain or prohibit or otherwise oppose the Merger or the other
transactions contemplated by this Agreement or any Voting Agreement.

8.7.          Confidentiality Agreements.  The parties acknowledge that the
Company and the Parent entered into the Confidentiality Agreement, which
Confidentiality Agreement shall continue in full force and effect in accordance
with its terms until the earlier of (a) the Effective Time or (b) the expiration
of the Confidentiality Agreement according to its terms.  Subject to Section 6.3
hereto, without the prior written consent of Parent, neither the Company nor any
Company Subsidiary will waive or fail to enforce any provision of any
confidentiality or similar agreement which the Company or any Company Subsidiary
has entered into in connection with any completed or proposed business
combination relating to the Company or such Company Subsidiary.


8.8.          FINANCING ARRANGEMENTS.


(A)           PARENT AND ACQUIROR SHALL USE ALL REASONABLE EFFORTS TO TAKE, OR
CAUSE TO BE TAKEN, ALL ACTIONS AND DO, OR CAUSE TO BE DONE, ALL THINGS
NECESSARY, PROPER OR ADVISABLE TO ARRANGE THE FINANCING ON THE TERMS AND
CONDITIONS DESCRIBED IN THE COMMITMENT LETTER, INCLUDING USING ALL REASONABLE
EFFORTS TO (I) SATISFY ON A TIMELY BASIS ALL CONDITIONS APPLICABLE TO PARENT AND
ACQUIROR TO OBTAINING THE FINANCING SET FORTH THEREIN, (II) PRIOR TO THE LAST
DAY OF THE MARKETING PERIOD, NEGOTIATE AND ENTER INTO DEFINITIVE AGREEMENTS WITH
RESPECT THERETO ON THE TERMS AND CONDITIONS CONTEMPLATED BY THE COMMITMENT
LETTER (INCLUDING ANY RELATED FLEX PROVISIONS) OR ON OTHER TERMS IN THE
AGGREGATE NOT MATERIALLY LESS FAVORABLE TO PARENT AND IN NO EVENT LESS FAVORABLE
AS TO PRICING AND OTHER ECONOMIC TERMS (AS DETERMINED IN THE GOOD FAITH
REASONABLE JUDGMENT OF PARENT), (III) TIMELY PREPARE THE NECESSARY OFFERING
CIRCULARS, PRIVATE PLACEMENT MEMORANDA, OR OTHER OFFERING DOCUMENTS OR MARKETING
MATERIALS WITH RESPECT TO THE FINANCING, (IV) COMMENCE THE SYNDICATION
ACTIVITIES CONTEMPLATED BY THE COMMITMENT LETTER WITHIN SEVEN (7) DAYS FOLLOWING
THE INITIATION DATE AND (V) CONSUMMATE THE FINANCING AT OR PRIOR

64


--------------------------------------------------------------------------------




 


TO CLOSING.  PARENT SHALL GIVE THE COMPANY PROMPT NOTICE (A) OF ANY MATERIAL
BREACH BY ANY PARTY OF THE COMMITMENT LETTER OF WHICH PARENT OR ACQUIROR BECOMES
AWARE, (B) IF AND WHEN PARENT OR ACQUIROR BECOMES AWARE THAT ANY PORTION OF THE
FINANCING CONTEMPLATED BY THE COMMITMENT LETTER WILL NOT BE AVAILABLE TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND (C) OF ANY
TERMINATION OF THE COMMITMENT LETTER.  PARENT AND ACQUIROR SHALL KEEP THE
COMPANY INFORMED ON A REASONABLY CURRENT BASIS IN REASONABLE DETAIL OF THE
STATUS OF THEIR EFFORTS TO ARRANGE THE FINANCING OR ALTERNATIVE FINANCING AND
PROVIDE TO THE COMPANY COPIES OF EXECUTED COPIES OF THE DEFINITIVE DOCUMENTS
RELATED TO THE FINANCING OR ALTERNATIVE FINANCING (EXCLUDING ANY FEE LETTERS,
ENGAGEMENT LETTERS OR OTHER AGREEMENTS THAT ARE CONFIDENTIAL BY THEIR TERMS). 
IF ANY PORTION OF THE FINANCING BECOMES UNAVAILABLE ON THE TERMS AND CONDITIONS
CONTEMPLATED IN THE COMMITMENT LETTER, PARENT AND ACQUIROR SHALL USE ALL
REASONABLE EFFORTS TO ARRANGE TO OBTAIN ALTERNATIVE FINANCING, INCLUDING FROM
ALTERNATIVE SOURCES, ON TERMS NOT MATERIALLY LESS FAVORABLE TO PARENT IN THE
AGGREGATE AND IN NO EVENT LESS FAVORABLE AS TO PRICING AND OTHER ECONOMIC TERMS
(AS DETERMINED IN THE GOOD FAITH REASONABLE JUDGMENT OF PARENT) THAN THE
FINANCING CONTEMPLATED BY THE COMMITMENT LETTER (“ALTERNATIVE FINANCING”) AS
PROMPTLY AS PRACTICABLE FOLLOWING THE OCCURRENCE OF SUCH EVENT AND THE FOREGOING
CLAUSES (I) THROUGH (V) SHALL BE APPLICABLE TO THE ALTERNATIVE FINANCING. 
PARENT AND ACQUIROR SHALL (1) COMPLY IN ALL MATERIAL RESPECTS WITH THE
COMMITMENT LETTER, (2) ENFORCE IN ALL MATERIAL RESPECTS THEIR RIGHTS UNDER THE
COMMITMENT LETTER AND (3) NOT PERMIT ANY MATERIAL AMENDMENT OR MODIFICATION TO
BE MADE TO, OR ANY WAIVER OF ANY MATERIAL PROVISION OR REMEDY UNDER, THE
COMMITMENT LETTER OR THE FEE LETTER REFERRED TO IN THE COMMITMENT LETTER WITHOUT
THE PRIOR WRITTEN CONSENT OF THE COMPANY.  PARENT AND ACQUIROR SHALL PROVIDE
NOTICE TO THE COMPANY PROMPTLY UPON RECEIVING THE FINANCING OR, IF APPLICABLE,
THE ALTERNATIVE FINANCING.


(B)           THE COMPANY AGREES TO PROVIDE, AND SHALL CAUSE THE COMPANY
SUBSIDIARIES AND ITS AND THEIR REPRESENTATIVES TO PROVIDE, ALL REASONABLE
COOPERATION (INCLUDING WITH RESPECT TO TIMELINESS) IN CONNECTION WITH THE
ARRANGEMENT OF THE FINANCING AS MAY BE REASONABLY REQUESTED BY PARENT (PROVIDED
THAT SUCH REQUESTED COOPERATION DOES NOT UNREASONABLY INTERFERE WITH THE ONGOING
OPERATIONS OF THE COMPANY AND THE COMPANY SUBSIDIARIES), INCLUDING (I)
PARTICIPATION IN MEETINGS, DRAFTING SESSIONS, PRESENTATIONS, ROAD SHOWS, AND
RATING AGENCY AND DUE DILIGENCE SESSIONS, (II) FURNISHING PARENT AND ITS
FINANCING SOURCES WITH FINANCIAL AND OTHER PERTINENT INFORMATION REGARDING THE
COMPANY AS MAY BE REASONABLY REQUESTED BY PARENT TO CONSUMMATE THE FINANCING,
INCLUDING ALL FINANCIAL STATEMENTS AND FINANCIAL DATA WITH RESPECT TO THE
COMPANY AND THE COMPANY SUBSIDIARIES REQUIRED TO SATISFY CONDITIONS 3. AND 4.
SET FORTH IN ANNEX II OF THE COMMITMENT LETTER (THE “REQUIRED FINANCIAL
INFORMATION”), (III) REASONABLY ASSISTING PARENT AND ITS FINANCING SOURCES IN
THE PREPARATION OF (A) OFFERING DOCUMENTS, BUSINESS PROJECTIONS, PRO FORMA
FINANCIAL INFORMATION, PRIVATE PLACEMENT MEMORANDA, BANK INFORMATION, MEMORANDA,
PROSPECTUSES AND SIMILAR DOCUMENTS FOR ANY PORTION OF THE FINANCING OR
ALTERNATIVE FINANCING AND (B) MATERIALS FOR RATING AGENCY PRESENTATIONS, (IV)
REASONABLY COOPERATING WITH THE MARKETING EFFORTS OF PARENT AND ITS FINANCING
SOURCES FOR ANY PORTION OF THE FINANCING, (V) TAKING ALL ACTION REASONABLY
REQUESTED BY PARENT SO THAT EFFECTIVE AS OF THE EFFECTIVE TIME (A) THE BOARD OF
DIRECTORS OF EACH COMPANY SUBSIDIARY THAT WILL BECOME A GUARANTOR UNDER PARENT’S
CREDIT FACILITIES CONSISTS OF ONE OR MORE EMPLOYEES OF PARENT OR ITS
SUBSIDIARIES AND (B) ONE OR MORE EMPLOYEES OF PARENT OR ITS SUBSIDIARIES IS
APPOINTED AS AN OFFICER OF SUCH COMPANY SUBSIDIARY, (VI) REASONABLY COOPERATING
WITH PARENT’S LEGAL COUNSEL IN CONNECTION WITH ANY LEGAL OPINIONS THAT SUCH
LEGAL COUNSEL MAY BE REQUIRED TO DELIVER IN CONNECTION WITH THE FINANCING,
INCLUDING USING ALL REASONABLE EFFORTS TO REMEDY ANY CORPORATE CONDITIONS WHICH
MAY IMPEDE THE DELIVERY

65


--------------------------------------------------------------------------------




 

of any required legal opinion, (vii) using all reasonable efforts to obtain
surveys and title insurance as reasonably requested by Parent, (viii)
authorizing the independent auditor of the Company to provide its opinion and
consents with respect to the financial statements included in the Required
Financial Information, and (ix) providing monthly and quarterly unaudited
financial statements (excluding footnotes) within the timeframe, and solely to
the extent that the Company prepares such financial statements for the Company’s
Board of Directors, provided that (A) none of the Company or any Company
Subsidiary shall be required to incur any liability in connection with the
Financing or Alternative Financing prior to the Effective Time, (B) the
pre-Closing Board of Directors of the Company and the pre-Closing directors,
managers and general partners of Company Subsidiaries shall not be required to
adopt resolutions approving the agreements, documents and instruments pursuant
to which the Financing or Alternative Financing is obtained, (C) none of the
Company or any Company Subsidiary shall be required to execute prior to the
Effective Time any definitive financing documents, including any credit or other
agreements, pledge or security documents, or other certificates, legal opinions
or documents in connection with the Financing or Alternative Financing,
(D) except as expressly provided above, none of the Company or any Company
Subsidiary shall be required to take any corporate actions prior to the
Effective Time to permit the consummation of the Financing on the Alternative
Financing and (E) Parent and Acquiror shall jointly and severally indemnify,
defend and hold harmless the pre-Closing directors and officers of the Company
and the Company Subsidiaries from and against any liability or obligation to
providers of the Financing or Alternative Financing in connection with the
Financing or Alternative Financing.  Except for the representations and
warranties of the Company set forth in Article 4 of this Agreement, the Company
shall not have any liability to Parent or Acquiror in respect of any financial
statements, other financial information or data or other information provided
pursuant to this Section 8.8.  If this Agreement is terminated prior to the
Effective Time, Parent shall, promptly upon request by the Company, reimburse
the Company for all reasonable out-of-pocket costs incurred by the Company or
the Company Subsidiaries in connection with such cooperation.  The Company
agrees that the consolidated balance sheets, statements of income and cash flows
and all other financial statements of the Company and its Subsidiaries included
in the Required Financial Information will be prepared in accordance with GAAP
consistently applied throughout the periods involved and will each fairly
present, in all material respects, the financial condition and results of
operations and cash flows and statements of stockholders equity of such entities
in accordance with GAAP as of and for the periods presented therein (subject to
normal year-end adjustments in the case of unaudited interim financial
statements and also subject to the absence of notes to the financial statements
that may be required by GAAP and subject to the Company’s ability to obtain
financial information from Savills plc.  If the Company is unable to account for
its investment in Savills plc utilizing the equity method of accounting because
of the Company’s inability to obtain adequate financial information from Savills
plc to so account for such investment, then the parties agree that for purposes
of this Section 8.8(b) and Section 4.8 the failure to do so in the Company’s
financial statements shall not be deemed to render such financial statements
inconsistent, or noncompliant, with GAAP.  The parties hereto acknowledge and
agree that the provision of separate financial statements or other separate
financial data regarding Savills plc shall not be required in order for the
Company to comply with its obligations pursuant to this Section 8.8(b) or for
Parent and Acquiror to satisfy conditions 3. and 4. set forth in Annex II of the
Commitment Letter.

66


--------------------------------------------------------------------------------




 


(C)           PARENT, ACQUIROR AND THE COMPANY SHALL REASONABLY COOPERATE WITH
EACH OTHER SUCH THAT THE COMPANY HAS REASONABLE TIME AND OPPORTUNITY TO PUBLICLY
ANNOUNCE THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE COMPANY AND
ITS CONSOLIDATED SUBSIDIARIES THAT ARE REFLECTED IN THE FINANCIAL INFORMATION,
INCLUDING THE REQUIRED FINANCIAL INFORMATION, PRIOR TO OR CONTEMPORANEOUSLY WITH
THE DELIVERY OF SUCH FINANCIAL INFORMATION TO PARENT’S AND ACQUIROR’S FINANCING
SOURCES, INCLUDING LENDER, IN CONNECTION WITH THE FINANCING OR ALTERNATIVE
FINANCING.


8.9.          INVESTIGATION AND AGREEMENT BY PARENT AND ACQUIROR; NO OTHER
REPRESENTATIONS OR WARRANTIES.


(A)           PARENT AND ACQUIROR ACKNOWLEDGE AND AGREE THAT THEY HAVE MADE
THEIR OWN INQUIRY AND INVESTIGATION INTO, AND, BASED THEREON, HAVE FORMED AN
INDEPENDENT JUDGMENT CONCERNING, THE COMPANY AND ITS SUBSIDIARIES AND THEIR
BUSINESSES AND OPERATIONS, AND PARENT AND ACQUIROR HAVE REQUESTED SUCH DOCUMENTS
AND INFORMATION FROM THE COMPANY AS EACH SUCH PARTY CONSIDERS MATERIAL IN
DETERMINING WHETHER TO ENTER INTO THIS AGREEMENT AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT.  EACH OF PARENT AND ACQUIROR
ACKNOWLEDGES AND AGREES THAT IT HAS HAD AN OPPORTUNITY TO ASK ALL QUESTIONS OF
AND RECEIVE ANSWERS FROM THE COMPANY WITH RESPECT TO ANY MATTER SUCH PARTY
CONSIDERS MATERIAL IN DETERMINING WHETHER TO ENTER INTO THIS AGREEMENT AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT.  IN CONNECTION WITH
PARENT’S AND ACQUIROR’S INVESTIGATION OF THE COMPANY AND ITS SUBSIDIARIES AND
THEIR BUSINESSES AND OPERATIONS, PARENT AND ACQUIROR AND THEIR REPRESENTATIVES
HAVE RECEIVED FROM THE COMPANY OR ITS REPRESENTATIVES CERTAIN PROJECTIONS AND
OTHER FORECASTS FOR THE COMPANY AND ITS SUBSIDIARIES AND CERTAIN ESTIMATES,
PLANS AND BUDGET INFORMATION.  EACH OF PARENT AND ACQUIROR ACKNOWLEDGES AND
AGREES THAT THERE ARE UNCERTAINTIES INHERENT IN ATTEMPTING TO MAKE SUCH
PROJECTIONS, FORECASTS, ESTIMATES, PLANS AND BUDGETS; THAT PARENT AND ACQUIROR
ARE FULLY RESPONSIBLE FOR MAKING THEIR OWN EVALUATION OF THE COMPANY INCLUDING
AS TO THE ADEQUACY AND ACCURACY OF ALL ESTIMATES, PROJECTIONS, FORECASTS, PLANS
AND BUDGETS SO FURNISHED TO THEM OR THEIR REPRESENTATIVES, AND THAT THE COMPANY
DOES NOT MAKE ANY REPRESENTATIONS REGARDING SUCH ESTIMATES, PROJECTIONS,
FORECASTS, PLANS AND BUDGETS EXCEPT AS PROVIDED IN ARTICLE 4.  NOTWITHSTANDING
THE FOREGOING OR ANY OTHER PROVISIONS OF THIS AGREEMENT, NO INFORMATION OR
KNOWLEDGE OBTAINED IN ANY INVESTIGATION CONDUCTED BY PARENT OR ACQUIROR OR
PROVIDED TO PARENT OR ACQUIROR SHALL AFFECT OR BE DEEMED TO MODIFY ANY
REPRESENTATION OR WARRANTY CONTAINED HEREIN OR THE CONDITIONS TO THE OBLIGATIONS
OF THE PARTIES HERETO TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


(B)           EACH OF PARENT AND ACQUIROR AGREES THAT, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY THAT ARE EXPRESSLY SET FORTH
IN ARTICLE 4 OF THIS AGREEMENT, THE COMPANY DOES NOT MAKE, AND HAS NOT MADE, ANY
REPRESENTATIONS OR WARRANTIES IN CONNECTION WITH THE MERGER AND THE TRANSACTIONS
CONTEMPLATED HEREBY.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, NO PERSON HAS BEEN
AUTHORIZED BY THE COMPANY TO MAKE ANY REPRESENTATION OR WARRANTY RELATING TO THE
COMPANY OR ANY COMPANY SUBSIDIARY OR THEIR RESPECTIVE BUSINESSES, OR OTHERWISE
IN CONNECTION WITH THE MERGER AND THE TRANSACTIONS CONTEMPLATED HEREBY AND, IF
MADE, SUCH REPRESENTATION OR WARRANTY MAY NOT BE RELIED UPON AS HAVING BEEN
AUTHORIZED BY THE COMPANY. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
EACH OF PARENT AND ACQUIROR AGREES THAT, EXCEPT AS PROVIDED IN ARTICLE 4,
NEITHER THE COMPANY, ANY HOLDER OF EQUITY INTERESTS OF THE COMPANY NOR ANY OF
THEIR RESPECTIVE AFFILIATES OR

67


--------------------------------------------------------------------------------




 

representatives, makes or has made any representation or warranty to Parent and
Acquiror or any of their representatives or Affiliates with respect to

(I)            ANY FORWARD-LOOKING INFORMATION SUCH AS PROJECTIONS, FORECASTS,
ESTIMATES, PLANS OR BUDGETS OF FUTURE REVENUES, EXPENSES OR EXPENDITURES, FUTURE
RESULTS OF OPERATIONS (OR ANY COMPONENT THEREOF), FUTURE CASH FLOWS (OR ANY
COMPONENT THEREOF) OR FUTURE FINANCIAL CONDITION (OR ANY COMPONENT THEREOF) OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES OR THE FUTURE BUSINESS, OPERATIONS OR
AFFAIRS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES HERETOFORE OR HEREAFTER
DELIVERED TO OR MADE AVAILABLE TO PARENT AND ACQUIROR OR THEIR RESPECTIVE
REPRESENTATIVES OR AFFILIATES; OR

(II)           ANY OTHER INFORMATION, STATEMENT OR DOCUMENTS HERETOFORE OR
HEREAFTER DELIVERED TO OR MADE AVAILABLE TO PARENT AND ACQUIROR OR THEIR
RESPECTIVE REPRESENTATIVES OR AFFILIATES, INCLUDING THE INFORMATION IN THE
ON-LINE DATA ROOM, WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR THE
BUSINESS, OPERATIONS OR AFFAIRS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES,
EXCEPT TO THE EXTENT AND AS EXPRESSLY COVERED BY A REPRESENTATION AND WARRANTY
MADE BY THE COMPANY AND CONTAINED IN ARTICLE 4 OF THIS AGREEMENT.


(C)           THE COMPANY AGREES THAT, EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES MADE BY PARENT AND ACQUIROR THAT ARE EXPRESSLY SET FORTH IN ARTICLE 5
OF THIS AGREEMENT, PARENT AND ACQUIROR DO NOT MAKE, AND HAVE NOT MADE, ANY
REPRESENTATIONS OR WARRANTIES IN CONNECTION WITH THE MERGER AND THE TRANSACTIONS
CONTEMPLATED HEREBY OTHER THAN THOSE EXPRESSLY SET FORTH HEREIN.  EXCEPT AS
EXPRESSLY SET FORTH HEREIN, NO PERSON HAS BEEN AUTHORIZED BY PARENT OR ACQUIROR
TO MAKE ANY REPRESENTATION OR WARRANTY RELATING TO PARENT OR ACQUIROR OR THEIR
RESPECTIVE BUSINESSES, OR OTHERWISE IN CONNECTION WITH THE MERGER AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND, IF MADE, SUCH REPRESENTATION OR WARRANTY
MAY NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED BY PARENT OR ACQUIROR.


ARTICLE 9


CONDITIONS TO MERGER

9.1.          Conditions to the Obligations of Each Party.  The obligations of
the Company, Parent and Acquiror to consummate the Merger are subject to the
satisfaction of the following conditions:


(A)           THE COMPANY STOCKHOLDER APPROVAL SHALL HAVE BEEN OBTAINED;


(B)           THE WAITING PERIOD (AND ANY EXTENSION THEREOF) APPLICABLE TO THE
MERGER UNDER THE HSR ACT AND OTHER APPLICABLE ANTITRUST LAWS SET FORTH ON
SECTION 9.1(B) OF THE COMPANY DISCLOSURE SCHEDULE SHALL HAVE BEEN TERMINATED OR
SHALL HAVE EXPIRED, AND ALL CONSENTS, APPROVALS, PERMITS, AUTHORIZATIONS AND
WAITING PERIODS UNDER ALL ANTITRUST LAWS SET FORTH IN SECTION 9.1(B) OF THE
COMPANY DISCLOSURE SCHEDULE, AND ALL CONSENTS, APPROVALS, PERMITS,
AUTHORIZATIONS AND WAITING PERIODS OR WAITING PERIODS OF GOVERNMENTAL ENTITIES
SET FORTH IN SECTION 9.1(B) OF THE COMPANY DISCLOSURE SCHEDULE TO THE MERGER,
SHALL HAVE BEEN OBTAINED OR EXPIRED, AS THE CASE MAY BE; AND

68


--------------------------------------------------------------------------------


 


(C)           NO TEMPORARY RESTRAINING ORDER, PRELIMINARY OR PERMANENT
INJUNCTION OR OTHER JUDGMENT, ORDER OR DECREE ISSUED BY A COURT OR AGENCY OF
COMPETENT JURISDICTION LOCATED IN THE UNITED STATES OR IN ANOTHER JURISDICTION
OUTSIDE OF THE UNITED STATES IN WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR
PARENT OR ANY OF ITS SUBSIDIARIES, ENGAGE IN BUSINESS ACTIVITIES THAT PROHIBITS
THE CONSUMMATION OF THE MERGER SHALL HAVE BEEN ISSUED AND REMAIN IN EFFECT, AND
NO LAW SHALL HAVE BEEN ENACTED, ISSUED, ENFORCED, ENTERED, OR PROMULGATED THAT
PROHIBITS OR MAKES ILLEGAL THE CONSUMMATION OF THE MERGER OR ANY OF THE OTHER
MATERIAL TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

9.2.          Conditions to the Obligations of the Company.  The obligations of
the Company to consummate the Merger are subject to the satisfaction or waiver
in writing by the Company of the following further conditions:


(A)           THE REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUIROR
CONTAINED IN THIS AGREEMENT, DISREGARDING ALL QUALIFICATIONS AND EXCEPTIONS
CONTAINED THEREIN RELATING TO MATERIALITY OR PARENT MATERIAL ADVERSE EFFECT,
SHALL BE TRUE AND CORRECT AS OF THE CLOSING DATE AS IF MADE ON AND AS OF THE
CLOSING DATE (OR, IF GIVEN AS OF A SPECIFIC DATE, AT AND AS OF SUCH DATE),
EXCEPT WHERE THE FAILURE OR FAILURES OF ANY SUCH REPRESENTATIONS AND WARRANTIES
TO BE SO TRUE AND CORRECT HAVE NOT HAD AND WOULD NOT REASONABLY BE EXPECTED TO
HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A PARENT MATERIAL ADVERSE EFFECT. 
PARENT AND ACQUIROR SHALL HAVE PERFORMED AND COMPLIED IN ALL MATERIAL RESPECTS
WITH ALL COVENANTS AND AGREEMENTS REQUIRED BY THIS AGREEMENT TO BE PERFORMED OR
COMPLIED WITH BY IT ON OR PRIOR TO THE CLOSING DATE.  PARENT AND ACQUIROR SHALL
EACH HAVE DELIVERED TO THE COMPANY A CERTIFICATE FROM AN OFFICER OF PARENT AND
ACQUIROR, AS APPLICABLE, DATED THE CLOSING DATE, TO THE FOREGOING EFFECT.

9.3.          Conditions to the Obligations of Parent and Acquiror.  The
obligations of Parent and Acquiror to consummate the Merger are subject to the
satisfaction or waiver in writing by Parent of the following further conditions:


(A)           THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED IN
THIS AGREEMENT (OTHER THAN REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTIONS
4.2, 4.5, 4.9(C), 4.13(C), 4.16, 4.23(A) AND 4.23(B), DISREGARDING ALL
QUALIFICATIONS AND EXCEPTIONS CONTAINED THEREIN RELATING TO MATERIALITY OR
COMPANY MATERIAL ADVERSE EFFECT, SHALL BE TRUE AND CORRECT AS OF THE CLOSING
DATE AS IF MADE ON AND AS OF THE CLOSING DATE (OR, IF GIVEN AS OF A SPECIFIC
DATE, AT AND AS OF SUCH DATE), EXCEPT WHERE THE FAILURE OR FAILURES OF ANY SUCH
REPRESENTATIONS AND WARRANTIES TO BE SO TRUE AND CORRECT HAVE NOT HAD AND WOULD
NOT REASONABLY EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY
MATERIAL ADVERSE EFFECT.  THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY
CONTAINED IN SECTIONS 4.2, 4.5, 4.13(C), 4.16, 4.23(A) AND 4.23(B) SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE AS IF MADE ON AND AS
OF THE CLOSING DATE (OR, IF GIVEN AS OF A SPECIFIC DATE, AT AND AS OF SUCH
DATE).  THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED IN SECTION
4.9(C) SHALL BE TRUE AND CORRECT AS OF THE CLOSING DATE AS IF MADE ON AND AS OF
THE CLOSING DATE.  THE COMPANY SHALL HAVE PERFORMED AND COMPLIED IN ALL MATERIAL
RESPECTS WITH ALL COVENANTS AND AGREEMENTS REQUIRED BY THIS AGREEMENT TO BE
PERFORMED OR COMPLIED WITH BY IT ON OR PRIOR TO THE CLOSING DATE.  THE COMPANY
SHALL HAVE DELIVERED TO PARENT AND ACQUIROR A CERTIFICATE FROM AN OFFICER OF THE
COMPANY, DATED THE CLOSING DATE, TO THE FOREGOING EFFECT.

69


--------------------------------------------------------------------------------




 


(B)           FROM THE DATE OF THIS AGREEMENT TO THE CLOSING DATE, THERE SHALL
NOT HAVE OCCURRED ANY ACTION, EVENT, OCCURRENCE, DEVELOPMENT OR STATE OF
CIRCUMSTANCES OR FACTS THAT HAS HAD OR WOULD BE REASONABLY LIKELY TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY MATERIAL ADVERSE EFFECT.


ARTICLE 10


TERMINATION

10.1.        Termination.  This Agreement may be terminated and the Merger
abandoned at any time prior to the Effective Time by written notice, whether
before or after the Company Stockholder Approval shall have been obtained:


(A)           BY MUTUAL WRITTEN AGREEMENT OF PARENT AND THE COMPANY, IN EACH
CASE, DULY AUTHORIZED BY THEIR RESPECTIVE BOARDS OF DIRECTORS OR DULY AUTHORIZED
COMMITTEES THEREOF;


(B)           BY EITHER PARENT OR THE COMPANY, IF

(I)            THE EFFECTIVE TIME SHALL NOT HAVE OCCURRED ON OR BEFORE THE
MAY 7, 2007 (THE “END DATE”); PROVIDED, HOWEVER, THAT THE RIGHT TO TERMINATE
THIS AGREEMENT UNDER THIS SECTION 10.1(B)(I) SHALL NOT BE AVAILABLE TO ANY PARTY
WHOSE BREACH OF OR FAILURE TO PERFORM ANY REPRESENTATION, WARRANTY, COVENANT OR
AGREEMENT HAS BEEN THE PRINCIPAL CAUSE OF, OR RESULTED IN, THE FAILURE OF THE
MERGER TO OCCUR ON OR BEFORE THE DATE THIS AGREEMENT IS SOUGHT TO BE TERMINATED
PURSUANT TO THIS CLAUSE (I); PROVIDED FURTHER, HOWEVER, THAT IF NEITHER PARENT
NOR ACQUIROR IS IN MATERIAL BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR
AGREEMENT CONTAINED HEREIN OTHER THAN THE FAILURE OF PARENT OR ACQUIROR TO
CONSUMMATE THE MERGER WHEN REQUIRED TO DO SO PURSUANT TO THE TERMS OF THIS
AGREEMENT SOLELY BY REASON OF A FAILURE TO RECEIVE THE PROCEEDS OF THE FINANCING
CONTEMPLATED BY THE COMMITMENT LETTER, THEN THE FOREGOING PROVISO SHALL NOT
APPLY TO PARENT IN SUCH CIRCUMSTANCE, PROVIDED FURTHER, HOWEVER, THAT IF ON THE
END DATE (AS DETERMINED BEFORE ANY EXTENSION THEREOF PURSUANT TO THIS PROVISO)
ALL CONDITIONS SET FORTH IN SECTIONS 9.1, 9.2 AND 9.3 HAVE BEEN SATISFIED
(TREATING SUCH DATE AS IF IT WERE THE CLOSING DATE) (OTHER THAN THE ANTITRUST
CONDITIONS AND THE DELIVERY OF THE OFFICER’S CERTIFICATES CONTEMPLATED BY
SECTIONS 9.2(A) AND 9.3(A)), THEN EITHER THE COMPANY OR PARENT MAY EXTEND THE
END DATE TO AUGUST 6, 2007 BY DELIVERY OF WRITTEN NOTICE OF SUCH EXTENSION TO
THE OTHER ON OR WITHIN FIVE BUSINESS DAYS PRIOR TO THE END DATE (AS SO EXTENDED,
THE “END DATE”);

(II)           IF ANY GOVERNMENTAL ENTITY OF COMPETENT JURISDICTION SHALL HAVE
ISSUED AN ORDER, DECREE OR RULING OR TAKEN ANY OTHER ACTION PERMANENTLY
RESTRAINING, ENJOINING OR OTHERWISE PROHIBITING THE MERGER, IN EITHER CASE, (A)
ON THE BASIS THAT THE MERGER AND THE TRANSACTIONS CONTEMPLATED THEREBY ARE
VIOLATIVE OF ANY ANTITRUST LAW OR (B) FOR ANY REASON OTHER THAN AS CONTEMPLATED
BY SECTION 10.1(B)(II)(A), AND, IN EACH CASE, SUCH ORDER DECREE, RULING OR
ACTION SHALL HAVE BECOME FINAL AND NONAPPEALABLE; PROVIDED, HOWEVER, THAT THE
RIGHT TO TERMINATE UNDER THIS SECTION 10.1(B)(II) SHALL NOT BE

70


--------------------------------------------------------------------------------




 

AVAILABLE TO ANY PARTY WHOSE MATERIAL BREACH OF THIS AGREEMENT HAS BEEN THE
PRINCIPAL CAUSE OF SUCH ACTION; OR

(III)          THE COMPANY STOCKHOLDER MEETING (OR ANY ADJOURNMENT OR
POSTPONEMENT THEREOF) HAS BEEN CONVENED AND CONCLUDED AND THE COMPANY
STOCKHOLDER APPROVAL SHALL NOT HAVE BEEN OBTAINED; OR


(C)           BY THE COMPANY,

(I)            IF A BREACH OF OR FAILURE TO PERFORM IN ANY MATERIAL RESPECT ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT SET FORTH IN THIS AGREEMENT BY
PARENT OR ACQUIROR SHALL HAVE OCCURRED WHICH BREACH OR FAILURE TO PERFORM WOULD
GIVE RISE TO THE FAILURE OF A CONDITION SET FORTH IN SECTION 9.1 OR 9.2, AND, IF
CURABLE, SUCH BREACH OR FAILURE HAS NOT BEEN CURED WITHIN TWENTY (20) DAYS (BUT
NOT BEYOND THE END DATE) AFTER THE RECEIPT OF WRITTEN NOTICE THEREOF FROM THE
COMPANY, OR SUCH BREACH OR FAILURE IS NOT REASONABLY CAPABLE OF BEING CURED
WITHIN TWENTY (20) DAYS (BUT NOT BEYOND THE END DATE) AFTER THE RECEIPT OF
WRITTEN NOTICE THEREOF FROM THE COMPANY; PROVIDED THAT THE COMPANY MAY NOT
TERMINATE THIS AGREEMENT PURSUANT TO THIS SECTION 10.1(C)(I) IF IT IS IN
MATERIAL BREACH OF ANY OF ITS REPRESENTATIONS, WARRANTIES, COVENANTS AND
OBLIGATIONS UNDER THIS AGREEMENT SO AS TO CAUSE ANY OF THE CONDITIONS SET FORTH
IN SECTION 9.1 OR 9.3 NOT TO BE SATISFIED; OR

(II)           IN RESPONSE TO A SUPERIOR PROPOSAL AS CONTEMPLATED BY SECTION
6.3(D), PROVIDED, HOWEVER, THAT TERMINATION OF THIS AGREEMENT PURSUANT TO THIS
SECTION 10.1(C)(II) SHALL NOT BE EFFECTIVE UNTIL THE TERMINATION FEE HAS BEEN
PAID TO ACQUIROR IN ACCORDANCE WITH SECTION 10.2(B)(II); OR

(III)          IF THE EFFECTIVE TIME SHALL NOT HAVE OCCURRED ON OR BEFORE THE
DATE REQUIRED PURSUANT TO SECTION 2.1(D) DUE TO PARENT OR ACQUIROR’S FAILURE TO
EFFECT THE CLOSING IN BREACH OF THIS AGREEMENT, AND AT THE TIME OF SUCH
TERMINATION (TREATING SUCH DATE OF TERMINATION AS IF IT WERE THE CLOSING DATE)
THE CONDITIONS SET FORTH IN SECTIONS 9.1 AND 9.3 (OTHER THAN THE DELIVERY BY THE
COMPANY OF THE OFFICER’S CERTIFICATE CONTEMPLATED BY SECTION 9.3(A)) HAVE BEEN
SATISFIED OR WAIVED; OR


(D)           BY PARENT, IF:

(I)            A BREACH OF OR FAILURE TO PERFORM IN ANY MATERIAL RESPECT ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT SET FORTH IN THIS AGREEMENT BY
THE COMPANY SHALL HAVE OCCURRED WHICH BREACH OR FAILURE TO PERFORM WOULD GIVE
RISE TO THE FAILURE OF A CONDITION SET FORTH IN SECTIONS 9.1 OR 9.3, AND, IF
CURABLE, SUCH BREACH OR FAILURE HAS NOT BEEN CURED WITHIN TWENTY (20) DAYS (BUT
NOT BEYOND THE END DATE) AFTER THE RECEIPT OF WRITTEN NOTICE THEREOF FROM
PARENT, OR SUCH BREACH OR FAILURE IS NOT REASONABLY CAPABLE OF BEING CURED
WITHIN TWENTY (20) DAYS (BUT NOT BEYOND THE END DATE) AFTER RECEIPT OF WRITTEN
NOTICE THEREOF FROM PARENT; PROVIDED THAT PARENT MAY NOT TERMINATE THIS
AGREEMENT PURSUANT TO THIS SECTION 10.1(D)(I) IF IT IS IN MATERIAL BREACH OF ANY
OF ITS REPRESENTATIONS, WARRANTIES, COVENANTS AND OBLIGATIONS UNDER THIS
AGREEMENT SO AS TO CAUSE ANY OF THE CONDITIONS SET FORTH IN SECTION 9.1 OR 9.2
NOT TO BE SATISFIED; OR

71


--------------------------------------------------------------------------------




 

(II)   (A) THE BOARD OF DIRECTORS OF THE COMPANY OR ANY OTHER DULY AUTHORIZED
COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY SHALL (1) AMEND, WITHDRAW,
MODIFY, CHANGE, CONDITION OR QUALIFY THE COMPANY RECOMMENDATION IN A MANNER
ADVERSE TO PARENT OR ACQUIROR OR FAIL TO INCLUDE THE COMPANY RECOMMENDATION IN
THE PROXY STATEMENT; (2) APPROVE OR RECOMMEND TO THE COMPANY STOCKHOLDERS AN
ACQUISITION PROPOSAL (OTHER THAN BY PARENT, ACQUIROR OR THEIR AFFILIATES);
(3) APPROVE OR RECOMMEND THAT THE COMPANY STOCKHOLDERS TENDER, OR OTHERWISE FAIL
TO RECOMMEND THE COMPANY STOCKHOLDERS NOT TENDER, THEIR COMPANY SHARES IN ANY
TENDER OR EXCHANGE OFFER THAT IS AN ACQUISITION PROPOSAL (OTHER THAN BY PARENT,
ACQUIROR OR THEIR SUBSIDIARIES); OR (4) APPROVE A RESOLUTION, PUBLICLY PROPOSE
OR AGREE TO DO ANY OF THE MATTERS SET FORTH IN THE IMMEDIATELY FOREGOING CLAUSES
(1) THROUGH (3); OR (B) AFTER THE THIRD BUSINESS DAY FOLLOWING PARENT’S RECEIPT
OF A NOTICE OF SUPERIOR PROPOSAL UNLESS PRIOR TO SUCH TERMINATION (X) A NEW
NOTICE OF SUPERIOR PROPOSAL HAS BEEN DELIVERED WITH RESPECT TO AN ACQUISITION
PROPOSAL BY A DIFFERENT THIRD PARTY THAN THE PRIOR NOTICE OF SUPERIOR PROPOSAL
(IN WHICH EVENT, SUCH NEW NOTICE OF SUPERIOR PROPOSAL SHALL THEN BE SUBJECT TO
THIS SECTION 10.1(D)(II)(B)), (Y) A NEW NOTICE OF SUPERIOR PROPOSAL HAS BEEN
DELIVERED WITH RESPECT TO A MODIFIED SUPERIOR PROPOSAL (IN WHICH EVENT, SUCH NEW
NOTICE OF SUPERIOR PROPOSAL SHALL THEN BE SUBJECT TO THIS SECTION
10.1(D)(II)(B)) OR (Z) THE COMPANY SHALL HAVE WITHDRAWN SUCH NOTICE OF SUPERIOR
PROPOSAL.


10.2.        EFFECT OF TERMINATION.


(A)           IF THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 10.1, THIS
AGREEMENT SHALL FORTHWITH BECOME NULL AND VOID AND THERE SHALL BE NO LIABILITY
OR OBLIGATION ON THE PART OF PARENT, ACQUIROR, THE COMPANY OR ANY OF THEIR
RESPECTIVE REPRESENTATIVES, STOCKHOLDERS OR AFFILIATES, EXCEPT THAT, SUBJECT TO
SECTIONS 10.2(D) AND 10.2(G), NO SUCH TERMINATION SHALL RELIEVE ANY PARTY HERETO
OF ANY LIABILITY OR DAMAGES RESULTING FROM FRAUD OR ANY BREACH OF THIS AGREEMENT
PRIOR TO SUCH TERMINATION; PROVIDED, THAT THE PROVISIONS OF SECTIONS 8.4, 8.7,
8.9, 10.2, 10.3 AND ARTICLE 11 OF THIS AGREEMENT AND THE DEFINITIONS OF THE
DEFINED TERMS USED IN SUCH PROVISIONS OF THIS AGREEMENT, WHEREVER LOCATED
HEREIN, SHALL REMAIN IN FULL FORCE AND EFFECT AND SURVIVE ANY TERMINATION OF
THIS AGREEMENT.


(B)           IN THE EVENT THAT:

(I)            THIS AGREEMENT IS TERMINATED BY PARENT PURSUANT TO
SECTION 10.1(D)(II), THE COMPANY SHALL PAY TO PARENT (IN IMMEDIATELY AVAILABLE
FUNDS TO AN ACCOUNT DESIGNATED BY PARENT) ON THE NEXT BUSINESS DAY FOLLOWING
SUCH TERMINATION A CASH AMOUNT EQUAL TO $40,000,000 (THE “COMPANY TERMINATION
FEE”);

(II)           THIS AGREEMENT IS TERMINATED BY THE COMPANY PURSUANT TO SECTION
10.1(C)(II), THEN ON THE DATE OF TERMINATION OF THIS AGREEMENT, THE COMPANY
SHALL PAY TO PARENT (FOR AND ON BEHALF OF PARENT AND ACQUIROR) (BY WIRE TRANSFER
OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY PARENT) A CASH AMOUNT
EQUAL TO THE COMPANY TERMINATION FEE; OR

(III) (A) THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 10.1(B)(I) (PROVIDED
THAT AT THE TIME OF SUCH TERMINATION (TREATING SUCH DATE OF TERMINATION

72


--------------------------------------------------------------------------------




 

AS IF IT WERE THE CLOSING DATE) PURSUANT TO SECTION 10.1(B)(I), THE CONDITIONS
PRECEDENT IN SECTIONS 9.1(B) AND 9.1(C) SHALL HAVE BEEN SATISFIED AND THE
PRINCIPAL REASON FOR THE CLOSING NOT HAVING PREVIOUSLY OCCURRED SHALL NOT BE THE
FAILURE TO SATISFY THE CONDITION PRECEDENT SET FORTH IN SECTION 9.2(A) OR THE
FAILURE BY PARENT AND ACQUIROR TO RECEIVE THE PROCEEDS OF THE FINANCING
CONTEMPLATED BY THE COMMITMENT LETTER), SECTION 10.1(B)(III) OR SECTION
10.1(D)(I), (B) PRIOR TO SUCH TERMINATION, AN ACQUISITION PROPOSAL (WITH ALL
PERCENTAGES INCLUDED IN THE DEFINITION OF ACQUISITION PROPOSAL INCREASED TO
THIRTY PERCENT (30%) FOR PURPOSES OF THIS DEFINITION) IS PUBLICLY ANNOUNCED,
PUBLICLY DISCLOSED OR IS CONSUMMATED, AND (C) A TRANSACTION CONTEMPLATED BY THE
DEFINITION OF ACQUISITION PROPOSAL (WHICH NEED NOT BE THE SAME ACQUISITION
PROPOSAL AND WITH ALL PERCENTAGES INCLUDED IN THE DEFINITION OF ACQUISITION
PROPOSAL INCREASED TO THIRTY PERCENT (30%) FOR PURPOSES OF THIS DEFINITION) IS
COMPLETED OR AN AGREEMENT IS EXECUTED BY THE PARTIES THERETO WITH RESPECT TO AN
ACQUISITION PROPOSAL (WITH ALL PERCENTAGES INCLUDED IN THE DEFINITION OF
ACQUISITION PROPOSAL INCREASED TO THIRTY PERCENT (30%) FOR PURPOSES OF THIS
DEFINITION) PRIOR TO OR WITHIN THE TWELVE (12) MONTHS FOLLOWING THE DATE ON
WHICH THIS AGREEMENT IS TERMINATED, THE COMPANY SHALL PAY TO PARENT (IN
IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY PARENT) ON THE NEXT
BUSINESS DAY FOLLOWING THE EARLIER OF THE CLOSING OF THE TRANSACTION
CONTEMPLATED BY SUCH ACQUISITION PROPOSAL OR THE COMPANY ENTERING INTO A
DEFINITIVE AGREEMENT CONTEMPLATING SUCH ACQUISITION PROPOSAL, A CASH AMOUNT
EQUAL TO THE COMPANY TERMINATION FEE.


(C)           IN THE EVENT THAT THIS AGREEMENT IS TERMINATED BY PARENT OR THE
COMPANY PURSUANT TO SECTION 10.1(B)(I) OR SECTION 10.1(B)(II)(A) AND, IN EACH
CASE, AT THE TIME OF SUCH TERMINATION,

(I)            BOTH PARENT AND THE COMPANY HAVE THE RIGHT, IN ACCORDANCE WITH
THE TERMS HEREOF, TO TERMINATE THIS AGREEMENT PURSUANT TO SECTION 10.1(B)(I) OR
SECTION 10.1(B)(II)(A), AS APPLICABLE,

(II)           NEITHER PARENT NOR THE COMPANY HAS THE RIGHT TO TERMINATE THIS
AGREEMENT PURSUANT TO SECTION 10.1(B)(II)(B) (OR WOULD HAVE THE RIGHT TO SO
TERMINATE ASSUMING THAT THE RELEVANT ORDER, DECREE, RULING OR ACTION REFERENCED
IN SECTION 10.1(B)(II)(B) HAS BECOME FINAL AND NON-APPEALABLE AT THE TIME OF
SUCH TERMINATION),

(III)          IN THE EVENT OF SUCH TERMINATION PURSUANT TO SECTION 10.1(B)(I)
AND TREATING SUCH DATE OF TERMINATION AS IF IT WERE THE CLOSING DATE, THE
CONDITIONS SET FORTH IN SECTIONS 9.1 (OTHER THAN THE ANTITRUST CONDITIONS) AND
9.3 (OTHER THAN THE DELIVERY BY THE COMPANY OF THE OFFICER’S CERTIFICATE
CONTEMPLATED BY SECTION 9.3(A)) HAVE BEEN SATISFIED, AND

(IV)          IN THE EVENT OF SUCH TERMINATION PURSUANT TO SECTION
10.1(B)(II)(A), THE CONDITIONS SET FORTH IN SECTION 9.1 (OTHER THAN THE
ANTITRUST CONDITIONS) SHALL HAVE BEEN SATISFIED OR WAIVED OR ARE REASONABLY
LIKELY TO HAVE BEEN SATISFIED BY THE END DATE AND (TREATING SUCH DATE OF
TERMINATION AS IF IT WERE THE CLOSING DATE) THE CONDITIONS SET FORTH IN
SECTION 9.3 SHALL BE SATISFIED OTHER THAN THE DELIVERY BY THE COMPANY OF THE
OFFICER’S CERTIFICATE CONTEMPLATED BY SECTION 9.3(A),

73


--------------------------------------------------------------------------------




 

then Parent shall pay to the Company (by wire transfer of immediately available
funds to an account designated by the Company) on the next Business Day
following such termination a cash amount equal to $100,000,000 (the “Parent
Antitrust Termination Fee”).


(D)           IN THE EVENT THAT THIS AGREEMENT IS TERMINATED

(I)            BY THE COMPANY PURSUANT TO SECTION 10.1(B)(I), AND AT THE TIME OF
SUCH TERMINATION ONLY THE COMPANY HAS THE RIGHT TO TERMINATE THIS AGREEMENT
PURSUANT TO THE PROVISIONS OF SECTION 10.1(B)(I);

(II)           BY THE COMPANY OR PARENT PURSUANT TO SECTION 10.1(B)(I) WHERE, AT
THE TIME OF SUCH TERMINATION, BOTH THE COMPANY AND PARENT HAVE THE RIGHT TO
TERMINATE THIS AGREEMENT PURSUANT TO THE PROVISIONS OF SECTION 10.1(B)(I) AND
PARENT AND ACQUIROR HAVE FAILED TO CONSUMMATE THE MERGER WHEN REQUIRED TO DO SO
PURSUANT TO THE TERMS OF THIS AGREEMENT SOLELY BY REASON OF A FAILURE TO RECEIVE
THE PROCEEDS OF THE FINANCING CONTEMPLATED BY THE COMMITMENT LETTER;

(III)          BY THE COMPANY PURSUANT TO SECTION 10.1(B)(II), AND AT THE TIME
OF SUCH TERMINATION, ONLY THE COMPANY HAS THE RIGHT TO TERMINATE THIS AGREEMENT
PURSUANT TO THE PROVISIONS OF SECTION 10.1(B)(II);

(IV)          BY THE COMPANY PURSUANT TO SECTION 10.1(C)(I);

(V)           BY THE COMPANY PURSUANT TO SECTION 10.1(C)(III); OR,

(VI)          BY PARENT OR ACQUIROR WHEN THEY DID NOT HAVE THE RIGHT TO
TERMINATE THIS AGREEMENT PURSUANT TO SECTION 10.1

then, in the case of the foregoing clauses (i) through (vi), inclusive, Parent
and Acquiror, jointly and severally, agree to pay to the Company (by wire
transfer of immediately available funds to an account designated by the Company)
a cash amount equal to $200,000,000 (the “Parent Breach Termination Fee”) on the
next Business Day following the date of termination of this Agreement.  The
parties hereto acknowledge that the agreements contained in this Section 10.2(d)
are an integral part of the transactions contemplated by this Agreement and that
the Parent Breach Termination Fee is not a penalty, but rather is liquidated
damages in a reasonable amount that will compensate the Company for the efforts
and resources expended and opportunities foregone while negotiating this
Agreement and in reliance on this Agreement and on the expectation of the
consummation of the transactions contemplated hereby, and for losses and damages
likely to be incurred or suffered as a result of termination in the
circumstances described in clauses (i) through (vi) of the preceding sentence,
which amount would otherwise be impossible to calculate with precision. 
Anything in this Agreement to the contrary notwithstanding, if this Agreement is
terminated pursuant to Section 10.1 under circumstances where the Parent Breach
Termination Fee is payable pursuant to this Section 10.2(d), then subject to the
Company’s rights pursuant to Section 10.2(e), the Company’s right to receipt of
payment of the Parent Breach Termination Fee shall be the sole and exclusive
remedy against Parent, Acquiror and any of their respective Representatives,
Affiliates, directors, officers, employees, partners, managers, members, or
stockholders (each, a “Parent Party”) for any Company Damages.

74


--------------------------------------------------------------------------------




 


(E)           THE COMPANY, PARENT AND ACQUIROR ACKNOWLEDGE AND AGREE THAT THE
AGREEMENTS CONTAINED IN SECTIONS 10.2(B), (C), (D) AND (G) ARE AN INTEGRAL PART
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND THAT, WITHOUT THESE
AGREEMENTS, COMPANY, PARENT AND ACQUIROR WOULD NOT ENTER INTO THIS AGREEMENT;
ACCORDINGLY (I) IF THE COMPANY FAILS PROMPTLY TO PAY THE AMOUNT DUE PURSUANT TO
SECTION 10.2(B) OR (II) PARENT OR ACQUIROR FAILS PROMPTLY TO PAY THE AMOUNT DUE
PURSUANT TO SECTION 10.2(C) OR (D), AND, IN ORDER TO OBTAIN SUCH PAYMENT, THE
COMPANY OR PARENT, AS APPLICABLE, COMMENCES A SUIT THAT RESULTS IN A JUDGMENT
AGAINST THE COMPANY OR PARENT FOR THE PARENT ANTITRUST TERMINATION FEE, PARENT
BREACH TERMINATION FEE OR THE COMPANY TERMINATION FEE, AS APPLICABLE, THE
COMPANY SHALL PAY TO PARENT OR PARENT SHALL PAY TO THE COMPANY, AS APPLICABLE,
ITS COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN
CONNECTION WITH SUCH SUIT, TOGETHER WITH INTEREST ON THE AMOUNT OF THE PARENT
ANTITRUST TERMINATION FEE, PARENT BREACH TERMINATION FEE OR COMPANY TERMINATION
FEE, AS APPLICABLE, FROM THE DATE SUCH PAYMENT WAS REQUIRED TO BE MADE UNTIL THE
DATE OF PAYMENT AT THE PRIME RATE OF CREDIT SUISSE, IN EFFECT ON THE DATE SUCH
PAYMENT WAS REQUIRED TO BE MADE.


(F)            IF MORE THAN ONE PROVISION CONTAINED IN SECTION 10.1 IS AN
APPLICABLE BASIS FOR TERMINATION OF THIS AGREEMENT BY THE COMPANY OR PARENT, AS
APPLICABLE, THEN THE COMPANY OR PARENT, AS APPLICABLE, SHALL BE ENTITLED TO
ASSERT MORE THAN ONE PROVISION CONTAINED IN SECTION 10.1 AS THE BASIS FOR ITS
TERMINATION OF THIS AGREEMENT AND THE COMPANY OR PARENT, AS APPLICABLE, SHALL BE
ENTITLED TO RECEIVE PAYMENT OF THE HIGHEST REMEDY AVAILABLE PURSUANT TO THIS
SECTION 10.2 ARISING OUT OF SUCH REASONS FOR TERMINATION OF THIS AGREEMENT,
PROVIDED THAT THE COMPANY SHALL NOT BE ENTITLED TO MORE THAN ONE RECOVERY OF THE
PARENT ANTITRUST TERMINATION FEE OR THE PARENT BREACH TERMINATION FEE, AS
APPLICABLE.  FOR THE AVOIDANCE OF DOUBT, UNDER NO CIRCUMSTANCES WILL (I) THE
COMPANY BE ENTITLED TO RECOVER BOTH THE PARENT ANTITRUST TERMINATION FEE AND THE
PARENT BREACH TERMINATION FEE OR (II) PARENT AND ACQUIROR BE ENTITLED TO MORE
THAN ONE RECOVERY OF THE COMPANY TERMINATION FEE.


(G)           ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING,
SUBJECT TO THE COMPANY’S RIGHTS PURSUANT TO SECTION 10.2(E), THE MAXIMUM
AGGREGATE LIABILITY OF PARENT AND ACQUIROR IN THE AGGREGATE FOR ALL COMPANY
DAMAGES ARISING OUT OF OR RESULTING FROM BREACHES OF THIS AGREEMENT OR ANY
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS CONTAINED IN THIS
AGREEMENT SHALL EQUAL $200,000,000 MINUS THE AMOUNT OF ANY PARENT BREACH
TERMINATION FEE OR PARENT ANTITRUST TERMINATION FEE PAID TO THE COMPANY (THE
“PARENT LIABILITY CAP”).  SUBJECT TO THE COMPANY’S RIGHTS PURSUANT TO SECTION
10.2(E), THE COMPANY AGREES THAT IN NO EVENT SHALL THE COMPANY, ANY COMPANY
SUBSIDIARIES OR ANY OF THEIR AFFILIATES SEEK (AND THE COMPANY SHALL CAUSE ITS
AFFILIATES NOT TO SEEK) ANY COMPANY DAMAGES OR ANY OTHER RECOVERY, JUDGMENT, OR
DAMAGES OF ANY KIND, INCLUDING CONSEQUENTIAL, INDIRECT, OR PUNITIVE DAMAGES,
AGAINST ANY PARENT PARTY IN EXCESS OF THE PARENT LIABILITY CAP OR FROM ANY
PARENT PARTY OTHER THAN PARENT AND ACQUIROR.  THE PARTIES HERETO ACKNOWLEDGE
THAT THE AGREEMENTS CONTAINED IN THIS SECTION 10.2(G) ARE AN INTEGRAL PART OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THAT PARENT AND ACQUIROR
WOULD NOT HAVE ENTERED INTO THIS AGREEMENT WITHOUT SUCH AGREEMENTS.

10.3.        Fees and Expenses.  Except as otherwise specifically provided
herein, all fees and expenses incurred in connection herewith and the
transactions contemplated hereby shall be paid by the party incurring expenses,
whether or not the Merger is consummated.

75


--------------------------------------------------------------------------------




 


ARTICLE 11


MISCELLANEOUS

11.1.        Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile or similar writing) and
shall be given,

if to Parent or Acquiror, to:

 

CB Richard Ellis Group, Inc.

100 North Sepulveda Boulevard, Suite 1050

El Segundo, California 90245

Attention: General Counsel

Telecopy No.: 310-505-4701

 

with a copy to (which copy shall not be deemed to be notice to Parent or
Acquiror):

 

Simpson Thacher & Bartlett LLP

2550 Hanover Street

Palo Alto, California 94304

Attention: Richard Capelouto

Facsimile Number: (650) 251-5002

 

if to the Company, to:

 

Trammell Crow Company

2001 Ross Avenue, Suite 3400

Dallas, Texas 75201

Attention: Robert Sulentic

Telecopy No.: 214-863-3125

 

with a copy to:

 

Trammell Crow Company

2001 Ross Avenue, Suite 3400

Dallas, Texas 75201

Attention: General Counsel

Telecopy No.: 214-863-3125

 

with a copy to (which copy shall not be deemed to be notice to the Company):

 

Vinson & Elkins L.L.P.

2001 Ross Avenue

3700 Trammell Crow Center

Dallas, Texas 75201

Attention: Michael D. Wortley

 

P. Gregory Hidalgo

Facsimile Number: (214) 999-7959

 

76


--------------------------------------------------------------------------------


 

or such other address or facsimile number as a party may hereafter specify for
the purpose by notice to the other parties hereto. Each notice, request or other
communication shall be effective only (a) if given by facsimile, when the
facsimile is transmitted to the facsimile number specified in this Section and
the appropriate facsimile confirmation is received or (b) if given by overnight
courier or personal delivery, when delivered at the address specified in this
Section.

11.2.        Survival.  None of the representations, warranties and, except as
provided in the following sentence, covenants and agreements contained herein or
in any instrument delivered pursuant to this Agreement shall survive the
Effective Time.  Article 3, this Article 11, the agreements of Parent, Acquiror
and the Company in Sections 7.1, 7.2, 7.3, 7.5, and Section 10.3, Article 11 and
those other covenants and agreements contained herein that by their terms apply,
or that are to be performed in whole or in part, after the Effective Time shall
survive the consummation of the Merger.


11.3.        AMENDMENTS; NO WAIVERS.


(A)           ANY PROVISION OF THIS AGREEMENT MAY BE AMENDED OR WAIVED PRIOR TO
THE EFFECTIVE TIME, IF, AND ONLY IF, THE AMENDMENT OR WAIVER IS IN WRITING AND
SIGNED, IN THE CASE OF AN AMENDMENT, BY THE COMPANY, PARENT AND ACQUIROR OR IN
THE CASE OF A WAIVER, BY THE PARTY AGAINST WHOM THE WAIVER IS TO BE EFFECTIVE.


(B)           AT ANY TIME PRIOR TO THE EFFECTIVE TIME, ANY PARTY HERETO MAY WITH
RESPECT TO ANY OTHER PARTY HERETO (I) EXTEND THE TIME FOR THE PERFORMANCE OF ANY
OF THE OBLIGATIONS OR OTHER ACTS OF SUCH PARTY AND (II) WAIVE ANY INACCURACIES
IN THE REPRESENTATIONS AND WARRANTIES OF SUCH PARTY CONTAINED HEREIN OR IN ANY
DOCUMENT DELIVERED PURSUANT HERETO.  NO SUCH EXTENSION OR WAIVER SHALL BE DEEMED
OR CONSTRUED AS A CONTINUING EXTENSION OR WAIVER ON ANY OCCASION OTHER THAN THE
ONE ON WHICH SUCH EXTENSION OR WAIVER WAS GRANTED OR AS AN EXTENSION OR WAIVER
WITH RESPECT TO ANY PROVISION OF THIS AGREEMENT NOT EXPRESSLY IDENTIFIED IN SUCH
EXTENSION OR WAIVER ON THE SAME OR ANY OTHER OCCASION.  NO FAILURE OR DELAY BY
ANY PARTY IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS
A WAIVER THEREOF NOR SHALL ANY SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR
PRIVILEGE. THE RIGHTS AND REMEDIES HEREIN PROVIDED SHALL BE CUMULATIVE AND NOT
EXCLUSIVE OF ANY RIGHTS OR REMEDIES PROVIDED BY LAW.

11.4.        Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that all or any of the rights or
obligations of Parent or Acquiror may be assigned to any direct or indirect
wholly-owned Subsidiary of such party (which assignment shall not relieve such
assigning party of its obligations hereunder); provided, further, that other
than with respect to the foregoing proviso, no party may assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement without
the consent of the other parties hereto.  Any purported assignment in violation
hereof shall be null and void.

11.5.        Counterparts; Effectiveness; Third Party Beneficiaries.  This
Agreement may be signed in any number of counterparts, each of which shall be an
original (including any counterpart transmitted by facsimile or other electronic
means of transmission), with the same effect as if the signatures thereto and
hereto were upon the same instrument. This

77


--------------------------------------------------------------------------------




 

Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto.  Except as
provided in Sections 7.1, no provision of this Agreement is intended to confer
upon any Person other than the parties hereto any rights or remedies hereunder.

11.6.        Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS EXECUTED AND FULLY PERFORMED WITHIN THE STATE OF DELAWARE.

11.7.        Jurisdiction.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, THE PARTIES HERETO AGREE THAT ANY SUIT, ACTION OR PROCEEDING SEEKING
TO ENFORCE ANY PROVISION OF, OR BASED ON ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
BROUGHT IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE (OR, IN THE CASE OF
ANY CLAIM AS TO WHICH THE FEDERAL COURTS HAVE EXCLUSIVE SUBJECT MATTER
JURISDICTION, THE FEDERAL COURT OF THE UNITED STATES OF AMERICA) SITTING IN THE
STATE OF DELAWARE, AND EACH OF THE PARTIES HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS (AND OF THE APPROPRIATE APPELLATE COURTS THEREFROM)
IN ANY SUIT, ACTION OR PROCEEDING AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF THE VENUE OF ANY SUIT, ACTION OR PROCEEDING IN ANY OF THOSE COURTS OR THAT
ANY SUIT, ACTION OR PROCEEDING WHICH IS BROUGHT IN ANY OF THOSE COURTS HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  PROCESS IN ANY SUIT, ACTION OR PROCEEDING MAY
BE SERVED ON ANY PARTY ANYWHERE IN THE WORLD, WHETHER WITHIN OR WITHOUT THE
JURISDICTION OF ANY OF THE NAMED COURTS.  WITHOUT LIMITING THE FOREGOING, EACH
PARTY AGREES THAT SERVICE OF PROCESS ON IT BY NOTICE AS PROVIDED IN SECTION 11.1
SHALL BE DEEMED EFFECTIVE SERVICE OF PROCESS.

11.8.        Enforcement.  The parties recognize and agree that if for any
reason any of the provisions of this Agreement are not performed in accordance
with their specific terms or are otherwise breached, immediate and irreparable
harm or injury would be caused for which money damages would not be an adequate
remedy.  Accordingly, each party agrees that, prior to any termination of this
Agreement pursuant to Section 10.1, but subject to the last sentence of this
Section 11.8, the parties shall be entitled to specific performance of the terms
hereof.  In the event that any action shall be brought in equity to enforce the
provisions of this Agreement, no party shall allege, and each hereby waives the
defense, that there is an adequate remedy at Law.  Notwithstanding the
foregoing, the Company shall not be entitled to an injunction to prevent
breaches of this Agreement by Parent or Acquiror or to enforce specifically the
terms and provisions of this Agreement if (i) the Company is in material breach
of any of its representations, warranties, covenants or obligations under this
Agreement or (ii) the Merger has not been consummated due to the reason of a
failure of Parent and Acquiror to receive the

78


--------------------------------------------------------------------------------




 

proceeds of the Financing contemplated by the Commitment Letter and neither
Parent nor Acquiror is, nor are they collectively, in material breach of its or
their respective representatives, warranties, covenants or obligations under
this Agreement so as to cause any of the conditions set forth in Section 9.1 or
9.2 not to be satisfied (other than due to a breach consisting of the failure to
consummate the Merger due to the failure to receive the proceeds of the
Financing).  Notwithstanding the foregoing, neither Parent nor Acquiror shall be
entitled to an injunction to prevent breaches of this Agreement by the Company
or to enforce specifically the terms and provisions of this Agreement if either
Parent or Acquiror is, or collectively are, in material breach of its or their
respective representations, warranties, covenants and obligations under this
Agreement so as to cause any of the conditions set forth in Section 9.1 or 9.2
not to be satisfied.

11.9.        Entire Agreement.  This Agreement (together with the exhibits and
schedules hereto), the Voting Agreements and the Confidentiality Agreement
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both oral
and written, between the parties with respect to the subject matter hereof.

11.10.      Authorship; Representation by Counsel.  The parties agree that the
terms and language of this Agreement were the result of negotiations between the
parties and, as a result, there shall be no presumption that any ambiguities in
this Agreement shall be resolved against any party.  Any controversy over
construction of this Agreement shall be decided without regard to events of
authorship or negotiation.  Each of the parties hereto acknowledges that it has
been represented by independent counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement.

11.11.      Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other terms and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party.  Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.

11.12.      Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


11.13.      RULES OF CONSTRUCTION.


(A)           THE HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE
PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR INTERPRETATION OF
THIS AGREEMENT.  IN THIS AGREEMENT (I) WORDS DENOTING THE SINGULAR INCLUDE THE
PLURAL AND VICE VERSA, (II) ”IT” OR

79


--------------------------------------------------------------------------------




 

“its” or words denoting any gender include all genders, (iii) the word
“including” shall mean “including without limitation,” whether or not expressed,
(iv) any reference herein to a Section, Article, Paragraph, Clause or Schedule
refers to a Section, Article, Paragraph or Clause of or a Schedule to this
Agreement, unless otherwise stated, and (v) when calculating the period of time
within or following which any act is to be done or steps taken, the date which
is the reference day in calculating such period shall be excluded and if the
last day of such period is not a Business Day, then the period shall end on the
next day which is a Business Day.


(B)           THE INCLUSION OF ANY INFORMATION IN THE COMPANY DISCLOSURE
SCHEDULE OR PARENT AND ACQUIROR DISCLOSURE SCHEDULE SHALL NOT BE DEEMED AN
ADMISSION OR ACKNOWLEDGMENT, IN AND OF ITSELF AND SOLELY BY VIRTUE OF THE
INCLUSION OF SUCH INFORMATION IN THE COMPANY DISCLOSURE SCHEDULE OR PARENT AND
ACQUIROR DISCLOSURE SCHEDULE, AS APPLICABLE, THAT SUCH INFORMATION IS REQUIRED
TO BE LISTED IN THE COMPANY DISCLOSURE SCHEDULE OR PARENT AND ACQUIROR
DISCLOSURE SCHEDULE, AS APPLICABLE, OR THAT SUCH ITEMS ARE MATERIAL TO THE
COMPANY, PARENT OR ACQUIROR, AS THE CASE MAY BE.  THE HEADINGS, IF ANY, OF THE
INDIVIDUAL SECTIONS OF EACH OF THE COMPANY DISCLOSURE SCHEDULE AND PARENT AND
ACQUIROR DISCLOSURE SCHEDULE ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE
DEEMED TO CONSTITUTE A PART THEREOF OR A PART OF THIS AGREEMENT.  THE COMPANY
DISCLOSURE SCHEDULE AND PARENT AND ACQUIROR DISCLOSURE SCHEDULE ARE ARRANGED IN
SECTIONS CORRESPONDING TO THOSE CONTAINED IN ARTICLES IV AND V, AS APPLICABLE,
MERELY FOR CONVENIENCE, AND THE DISCLOSURE OF AN ITEM IN ONE SECTION OF THE
COMPANY DISCLOSURE SCHEDULE OR PARENT AND ACQUIROR DISCLOSURE SCHEDULE AS AN
EXCEPTION TO A PARTICULAR REPRESENTATION OR WARRANTY SHALL BE DEEMED ADEQUATELY
DISCLOSED AS AN EXCEPTION WITH RESPECT TO ALL OTHER REPRESENTATIONS OR
WARRANTIES TO THE EXTENT THAT THE RELEVANCE OF SUCH ITEM TO SUCH REPRESENTATIONS
OR WARRANTIES IS REASONABLY APPARENT ON THE FACE OF SUCH ITEM, NOTWITHSTANDING
THE PRESENCE OR ABSENCE OF AN APPROPRIATE SECTION OF THE COMPANY DISCLOSURE
SCHEDULE OR PARENT AND ACQUIROR DISCLOSURE SCHEDULE WITH RESPECT TO SUCH OTHER
REPRESENTATIONS OR WARRANTIES OR AN APPROPRIATE CROSS REFERENCE THERETO.


(C)           THE SPECIFICATION OF ANY DOLLAR AMOUNT IN THE REPRESENTATIONS AND
WARRANTIES OR OTHERWISE IN THIS AGREEMENT OR IN THE COMPANY DISCLOSURE SCHEDULE
OR PARENT AND ACQUIROR DISCLOSURE SCHEDULE IS NOT INTENDED AND SHALL NOT BE
DEEMED TO BE AN ADMISSION OR ACKNOWLEDGMENT OF THE MATERIALITY OF SUCH AMOUNTS
OR ITEMS, NOR SHALL THE SAME BE USED IN ANY DISPUTE OR CONTROVERSY BETWEEN THE
PARTIES TO DETERMINE WHETHER ANY OBLIGATION, ITEM OR MATTER (WHETHER OR NOT
DESCRIBED HEREIN OR INCLUDED IN ANY SCHEDULE) IS OR IS NOT MATERIAL FOR PURPOSES
OF THIS AGREEMENT.


(D)           THE FACT THAT ANY REPRESENTATION OR WARRANTY OF THE COMPANY IS
GIVEN ONLY AS OF THE DATE OF THIS AGREEMENT SHALL NOT PREVENT ANY EVENT,
CIRCUMSTANCE OR CONDITION OCCURRING AFTER THE DATE OF THIS AGREEMENT THAT WOULD
OTHERWISE BE WITHIN THE SCOPE OF SUCH REPRESENTATION OR WARRANTY FROM BEING
TAKEN INTO ACCOUNT WHEN DETERMINING WHETHER THE CONDITION SET FORTH IN
SECTION 9.3(B) HAS BEEN SATISFIED AS OF THE CLOSING DATE.

11.14.      Affiliate Liability.  Each of the following is herein referred to as
a “Company Affiliate” or “Parent Affiliate”, as applicable:  (i) any direct or
indirect holder of equity interests or securities in the Company or Parent, as
applicable, (whether limited or general partners, members, stockholders or
otherwise), and (ii) any director, officer, employee, representative or agent of
(1) the Company or Parent, as applicable, or (2) any Person who

80


--------------------------------------------------------------------------------




 

controls the Company or Parent, as applicable.  Except to the extent that a
Company Affiliate is an express party thereto, no Company Affiliate shall have
any liability or obligation to Parent or Acquiror of any nature whatsoever in
connection with or under this Agreement, the Voting Agreements or the
transactions contemplated hereby or thereby as a result of such Person’s status
as a Company Affiliate, and Parent and Acquiror hereby waive and release all
claims of any such liability and obligation.  Except to the extent that a Parent
Affiliate is an express party thereto, no Parent Affiliate shall have any
liability or obligation to the Company of any nature whatsoever in connection
with or under this Agreement, the Voting Agreements or the transactions
contemplated hereby or thereby as a result of such Person’s status as a Parent
Affiliate, and the Company hereby waives and releases all claims of any such
liability and obligation.

*                              *                              *

81


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

TRAMMELL CROW COMPANY

 

 

 

 

 

By: 

 /s/ Robert E. Sulentic

 

 

 

Name:  Robert E. Sulentic

 

 

Title:  Chairman and CEO

 

 

 

 

 

 

 

CB RICHARD ELLIS GROUP, INC.

 

 

 

 

 

By: 

 /s/ Brett White

 

 

 

Name:  Brett White

 

 

Title:  President and Chief Executive

 

 

          Officer

 

 

 

 

 

 

 

A-2 ACQUISITION CORP.

 

 

 

 

 

By: 

 /s/ Brett White

 

 

 

Name:  Brett White

 

 

Title:  President

 

82


--------------------------------------------------------------------------------